

EXHIBIT 10.11


Execution Copy

Published CUSIP Number:
63651UAA1


Revolving Credit CUSIP Number:
63651UAB9


Term Loan CUSIP Number:
63651UAC7





        
$145,000,000


AMENDED AND RESTATED CREDIT AGREEMENT


dated as of June 12, 2020,


by and among


NATIONAL INSTRUMENTS CORPORATION,
as Borrower,


the Lenders referred to herein,
as Lenders,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender








WELLS FARGO SECURITIES, LLC
and
BOFA SECURITIES, INC.
as Joint Lead Arrangers and Joint Bookrunners










--------------------------------------------------------------------------------






TABLE OF CONTENTS

PageARTICLE IDefinitions1  SECTION 1.1Definitions1  SECTION 1.2Other Definitions
and Provisions36  SECTION 1.3Accounting Terms36  SECTION 1.4UCC Terms37  SECTION
1.5Rounding37  SECTION 1.6References to Agreement and Laws37  SECTION 1.7Times
of Day37  SECTION 1.8Guarantees/Earn-Outs37  SECTION 1.9Covenant Compliance
Generally37  SECTION 1.10Limited Condition Acquisitions38  SECTION
1.11Rates39  SECTION 1.12Divisions39  ARTICLE IIRevolving Credit
Facility39  SECTION 2.1Revolving Credit Loans39  SECTION 2.2Swingline
Loans40  SECTION 2.3
Procedure for Advances of Revolving Credit Loans and Swingline Loans
42  SECTION 2.4Repayment and Prepayment of Revolving Credit and Swingline
Loans42  SECTION 2.5Voluntary Reduction of the Revolving Credit
Commitment43  SECTION 2.6Termination of Revolving Credit Facility44  ARTICLE
IIILetter of Credit Facility44  SECTION 3.1L/C Facility44  SECTION 3.2Procedure
for Issuance of Letters of Credit45  SECTION 3.3Commissions and Other
Charges46  SECTION 3.4L/C Participants46  SECTION 3.5Reimbursement48  SECTION
3.6Obligations Absolute48  SECTION 3.7Effect of Letter of Credit
Documents49  SECTION 3.8Resignation of Issuing Lenders50  SECTION 3.9Reporting
of Letter of Credit Information and L/C Commitment50  SECTION 3.10Letters of
Credit Issued for Subsidiaries50  





























i



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

PageSECTION 3.11Letter of Credit Amounts51  SECTION 3.12Cash Collateral for
Extended Letters of Credit51  ARTICLE IVTerm Loan Facility53  SECTION 4.1Initial
Term Loan53  SECTION 4.2Procedure for Advance of Term Loan53  SECTION
4.3Repayment of Term Loans53  SECTION 4.4Prepayments of Term Loans54  ARTICLE
VGeneral Loan Provisions56  SECTION 5.1Interest56  SECTION 5.2Notice and Manner
of Conversion or Continuation of Loans57  SECTION 5.3Fees58  SECTION 5.4Manner
of Payment59  SECTION 5.5Evidence of Indebtedness59  SECTION 5.6Sharing of
Payments by Lenders60  SECTION 5.7Administrative Agent's Clawback60  SECTION
5.8Changed Circumstances61  SECTION 5.9Indemnity63  SECTION 5.10Increased
Costs64  SECTION 5.11Taxes65  SECTION 5.12Mitigation Obligations; Replacement of
Lenders69  SECTION 5.13Incremental Increases70  SECTION 5.14Cash
Collateral72  SECTION 5.15Defaulting Lenders73  ARTICLE VIConditions of Closing
and Borrowing76  SECTION 6.1Conditions to Closing and Initial Extensions of
Credit76  SECTION 6.2Conditions to All Extensions of Credit79  ARTICLE
VIIRepresentations and Warranties of the Credit Parties80  SECTION 7.1Financial
Condition80  SECTION 7.2No Material Change80  SECTION 7.3Organization and Good
Standing80  SECTION 7.4Power; Authorization; Enforceable Obligations81  SECTION
7.5No Conflicts81  



















ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

PageSECTION 7.6No Default81  SECTION 7.7Ownership81  SECTION
7.8Litigation81  SECTION 7.9Taxes81  SECTION 7.10Compliance with Law82  SECTION
7.11ERISA82  SECTION 7.12Corporate Structure; Equity Interests, Etc.83  SECTION
7.13Governmental Regulations, Etc.83  SECTION 7.14Purpose of Loans83  SECTION
7.15Environmental Matters83  SECTION 7.16Solvency84  SECTION
7.17Disclosure84  SECTION 7.18Brokers' Fees85  SECTION 7.19Labor
Matters85  SECTION 7.20Nature of Business85  SECTION 7.21Certificates85  SECTION
7.22Names85  SECTION 7.23Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions85  SECTION 7.24Investment Company Act85  SECTION
7.25Insurance86  SECTION 7.26No Burdensome Restrictions86  ARTICLE
VIIIAffirmative Covenants86  SECTION 8.1Financial Statements87  SECTION
8.2Certificates; Other Reports88  SECTION 8.3Payment of Taxes and Other
Obligations88  SECTION 8.4Conduct of Business and Maintenance of
Existence88  SECTION 8.5Maintenance of Property; Insurance89  SECTION
8.6Maintenance of Books and Records89  SECTION 8.7Notices89  SECTION
8.8Environmental Laws90  SECTION 8.9Financial Covenants90  SECTION
8.10Additional Guarantors and Collateral90  





iii



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

PageSECTION 8.11Compliance with Laws91  SECTION 8.12Further Assurances and
Post-Closing Covenants91  SECTION 8.13Compliance with Anti-Corruption Laws;
Beneficial Ownership Regulation, Anti-Money Laundering Laws and
Sanctions92  ARTICLE IXNegative Covenants92  SECTION 9.1Idebtedness92  SECTION
9.2Liens94  SECTION 9.3Nature of Business97  SECTION 9.4Consolidation, Merger,
Sale or Purchase of Assets, etc.97  SECTION 9.5Advances, Investments and
Loans99  SECTION 9.6Transactions with Affiliates101  SECTION 9.7Ownership of
Subsidiaries101  SECTION 9.8Corporate Changes; Material Contracts101  SECTION
9.9Limitation on Restricted Actions101  SECTION 9.10Restricted
Payments102  SECTION 9.11Sale Leasebacks103  SECTION 9.12No Further Negative
Pledges103  ARTICLE XDefault and Remedies103  SECTION 10.1Events of
Default103  SECTION 10.2Remedies106  SECTION 10.3Rights and Remedies Cumulative;
Non-Waiver, etc.106  SECTION 10.4Crediting of Payments and Proceeds107  SECTION
10.5Administrative Agent May File Proofs of Claim108  SECTION 10.6Credit
Bidding108  ARTICLE XIThe Administrative Agent109  SECTION 11.1Appointment and
Authority109  SECTION 11.2Rights as a Lender109  SECTION 11.3Exculpatory
Provisions110  SECTION 11.4Reliance by the Administrative Agent111  SECTION
11.5Delegation of Duties111  SECTION 11.6Resignation of Administrative
Agent111  SECTION 11.7Non-Reliance on Administrative Agent and Other
Lenders112  SECTION 11.8No Other Duties, Etc.113  











iv



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

PageSECTION 11.9Collateral and Guaranty Matters113  SECTION 11.10Secured Hedge
Obligations and Secured Cash Management Obligations114  ARTICLE
XIIMiscellaneous114  SECTION 12.1Notices114  SECTION 12.2Amendments, Waivers and
Consents117  SECTION 12.3Expenses; Indemnity119  SECTION 12.4Right of
Setoff122  SECTION 12.5Governing Law; Jurisdiction, Etc122  SECTION 12.6Waiver
of Jury Trial123  SECTION 12.7Reversal of Payments123  SECTION 12.8Injunctive
Relief123  SECTION 12.9Successors and Assigns; Participations124  SECTION
12.10Treatment of Certain Information; Confidentiality127  SECTION
12.11Performance of Duties129  SECTION 12.12All Powers Coupled with
Interest129  SECTION 12.13Survival129  SECTION 12.14Titles and
Captions129  SECTION 12.15Severability of Provisions129  SECTION
12.16Counterparts; Integration; Effectiveness; Electronic Execution129  SECTION
12.17Term of Agreement130  SECTION 12.18USA PATRIOT Act; Anti-Money Laundering
Laws130  SECTION 12.19Independent Effect of Coveants130  SECTION 12.20No
Advisory or Fiduciary Responsibility130  SECTION 12.21Amendment and Restatement;
No Novation131  SECTION 12.22Inconsistencies with Other Documents131  SECTION
12.23Acknowledgment and Consent to Bail-In of EEA Financial
Institutions132  SECTION 12.24Certain ERISA Matters132  SECTION
12.25Acknowledgment Regarding Any Supported QFCs133  







v



--------------------------------------------------------------------------------






        

EXHIBITSExhibit A-1Form of Revolving Credit NoteExhibit A-2Form of Swingline
NoteExhibit A-3Form of Term Loan NoteExhibit BForm of Notice of BorrowingExhibit
CForm of Notice of Account DesignationExhibit DForm of Notice of
PrepaymentExhibit EForm of Notice of Conversion/ContinuationExhibit FForm of
Compliance CertificateExhibit FForm of Assignment and AssumptionExhibit H-1Form
of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)Exhibit
H-2Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Participants)Exhibit H-3Form of U.S. Tax Compliance Certificate (Foreign
Participant Partnerships)Exhibit H-4Form of U.S. Tax Compliance Certificate
(Foreign Lender Partnerships)Exhibit IForm of Joinder AgreementExhibit JForm of
Permitted Acquisition Certificate

        

SCHEDULESSchedule 1.1Existing Letters of CreditSchedule 1.2Lenders; Commitments
and Commitment PercentagesSchedule 7.3Closing Date GuarantorsSchedule
8.12Post-Closing Matters









--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 12, 2020, by and among
NATIONAL INSTRUMENTS CORPORATION, a Delaware corporation, as Borrower, the
lenders who are party to this Agreement and the lenders who may become a party
to this Agreement pursuant to the terms hereof, as Lenders, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent for the Lenders.
STATEMENT OF PURPOSE
WHEREAS, the Borrower has requested, and subject to the terms and conditions set
forth in this Agreement, the Administrative Agent and the Lenders have agreed to
extend, certain credit facilities to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
AGREEMENT
ARTICLE I
DEFINITIONS
        SECTION 1.1 Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
"Acquired EBITDA" means, with respect to any Person or business acquired
pursuant to an Acquisition for any period, the amount for such period of
Consolidated EBITDA of any such Person or business so acquired (determined using
such definitions as if references to the Borrower and its Subsidiaries therein
were to such Person or business), as calculated by the Borrower in good faith
and which shall be factually supported by historical financial statements;
provided, that, notwithstanding the foregoing to the contrary, in determining
Acquired EBITDA for any Person or business that does not have historical
financial accounting periods which coincide with that of the financial
accounting periods of the Borrower and its Subsidiaries (a) references to
Reference Period in any applicable definitions shall be deemed to mean the same
relevant period as the applicable period of determination for the Borrower and
its Subsidiaries and (b) to the extent the commencement of any such Reference
Period shall occur during a fiscal quarter of such acquired Person or business
(such that only a portion of such fiscal quarter shall be included in such
Reference Period), Acquired EBITDA for the portion of such fiscal quarter so
included in such Reference Period shall be deemed to be an amount equal to (x)
Acquired EBITDA otherwise attributable to the entire fiscal quarter (determined
in a manner consistent with the terms set forth above) multiplied by (y) a
fraction, the numerator of which shall be the number of months of such fiscal
quarter included in the relevant Reference Period and the denominator of which
shall be actual months in such fiscal quarter.
"Acquisition" means any acquisition, or any series of related acquisitions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires any business or all or substantially all of
the assets of any Person, or business unit, line of business or division
thereof, whether through purchase of assets, exchange, issuance of stock or
other equity or debt securities, merger, reorganization, amalgamation, division
or otherwise or (b) directly or indirectly acquires (in one transaction or as
the most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of members of the board of directors or the equivalent
governing body (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership
1

--------------------------------------------------------------------------------



interests of a partnership, limited liability company or other company
(excluding the formation of a new Subsidiary).
"Administrative Agent" means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
"Administrative Agent’s Office" means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
"Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.
"Affected Financial Institution" means (a) Any EEA Financial Institution or (b)
any UK Financial Institution.
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
"Agent Parties" has the meaning assigned thereto in Section 12.1(e).
"Agreement" means this Credit Agreement.
"All-In Yield" means, as to any Indebtedness, the effective all-in yield
applicable thereto as reasonably determined by the Administrative Agent in
consultation with the Borrower in a manner consistent with generally accepted
financial practices, taking into account: (a) interest rate margins, (b)
original issue discount ("OID") and upfront or similar fees (which shall be
deemed to constitute like amounts of OID) payable by the Borrower or any of its
Subsidiaries or Affiliates to the lenders under, or holders of, such
Indebtedness in the initial primary syndication thereof (with OID and upfront
fees being equated to interest based on assumed four-year life to maturity (or,
if less, the stated weighted average life to maturity at the time of its
incurrence of the applicable Indebtedness)), and (c) any interest rate floor,
but excluding (i) any arrangement, commitment, structuring, agency or
underwriting fees that are not paid to or shared with all relevant lenders
generally in connection with the commitment or syndication of such Indebtedness,
(ii) any ticking, unused line or similar fees or (iii) any other fee that is not
paid directly by the Borrower generally to all relevant lenders ratably in the
primary syndication of such Indebtedness; provided that (A) to the extent that
any interest rate specified for such Indebtedness that is subject to a floor (in
each case, without giving effect to any such floor on the date on which the
All-In Yield is being calculated) is less than such floor, the amount of such
difference will be deemed added to the interest rate margin applicable to such
Indebtedness for purposes of calculating the All-In Yield and (B) to the extent
that any interest rate specified for such Indebtedness that is subject to a
floor (in each case, without giving effect to any such floor on the date on
which the All-In Yield is being calculated) is equal to or greater than such
floor, the floor will be disregarded in calculating the All-In Yield.
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption,
including the United States Foreign Corrupt Practices Act of 1977 and the rules
and regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.
"Anti-Money Laundering Laws" means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing, money laundering, any predicate crime to money laundering or any
financial record keeping, including any applicable provision of
2

--------------------------------------------------------------------------------



the Patriot Act and The Currency and Foreign Transactions Reporting Act (also
known as the "Bank Secrecy Act," 31 U.S.C. § § 5311-5330 and 12 U.S.C. § §
1818(s), 1820(b) and 1951-1959).
"Applicable Law" means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, official interpretations and binding orders of Governmental
Authorities and all binding orders and decrees of all courts and arbitrators.
"Applicable Margin" means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

Pricing LevelConsolidated Total Leverage RatioCommitment FeeLIBOR +Base Rate
+ILess than or equal to 1.00 to 1.000.375%2.25%1.25%IIGreater than 1.00 to 1.00,
but less than or equal to 2.00 to 1.000.450%2.50%1.50%IIIGreater than 2.00 to
1.000.500%2.75%1.75%

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides a Compliance
Certificate pursuant to Section 8.2(a) for the most recently completed fiscal
quarter of the Borrower (each such date, a "Calculation Date"); provided that
(a) the Applicable Margin shall be based on Pricing Level I until the first
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Consolidated Total Leverage Ratio
as of the last day of the most recently completed fiscal quarter of the Borrower
preceding the applicable Calculation Date, and (b) if the Borrower fails to
provide a Compliance Certificate when due as required by Section 8.2(a) for the
most recently completed fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from the date on which such Compliance
Certificate was required to have been delivered shall be based on Pricing Level
III until such time as such Compliance Certificate is delivered, at which time
the Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently completed fiscal quarter
of the Borrower preceding such Calculation Date. The applicable Pricing Level
shall be effective from one Calculation Date until the next Calculation Date.
Any adjustment in the Pricing Level shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is shown to
be inaccurate (regardless of whether (i) this Agreement is in effect, (ii) any
Commitments are in effect, or (iii) any Extension of Credit is outstanding when
such inaccuracy is discovered or such financial statement or Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an "Applicable
Period") than the Applicable Margin applied for such Applicable Period, then
(A) the Borrower shall promptly (and in any case within five (5) Business Days)
deliver to the Administrative Agent a corrected Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Total Leverage Ratio in the corrected
Compliance Certificate were applicable for such Applicable Period, and (C) the
Borrower shall promptly (and in any case within five (5) Business Days) and
retroactively be obligated to pay to the Administrative Agent
3

--------------------------------------------------------------------------------



the accrued additional interest and fees owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 5.4. Nothing in
this paragraph shall limit the rights of the Administrative Agent and Lenders
with respect to Sections 5.1(b) and 10.2 nor any of their other rights under
this Agreement or any other Loan Document. The Borrower’s obligations under this
paragraph shall survive the termination of the Commitments and the repayment of
all other Obligations hereunder.
The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13.
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
"Arranger" means Wells Fargo Securities, LLC and BofA Securities, Inc., in their
capacity as joint lead arrangers and joint bookrunners.
"Asset Disposition" means the sale, transfer, license, lease or other
disposition of any Property (including any sale and leaseback transaction,
division, merger or disposition of Equity Interests), whether in a single
transaction or a series of related transactions, by any Credit Party or any
Subsidiary thereof.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means, with respect to (a) any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) the United Kingdom, Part I of the United Kingdom Banking Act
2009 (as amended from time to time) and any other law, regulation or rule
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings).
"Bankruptcy Code" means 11 U.S.C. § § 101 et seq.
"Base Rate" means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable). In no event shall the Base Rate
be less than 0% at any time.
"Base Rate Loan" means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
"Benchmark Replacement" means, for any Interest Period, the sum of: (a) the
alternate benchmark rate (which may include Term SOFR) that has been selected by
the Administrative Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to LIBOR for U.S. dollar-denominated
4

--------------------------------------------------------------------------------



syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.
"Benchmark Replacement Adjustment" means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
"Benchmark Replacement Conforming Changes" means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of "Base Rate," the definition of "Interest Period,"
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent and the Borrower
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent and the Borrower decide is reasonably necessary in connection with the
administration of this Agreement).
"Benchmark Replacement Date" means the earlier to occur of the following events
with respect to LIBOR:
(a)in the case of clause (a) or (b) of the definition of "Benchmark Transition
Event," the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; and
(b)in the case of clause (c) of the definition of "Benchmark Transition Event,"
the date of the public statement or publication of information referenced
therein.
"Benchmark Transition Event" means the occurrence of one or more of the
following events with respect to LIBOR:
(a)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease as of a specified date to provide LIBOR, permanently or indefinitely;
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBOR;
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or


5

--------------------------------------------------------------------------------



indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.
"Benchmark Transition Start Date" means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, with the written consent of the
Borrower, by notice to the Administrative Agent (in the case of such notice by
the Required Lenders) and the Lenders.
"Benchmark Unavailability Period" means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 5.8(c) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 5.8(c).
"Beneficial Ownership Certification" means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
"Beneficial Ownership Regulation" means 31 CFR § 1010.230.
"Benefit Plan" means any of (a) an "employee benefit plan" (as defined in ERISA)
that is subject to Title I of ERISA, (b) a "plan" as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such "employee benefit plan" or "plan".
"Borrower" means National Instruments Corporation, a Delaware corporation.
"Borrower Materials" has the meaning assigned thereto in Section 8.2.
"Business" means, in the aggregate, all operations and businesses conducted by
the Credit Parties.
"Business Day" means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in Houston, Texas and New York, New York, are open for the conduct of their
commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.
"Calculation Date" has the meaning assigned thereto in the definition of
Applicable Margin.
"Capital Expenditures" means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, (a) the additions to property, plant
and equipment and other capital expenditures that are (or would be) set forth in
a Consolidated statement of cash flows of such Person for such period prepared
in accordance with GAAP, (b) Capital Lease Obligations during such period and
(c) expenditures (whether
6

--------------------------------------------------------------------------------



paid in cash or accrued as liabilities) in respect of licensed or purchased
software or internally developed software and software enhancements that are (or
would be) reflected as capitalized costs in a Consolidated statement of cash
flows of such Person for such period prepared in accordance with GAAP, in each
case, excluding without duplication, (x) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being trade in at such time and (y) expenditures made during such
period to consummate one or more Permitted Acquisitions.
"Capital Lease" means, as applied to any Person, subject to Section 1.3(b) any
lease of any Property (whether real, personal or mixed) by that Person as lessee
which, in accordance with GAAP, is required to be accounted for as a capital
lease on the balance sheet of that Person.
"Capital Lease Obligations" of any Person means, subject to Section 1.3(b), the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations would be required to be classified and
accounted for as Capital Leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
"Cash Collateralize" means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the applicable Issuing Lender (with notice
thereof to the Administrative Agent), for the benefit of one or more of the
Issuing Lenders, the Swingline Lender or the Lenders, as collateral for L/C
Obligations or obligations of the Lenders to fund participations in respect of
L/C Obligations or Swingline Loans, cash or deposit account balances or, if the
Administrative Agent and the applicable Issuing Lender and the Swingline Lender
shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent, such Issuing Lender and the Swingline Lender, as
applicable. "Cash Collateral" shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
"Cash Collateralized Letter of Credit" has the meaning assigned thereto in
Section 3.11(d).
"Cash Equivalents" means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof to the
extent such obligations are backed by the full faith and credit of the
United States, in each case maturing within one (1) year from the date of
acquisition thereof, (b) commercial paper maturing no more than one (1) year
from the date of acquisition thereof and currently having one of the two highest
ratings obtainable from either S&P or Moody’s (or, if at any time either S&P or
Moody’s are not rating such fund, an equivalent rating from another nationally
recognized statistical rating agency), (c) investments in certificates of
deposit, banker’s acceptances and time deposits maturing within one (1) year
from the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $500,000,000 and having a long-term debt rating of "A" or better
by S&P or "A2" or better from Moody’s (or, if at any time either S&P or Moody’s
are not rating such fund, an equivalent rating from another nationally
recognized statistical rating agency), (d) shares of any money market mutual
fund that has (i) substantially all of its assets invested in the types of
investments referred to in clauses (a) through (c) above, (ii) net assets of not
less than $250,000,000 and (iii) a rating of at least A-2 from S&P or at least
P-2 from Moody’s (or, if at any time either S&P or Moody’s are not rating such
fund, an equivalent rating from another nationally recognized statistical rating
agency), (e) in the case of any Foreign Subsidiary, substantially similar
investments of the type described in clauses (a) through (d) above denominated
in foreign currencies and from similarly capitalized and rated foreign banks in
the
7

--------------------------------------------------------------------------------



jurisdiction in which such Foreign Subsidiary is organized and (f) other
investments made in accordance with the investment policy of the Borrower as in
effect on the Closing Date.
"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.
"CFC" means a Foreign Subsidiary that is a "controlled foreign corporation"
within the meaning of Section 957 of the Code and any Subsidiary owned directly
or indirectly by such Foreign Subsidiary.
"CFC Holdco" means a Subsidiary substantially all the assets of which consist of
Equity Interests in Foreign Subsidiaries that each constitute a CFC and/or
Indebtedness or accounts receivable owed by Foreign Subsidiaries that each
constitute a CFC or are treated as owed by any such Foreign Subsidiaries for
U.S. federal income tax purposes.
"Change in Control" means at any time the occurrence of any of the following
events: (a) any "person" or "group" (as such terms are used in Section 13(d) and
14(d) of the Exchange Act as in effect on the date hereof), is or becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
as in effect on the date hereof), directly or indirectly, of thirty-five percent
(35%) or more of the then outstanding Voting Equity of the Borrower; or (b) the
replacement of a majority of the board of directors of the Borrower over a
two-year period from the directors who constituted the board of directors at the
beginning of such period, and such replacement shall not have been approved by a
vote of at least a majority of the board of directors of the Borrower then still
in office who either were members of such board of directors at the beginning of
such period or whose election as a member of such board of directors was
previously so approved (either by a specific vote or approval of a proxy
statement issued by the Borrower on behalf of its entire board of directors in
which such individual is named as a nominee for director).
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a "Change in Law", regardless of the
date enacted, adopted, implemented or issued.
"Class" means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.
"Closing Date" means the date of this Agreement.
"Code" means the Internal Revenue Code of 1986.
"Collateral" means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents, but excluding any Excluded Assets
(as defined in the Collateral Agreement).
8

--------------------------------------------------------------------------------





"Collateral Agreement" means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent.
"Commitment Fee" has the meaning assigned thereto in Section 5.3(a).
"Commitment Percentage" means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.
"Commitments" means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
"Compliance Certificate" means a certificate of the chief financial officer or
the treasurer of the Borrower substantially in the form attached as Exhibit F.
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Consolidated" means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
"Consolidated Assets" means, as of any date of determination, the Consolidated
assets of the Credit Parties and their Subsidiaries at such date, as determined
in accordance with GAAP.


"Consolidated EBITDA" means, as of any date of determination for the Reference
Period ending on such date, determined on a Consolidated basis for the Borrower
and its Subsidiaries, without duplication:
(a) Consolidated Net Income for such period plus
(b) the sum of the following to the extent deducted in calculating Consolidated
Net Income for such period:
(i) Consolidated Interest Expense for such period,
(ii) provisions for taxes (including, without limitation, any federal, state,
local and foreign income and similar taxes) of the Credit Parties and their
Subsidiaries paid or accrued for such period,
(iii) depreciation and amortization expense of the Credit Parties and their
Subsidiaries for such period,
(iv) other non-cash losses, charges or expenses (excluding reserves for future
cash charges but including non-cash impairment of goodwill and intangible
assets) of the Credit Parties and their Subsidiaries for such period,
(v) the non-cash portion of stock compensation to the extent actually paid
during such period,
9

--------------------------------------------------------------------------------





(vi) (A) subject to the proviso set forth in clause (vii) below, unusual or
non-recurring expenses, charges and losses during such period and (B)
extraordinary expenses, charges and losses during such period, in each case
incurred other than in the ordinary course of business,
(vii) non-recurring expenses or losses incurred in connection with (A) the
Transactions, (B) Permitted Acquisitions and other Investments permitted
hereunder, (C) issuances of any Equity Interests, (D) dispositions of assets
permitted under the Loan Documents or (E) the incurrence, amendment,
modification, refinancing or repayment of Indebtedness (in each case of clauses
(B) through (E), whether or not successful, and including amendments or
modifications to the terms of any such transactions), including, without
limitation, legal, accounting and advisory fees; provided that the aggregate
amount added back in reliance on clause (vi)(A) and subclauses (B) through (E)
of this clause (vii) shall not exceed ten percent (10%) of Consolidated EBITDA
for such Reference Period (calculated after giving effect to any such amounts
added back under such clauses),
(viii) one-time restructuring, integration or similar charges, expenses or
reserves (which for the avoidance of doubt, shall include, but not be limited
to, retention, severance, systems establishment costs, contract termination
costs, including future lease commitments, and costs to consolidate facilities
and relocate employees) incurred by the Borrower and its Subsidiaries, whether
or not classified as restructuring charges or expenses under GAAP; provided that
the aggregate amount added back in reliance on this clause (viii) shall not
exceed ten percent (10%) of Consolidated EBITDA for such Reference Period
(calculated after giving effect to any such amounts added back under this clause
(viii)),
(ix) expenses, charges and losses in the form of earn-out obligations and other
contingent consideration obligations (including to the extent accounted for as
performance and retention bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments, in each case in connection with any
Permitted Acquisitions or other Investments permitted hereunder, whether
consummated prior to or after the Closing Date,
(x) charges, losses or expenses to the extent subject to indemnity or
reimbursement by a third party to the extent actually reimbursed, or, so long as
the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is (A)
not denied by the applicable indemnitor or reimbursing party in writing; and (B)
in fact indemnified or reimbursed within 180 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 180 day period),
(xi) the amount of any expenses paid on behalf of any member of the board of
directors or reimbursable to such member of the board of directors, minus
(c) non-cash charges previously added back to Consolidated Net Income in
determining Consolidated EBITDA to the extent such non-cash charges have become
cash charges during such period minus
(d) any other unusual, extraordinary, non-recurring cash or non-cash gains
included in Consolidated Net Income during such period (including, without
limitation, (i) gains from the sale or exchange of assets and (ii) gains from
early extinguishment of Indebtedness or Hedge Agreements of the Credit Parties
and their Subsidiaries);
provided that, to the extent included in determining Consolidated Net Income for
such Reference Period, Consolidated EBITDA shall be calculated so as to exclude
(x) the effects of adjustments (including, without
10

--------------------------------------------------------------------------------



limitation, in connection with the fair value adjustment tied to deferred
revenue and fair value adjustments determined in accordance with GAAP related to
earn-outs, holdbacks or other contingent consideration obligations) resulting
from the application of purchase accounting related to the Transactions, any
Acquisition consummated prior to the date hereof or any Permitted Acquisition or
the amortization or write-off of any amounts thereof (including any write-off of
in-process research and development), net of Taxes and (y) the cumulative effect
of any changes in GAAP or accounting principles applied by management during
such Reference Period. For purposes of this Agreement, Consolidated EBITDA shall
be calculated on a Pro Forma Basis.
"Consolidated Fixed Charge Coverage Ratio" means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the most recently
completed Reference Period to (b) Consolidated Fixed Charges for the most
recently completed Reference Period.
"Consolidated Fixed Charges" means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense paid or payable in cash, (b) scheduled principal payments with respect
to Indebtedness, (c) Capital Expenditures (not financed through a Debt Issuance
(other than Revolving Credit Loans) or Equity Issuance permitted hereunder) and
(d) federal, state, local and foreign income taxes paid in cash.
"Consolidated Funded Indebtedness" means, as of any date of determination, with
respect to any Person, without duplication, all Indebtedness of such Person
(other than Indebtedness set forth in clauses (c), (d), (e), (f) and (i) of such
definition and any Guarantees of such Indebtedness).
"Consolidated Interest Expense" means, as of any date of determination for the
Reference Period ending on such date, all interest expense (excluding
amortization of debt discount and premium, but including the interest component
under Capital Leases and synthetic leases, tax retention operating leases,
off-balance sheet loans and similar off-balance sheet financing products) for
such period of the Credit Parties and their Subsidiaries on a Consolidated basis
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers acceptance financing
and net costs under Hedge Agreements to the extent such net costs are allocable
to such period in accordance with GAAP).
"Consolidated Net Income" means for any period, with respect to the Credit
Parties and their Subsidiaries on a Consolidated basis, the net income (or loss)
of such Person for such period determined in accordance with GAAP.
"Consolidated Total Leverage Ratio" means as of any date of determination, for
the Reference Period ending on such date, the ratio of (a) Consolidated Funded
Indebtedness of the Credit Parties and their Subsidiaries on the last day of
such period on a Consolidated basis to (b) Consolidated EBITDA of the Credit
Parties and their Subsidiaries for such period.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
"Credit Facility" means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.
"Credit Parties" means, collectively, the Borrower and the Guarantors.
11

--------------------------------------------------------------------------------





"Debt Issuance" means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
"Debtor Relief Laws" means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
"Default" means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
"Defaulting Lender" means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans or any Term
Loan or participations in Letters of Credit or Swingline Loans required to be
funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent, any Issuing Lender or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 5.15(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, the Swingline Lender and each Lender.
"Disclosure Letter" means the disclosure letter, dated the Closing Date,
delivered by the Borrower to the Administrative Agent with respect to this
Agreement.
"Disposed EBITDA" means, with respect to any Person or business unit or line of
business that is sold or disposed of in an Asset Disposition during any period,
the amount for such period of Consolidated EBITDA of any such Person or business
subject to such Asset Disposition (determined using such
12

--------------------------------------------------------------------------------



definitions as if references to the Borrower and its Subsidiaries therein were
to such Person or business), as calculated by the Borrower in good faith.
"Disposition" has the meaning set forth in Section 9.4(a).
"Dollars" or "$" means, unless otherwise qualified, dollars in lawful currency
of the United States.
"Domestic Subsidiary" means any Subsidiary organized under the laws of State of
the United States or the District of Columbia.
"Early Opt-in Election" means the occurrence of:
(a)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 5.8(c) are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace
LIBOR, and
(b)(i) the election by the Administrative Agent and the Borrower or (ii) the
election by the Required Lenders, with written consent of the Borrower (such
consent not to be unreasonably withheld, delayed or conditioned) to declare that
an Early Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent and the Borrower of written notice of such election to the
Lenders or by the Required Lenders and the Borrower of written notice of such
election to the Administrative Agent.
"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.9(b)(iii)).
"Environmental Claims" means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including any and all claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages, contribution, indemnification, cost recovery, compensation
or injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to public health or the environment.
13

--------------------------------------------------------------------------------





"Environmental Laws" means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health (as
relates to exposure to Hazardous Materials) or the protection of the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
"Equity Interests" means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
"Equity Issuance" means (a) any issuance by the Borrower of shares of its Equity
Interests to any Person that is not a Credit Party (including in connection with
the exercise of options or warrants or the conversion of any debt securities to
equity) and (b) any capital contribution from any Person that is not a Credit
Party into any Credit Party or any Subsidiary thereof. The term "Equity
Issuance" shall not include (A) any Asset Disposition or (B) any Debt Issuance.
"ERISA" means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
"ERISA Affiliate" means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
"ERISA Event" means (a) with respect to any Plan, the occurrence of a Reportable
Event or the substantial cessation of operations (within the meaning of Section
4062(e) of ERISA); (b) the withdrawal by any Credit Party or any ERISA Affiliate
from a Multiemployer Plan during a plan year in which it was a substantial
employer (as such term is defined in Section 4001(a)(2) of ERISA), or the
termination of a Multiemployer Plan; (c) the distribution of a notice of intent
to terminate or the actual termination of a Plan pursuant to Section 4041 (a)(2)
or 4041A of ERISA; (d) the institution of proceedings to terminate or the actual
termination of a Plan by the PBGC under Section 4042 of ERISA; (e) any event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (f) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan; (g) the failure to make a required contribution to any
Single Employer Plan or Multiemployer Plan that would result in the imposition
of a lien or other encumbrance or the provision of security under Section 430 of
the Code or Section 303 or 4068 of ERISA, or the arising of such a lien or
encumbrance; (h) there being or arising any "unpaid minimum required
contribution" or "accumulated funding deficiency" (as defined or otherwise set
forth in Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA),
whether or not waived; (i) the filing of any request for or receipt of a minimum
funding waiver under Section 412 of the Code with respect to any Single Employer
Plan or Multiemployer Plan, or that such filing may be made; or (j) a
determination that any Single Employer Plan or Multiemployer Plan is, or is
expected to be, in at-risk status under Title IV of ERISA.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
14

--------------------------------------------------------------------------------





"Eurodollar Reserve Percentage" means, for any day, the percentage which is in
effect for such day as prescribed by the FRB for determining the maximum reserve
requirement (including any basic, supplemental or emergency reserves) in respect
of eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
"Event of Default" has the meaning assigned to such term in Section 10.1.
"Exchange Act" means the Securities Exchange Act of 1934 (15 U.S.C. § 77 et
seq.).
"Excluded Subsidiary" means a CFC Holdco or any Domestic Subsidiary that is
owned directly or indirectly by a CFC.
"Excluded Swap Obligation" means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of (including by any
joint and several liability provisions), or the grant by such Credit Party of a
security interest to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an "eligible contract participant"
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the guarantee of such Credit Party or the grant of
such security interest becomes effective with respect to such Swap Obligation
(such determination being made after giving effect to any applicable keepwell,
support or other agreement for the benefit of the applicable Credit Party,
including under the keepwell provisions in the Subsidiary Guaranty Agreement).
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee or security interest is
or becomes illegal for the reasons identified in the immediately preceding
sentence of this definition.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g) and (d) any withholding Taxes
imposed under FATCA.
"Existing Credit Agreement" means that certain Loan Agreement, dated as of May
9, 2013, by and among the Borrower, the Guarantors party thereto and Wells
Fargo, as amended, restated, supplemented or otherwise modified from time to
time.
"Existing Letters of Credit" means those letters of credit existing on the
Closing Date and identified on Schedule 1.1.
"Extended Letter of Credit" has the meaning assigned thereto in Section 3.1(b).
15

--------------------------------------------------------------------------------





"Extensions of Credit" means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
"FDIC" means the Federal Deposit Insurance Corporation.
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
"Federal Reserve Bank of New York’s Website" means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
"Fee Letters" means (a) the separate fee letter agreement dated as of the
Closing Date among the Borrower, Wells Fargo and Wells Fargo Securities, LLC and
(b) any letter between the Borrower and any Issuing Lender (other than Wells
Fargo) relating to certain fees payable to such Issuing Lender in its capacity
as such.
"First Tier Foreign Subsidiary" means any Foreign Subsidiary, the Equity
Interests of which are owned directly by any Credit Party.
"Fiscal Year" means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.
"Foreign Lender" means a Lender that is not a U.S. Person.
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations
16

--------------------------------------------------------------------------------



as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Revolving Credit Commitment Percentage of outstanding Swingline Loans, other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
"Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Governmental Approvals" means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term "Guarantee" shall not include endorsements
for collection or deposit or customary warranty obligations, in each case, in
the ordinary course of business, or customary and reasonable indemnity
obligations.
"Guarantors" means, collectively, each Subsidiary Guarantor.
"Hazardous Materials" means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation,
17

--------------------------------------------------------------------------------



asbestos, polychlorinated biphenyls, urea formaldehyde foam insulation,
petroleum hydrocarbons, petroleum derived substances or waste, crude oil,
nuclear fuel, natural gas or synthetic gas.
"Hedge Agreement" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement; provided that the term
"Hedge Agreement" shall not include (i) any derivative instruments issued under
equity incentive or similar plans (including any stock option or phantom stock
plan), (ii) any forward, option or warrant for the purchase or sale of Equity
Interests of the Borrower or (iii) contracts for the purchase of securities of
the Borrower.
"Increase Effective Date" has the meaning assigned thereto in Section 5.13(c).
"Incremental Amendment" has the meaning assigned thereto in Section 5.13(f).
"Incremental Facilities Limit" means $105,000,000 less the total aggregate
initial principal amount (as of the date of incurrence thereof) of all
previously incurred Incremental Increases.
"Incremental Increase" has the meaning assigned thereto in Section 5.13(a).
"Incremental Lender" has the meaning assigned thereto in Section 5.13(b).
"Incremental Revolving Credit Facility Increase" has the meaning assigned
thereto in Section 5.13(a).
"Incremental Term Loan" has the meaning assigned thereto in Section 5.13(a).
"Incremental Term Loan Commitment" has the meaning assigned thereto in
Section 5.13(a).
"Indebtedness" means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person
incurred, issued or assumed as the deferred purchase price of property or
services purchased by such Person (excluding trade accounts payable,
intercompany charges of expenses, intercompany payables and other accrued
obligations, in each case incurred in the ordinary course of business) which
would appear as liabilities on a balance sheet of such Person, (e) all
obligations of such Person under take-or-pay or similar arrangements, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guarantees of such Person with
respect to Indebtedness of another Person, (h) the principal portion of all
Capital Lease Obligations plus any accrued interest thereon, (i) all net
obligations of such Person under
18

--------------------------------------------------------------------------------



Hedge Agreements, (j) the maximum amount of all letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(k) the principal balance outstanding under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product plus any accrued interest thereon and (l) all Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer (to the extent such Person is liable therefor as a
result of its ownership interest in such joint venture), except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding anything to the contrary in the foregoing, in connection with
any Permitted Acquisition or any other acquisition by the Borrower or any
Subsidiary permitted hereunder (or any sale, transfer or other disposition by
the Borrower or any Subsidiary permitted hereunder), the term "Indebtedness"
shall not include contingent post-closing purchase price adjustments or earn-out
payments to which the seller in such Permitted Acquisition or such other
acquisition (or the buyer in such sale, transfer or other disposition, as the
case may be) may become entitled or purchase price holdbacks or contingent
indemnity obligations that may be owed to such seller (or buyer, if applicable)
in respect thereof; provided, however, that to the extent that any such
post-closing purchase price adjustment or earn-out payment becomes fixed and is,
or would be, required to be classified as indebtedness on the Borrower’s
consolidated balance sheet prepared in accordance with GAAP and is due and
payable, such purchase price adjustment or earn-out payment shall be included as
"Indebtedness."
The amount of Indebtedness of any Person for purposes of clause (f) above shall
(unless such Indebtedness has been assumed by such Person) be deemed to be equal
to the lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii)
the fair market value of the property encumbered thereby as determined by such
Person in good faith.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
"Indemnitee" has the meaning assigned thereto in Section 12.3(b).
"Information" has the meaning assigned thereto in Section 12.10.
"Initial Term Loan" means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1.
"Initial Term Loan Acquisition" means the purchase of the outstanding Equity
Interests of Optimal Plus Ltd. by National Instruments Israel Ltd., a direct
wholly-owned Subsidiary of the Borrower pursuant to the Initial Term Loan
Acquisition Agreement.


"Initial Term Loan Acquisition Agreement" means that certain Share Purchase
Agreement dated as of May 27, 2020 by and among National Instruments Israel
Ltd., a direct wholly-owned Subsidiary of the Borrower, as the purchaser, the
Borrower, Optimal Plus Ltd, and the holders of all Equity Interests of Optimal
Plus Ltd, as the sellers.
"Initial Term Loan Availability Period" shall mean the period from the Closing
Date until the date that is 60 days following the Closing Date.


"Initial Term Loan Commitment Fee" has the meaning assigned thereto in Section
5.3(b).


19

--------------------------------------------------------------------------------





"Initial Term Loan Funding Date" shall mean the date on which the Initial Term
Loan is funded to the Borrower in accordance with Section 4.2.


"Insurance and Condemnation Event" means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
"Interest Period" means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six (6)
months or, if agreed by all of the relevant Lenders twelve (12) months
thereafter, in each case as selected by the Borrower in its Notice of Borrowing
or Notice of Conversion/Continuation and subject to availability; provided that:
(a)the Interest Period shall commence on the date of advance of or conversion to
any LIBOR Rate Loan and, in the case of immediately successive Interest Periods,
each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;


(b)if any Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day;
provided that if any Interest Period with respect to a LIBOR Rate Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day;


(c)any Interest Period with respect to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month at the end of
such Interest Period;


(d)no Interest Period shall extend beyond the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable, and Interest Periods shall be
selected by the Borrower so as to permit the Borrower to make the quarterly
principal installment payments pursuant to Section 4.3 without payment of any
amounts pursuant to Section 5.9; and


(e)there shall be no more than six (6) Interest Periods in effect at any time.
"Interstate Commerce Act" means the body of law commonly known as the Interstate
Commerce Act (49 U.S.C. App. § 1 et seq.).
"Investment" by any Person in any other Person means (a) any Acquisition of such
other Person, (b) any other acquisition of Equity Interests, bonds, notes,
debentures, partnership, joint venture or other ownership interests or other
securities of such other Person, (c) any advance, loan or other extension of
credit to, such other Person, or (d) any other capital contribution to such
other Person, including, without limitation, any Guarantees (including any
support for a letter of credit issued on behalf of such Person) incurred for the
benefit of such other Person and any Asset Disposition (other than worn-out or
obsolete assets or scrap inventory) to such other Person for consideration less
than the fair market value of the Property disposed in such transaction, but
excluding any Restricted Payment to such other Person. Investments which are
capital contributions or purchases of Equity Interests which have a right to
participate in the profits of the issuer thereof shall be valued at the amount
(or, in the case of any Investment made with Property other than cash, the book
value of such Property) actually contributed or paid (including cash and
non-cash consideration and any assumption of Indebtedness, but without
adjustment for subsequent increases or decreases in the value of such
Investment) to purchase such Equity Interests as of
20

--------------------------------------------------------------------------------



the date of such contribution or payment, less any amount realized in respect of
such Investment upon the sale, collection or return of capital (not to exceed
the original amount invested). Investments which are loans, advances, extensions
of credit or Guarantees shall be valued at the principal amount of such loan,
advance or extension of credit outstanding as of the date of determination or,
as applicable, the principal amount of the loan or advance outstanding as of the
date of determination actually guaranteed by such Guarantee.
"Investment Company Act" means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).
"IRS" means the United States Internal Revenue Service.
"ISP" means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).
"Issuing Lender" means Wells Fargo.
"Joinder Agreement" means a joinder agreement substantially in the form of
Exhibit I hereto or such other form as may be approved by the Administrative
Agent and the Borrower.
"L/C Commitment" means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower or one or more
of its Subsidiaries from time to time in an aggregate amount equal to (a) for
each of the Issuing Lenders, the amount set forth opposite the name of each such
Issuing Lender on Schedule 1.2 and (b) for any other Issuing Lender becoming an
Issuing Lender after the Closing Date, such amount as separately agreed to in a
written agreement between the Borrower and such Issuing Lender (which such
agreement shall be promptly delivered to the Administrative Agent upon
execution), in each case of clauses (a) and (b) above, any such amount may be
changed after the Closing Date in a written agreement between the Borrower and
such Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution); provided that the L/C Commitment with
respect to any Person that ceases to be an Issuing Lender for any reason
pursuant to the terms hereof shall be $0 (subject to the Letters of Credit of
such Person remaining outstanding in accordance with the provisions hereof).
"L/C Facility" means the letter of credit facility established pursuant to
Article III.
"L/C Obligations" means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
"L/C Participants" means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.
"L/C Sublimit" means the lesser of (a) $10,000,000 and (b) the aggregate amount
of the Revolving Credit Commitments.
"LCT Test Date" has the meaning assigned thereto in Section 1.10(a).
"Lender" means the Persons listed on Schedule 1.2 and any other Person that
shall have become a party to this Agreement as a Lender pursuant to an
Assignment and Assumption or pursuant to Section 5.13, other than any Person
that ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term "Lenders" includes
the Swingline Lender.
21

--------------------------------------------------------------------------------





"Lending Office" means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit, which office may, to the extent
the applicable Lender notifies the Administrative Agent in writing, include an
office of any Affiliate of such Lender or any domestic or foreign branch of such
Lender or Affiliate.
"Letter of Credit Application" means an application requesting the applicable
Issuing Lender to issue a Letter of Credit in the form specified by the
applicable Issuing Lender from time to time.
"Letter of Credit Documents" means with respect to any Letter of Credit, such
Letter of Credit, the Letter of Credit Application, a letter of credit agreement
or reimbursement agreement and any other document, agreement and instrument
required by the applicable Issuing Lender and relating to such Letter of Credit,
in each case in the form specified by the applicable Issuing Lender from time to
time.
"Letters of Credit" means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.
"LIBOR" means, subject to the implementation of a Benchmark Replacement in
accordance with Section 5.8(c),
(a)for any interest rate calculation with respect to a LIBOR Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period. If, for any reason, such rate is
not so published then "LIBOR" shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period, and


(b)for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published then "LIBOR" for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination.


Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
Notwithstanding the foregoing, (x) in no event shall LIBOR (including any
Benchmark Replacement with respect thereto) be less than 0.75% and (y) unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 5.8(c), in the event that a Benchmark Replacement with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Benchmark Replacement.
22

--------------------------------------------------------------------------------





"LIBOR Rate" means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

LIBOR Rate =LIBOR1.00-Eurodollar Reserve Percentage

"LIBOR Rate Loan" means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
"Lien" means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.
"Limited Condition Transaction" means any Acquisition or other Investment, or
any unconditional and irrevocable permitted repayment or redemption of, or offer
to purchase, any Indebtedness (including the incurrence of any Indebtedness in
connection with any of the foregoing), in each case, that (a) is not prohibited
hereunder and (b) is not conditioned on the availability of, or on obtaining,
third-party financing.
"Liquidity" means, as of any date of determination, (a) the amount that the
Borrower is able to borrow on such date under the Revolving Credit Facility plus
(b) the aggregate amount of cash and Cash Equivalents not subject to a Lien in
favor of any Person other than the Administrative Agent (other than a Lien
permitted by Section 9.2(a), (k), (u) or (x)) of the Credit Parties and their
Subsidiaries; provided, that if the percentage certified in the most recent
certificate delivered pursuant to Section 8.1(d) (such percentage, the
"Applicable Percentage") is greater than 5%, the aggregate amount of cash and
Cash Equivalents of Foreign Subsidiaries of the Credit Parties that may be
included pursuant to clause (b) above shall be equal to (i) the aggregate amount
of cash and Cash Equivalents of Foreign Subsidiaries of the Credit Parties on
the date of determination times (ii) 100% minus the Applicable Percentage.
"Loan Documents" means, collectively, this Agreement, each Note, the Letter of
Credit Documents, the Security Documents, the Subsidiary Guaranty Agreement, the
Fee Letters, and each other document, instrument, certificate and agreement
executed and delivered by the Credit Parties or any of their respective
Subsidiaries in favor of or provided to the Administrative Agent or any Secured
Party in connection with this Agreement or otherwise referred to herein or
contemplated hereby (excluding any Secured Hedge Agreement and any Secured Cash
Management Agreement).
"Loans" means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans, and "Loan" means any of such Loans.
"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
"Material Adverse Effect" means a (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent) or financial condition of the Borrower and
its Subsidiaries, taken as a whole, (b) a material impairment of the rights and
remedies, taken as a whole, of the Administrative Agent or the Lenders under any
Loan Document, or of the ability of the Credit Parties, taken as a whole, to
perform their payment obligations under the Loan Documents or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Credit Party of any Loan Document to which it is a party.
23

--------------------------------------------------------------------------------





"Material Domestic Subsidiary" means, with respect to the Closing Date or any
date of determination under Section 8.10, any Domestic Subsidiary of the
Borrower that, together with its Subsidiaries after eliminating intercompany
obligations, (a) generates more than 10% of Consolidated EBITDA on a Pro Forma
Basis for the four (4) fiscal quarter period most recently ended or (b) owns
more than 10% of the Consolidated Assets as of the last day of the most recently
ended fiscal quarter of the Borrower; provided, however, that if at any time
there are Domestic Subsidiaries which are not classified as "Material Domestic
Subsidiaries" but which collectively (i) generate more than 15% of Consolidated
EBITDA on a Pro Forma Basis for the most recently ended Fiscal Year of the
Borrower or (ii) own more than 15% of the Consolidated Assets as of the last day
of the most recently ended Fiscal Year of the Borrower, then the Borrower shall
promptly designate one or more of such Domestic Subsidiaries as Material
Domestic Subsidiaries and cause any such Domestic Subsidiaries to comply with
the provisions of Section 8.10 such that, after such Domestic Subsidiaries
become Guarantors hereunder, the Domestic Subsidiaries that are not Guarantors
shall (iii) generate less than 15% of Consolidated EBITDA and (iv) own less than
15% of the Consolidated Assets. For purposes of determining whether or not any
newly formed or acquired Subsidiary is a "Material Domestic Subsidiary", the
foregoing calculations shall be performed at the time of such acquisition or
formation (including any asset contributions made to such Subsidiary
concurrently with such acquisition or formation) giving effect to such
acquisition or formation (including any asset contributions made to such
Subsidiary concurrently with such acquisition or formation) on a Pro Forma Basis
as of the last day of the most recently ended fiscal quarter of the Borrower.
"Material Foreign Subsidiary" means any Foreign Subsidiary of the Borrower that,
together with its Subsidiaries, (a) generates more than 5% of Consolidated
EBITDA on a Pro Forma Basis for the most recently ended Fiscal Year of the
Borrower or (b) owns more than 10% of the Consolidated Assets as of the last day
of the most recently ended fiscal quarter of the Borrower.
"Material Subsidiary" means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.
"Materials of Environmental Concern" means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
"Minimum Collateral Amount" means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the Issuing Lenders with
respect to Letters of Credit issued and outstanding at such time, (b) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 10.2(b), an amount equal
to 102% of the aggregate outstanding amount of all L/C Obligations and (c)
otherwise, an amount determined by the Administrative Agent and each of the
applicable Issuing Lenders that is entitled to Cash Collateral hereunder at such
time in their reasonable discretion.
"Moody’s" means Moody’s Investors Service, Inc.
"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding five (5) years, or to which any Credit
Party or any ERISA Affiliate has any liability (contingent or otherwise).
"Net Cash Proceeds" means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, all cash and Cash Equivalents
received by any Credit Party or any of its
24

--------------------------------------------------------------------------------



Subsidiaries therefrom (including any cash or Cash Equivalents received by way
of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, as and when received) less the sum of (i) all income taxes and other
taxes assessed by, or reasonably estimated to be payable to, a Governmental
Authority as a result of such transaction (provided that if such estimated taxes
exceed the amount of actual taxes required to be paid in respect of such Asset
Disposition, the amount of such excess shall constitute Net Cash Proceeds), (ii)
all reasonable and customary out-of-pocket fees and expenses incurred in
connection with such transaction or event, (iii) the principal amount of,
premium, if any, and interest on any Indebtedness (other than Indebtedness under
the Loan Documents) secured by a Lien on the asset (or a portion thereof)
disposed of, which Indebtedness is required to be repaid in connection with such
transaction or event, (iv) and all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction (provided that if such estimated taxes exceed the amount of
actual taxes required to be paid in cash in respect of such Asset Disposition,
the amount of such excess shall constitute Net Cash Proceeds) and (v) all
amounts that are set aside as a reserve (A) for adjustments in respect of the
purchase price of such assets, (B) for any liabilities associated with such sale
or casualty, to the extent such reserve is required by GAAP or as otherwise
required pursuant to the documentation with respect to such Asset Disposition or
Insurance and Condemnation Event, (C) for the payment of unassumed liabilities
relating to the assets sold or otherwise disposed of at the time of, or within
30 days after, the date of such sale or other disposition and (D) for the
payment of indemnification obligations; provided that, to the extent and at the
time any such amounts are released from such reserve and received by such Credit
Party or any of its Subsidiaries, such amounts shall constitute Net Cash
Proceeds, and (b) with respect to any Debt Issuance, the gross cash proceeds
received by any Credit Party or any of its Subsidiaries therefrom less all
reasonable and customary out-of-pocket legal, underwriting and other fees and
expenses incurred in connection therewith.
"Non-Consenting Lender" means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders.
"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.
"Notes" means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.
"Notice of Account Designation" has the meaning assigned thereto in
Section 2.3(b).
"Notice of Borrowing" has the meaning assigned thereto in Section 2.3(a).
"Notice of Conversion/Continuation" has the meaning assigned thereto in
Section 5.2.
"Notice of Prepayment" has the meaning assigned thereto in Section 2.4(c).
"Obligations" means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders,
the Issuing Lenders or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws, naming
25

--------------------------------------------------------------------------------



such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
"OFAC" means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
"OID" has the meaning assigned thereto in the definition of "All-In Yield".
"Organizational Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement or limited liability company agreement (or equivalent or comparable
documents); and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
"Other Taxes" means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12(b)).
"Participant" has the meaning assigned thereto in Section 12.9(d).
"Participant Register" has the meaning assigned thereto in Section 12.9(d).
"PATRIOT Act" means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
"PBGC" means the Pension Benefit Guaranty Corporation or any successor agency.
"Permitted Acquisition" means (i) the Acquisition pursuant to the Initial Term
Loan Acquisition Agreement and (ii) any other Acquisition that meets, in the
case of an Acquisition pursuant to this clause (ii), all of the following
requirements, which in the case of a Limited Condition Transaction shall be
subject to Section 1.10:
(a)no Default or Event of Default shall then exist or would exist after giving
effect thereto;


(b)the Credit Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to the acquisition on a Pro Forma
Basis, (A) the Credit Parties are in compliance with each of the financial
covenants set forth in Section 8.9 and (B) the Consolidated Total Leverage Ratio
shall be 0.50 to 1.0 less than the then applicable level set forth in Section
8.9;
26

--------------------------------------------------------------------------------





(c)the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 8.4 or, in the case of an Acquisition of assets,
the assets acquired are useful in the business of the Borrower and its
Subsidiaries as conducted immediately prior to such Acquisition or permitted
pursuant to Section 8.4;


(d)the Administrative Agent shall have received (A) a description of the
material terms of such acquisition and (B) for any such acquisition with total
consideration in excess of $50,000,000, (1) audited financial statements (or, if
unavailable, management-prepared financial or pro forma financial statements) of
the target of such Acquisition (the "Target") for its two most recent fiscal
years and unaudited financial statements for any fiscal quarters ended within
the fiscal year to date (to the extent available) and (2) a certificate
substantially in the form of Exhibit J, executed by an Responsible Officer of
the Borrower certifying that such Permitted Acquisition complies with the
requirements of this Agreement at least five (5) Business Days prior to the
consummation of such acquisition;


(e)such acquisition shall not be a "hostile" acquisition and shall have been
approved by the Board of Directors (or equivalent) and/or shareholders (or
equivalent) of the Target and, to the extent required by applicable law, the
applicable Credit Party; and


(f)after giving effect to such acquisition, there shall be at least $200,000,000
of Liquidity.
"Permitted Investments" means, at any time, Investments by the Credit Parties
and the Subsidiaries permitted to exist at such time pursuant to the terms of
Section 9.5.
"Permitted Liens" means the Liens permitted pursuant to Section 9.2.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means each of the "employee benefit plans" (as such term is defined in
Section 3(3) of ERISA), of which any Credit Party or any ERISA Affiliate is or
ever was a sponsor or participating employer or as to which any Credit Party or
any of its ERISA Affiliates makes contributions or is required to make
contributions.
"Platform" means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.
"Prime Rate" means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
"Pro Forma Basis" means:
(a)for purposes of calculating Consolidated EBITDA for any period during which
one or more Specified Transactions occurs, that (i) such Specified Transaction
(and all other Specified Transactions that have been consummated during the
applicable period) shall be deemed to have occurred as of the first day of the
applicable period of measurement, (ii) there shall be included in determining
Consolidated EBITDA for such period, without duplication, the Acquired EBITDA of
any Person or business, or attributable to any property or asset, acquired by
the Borrower or any Subsidiary during such period (but not the Acquired EBITDA
of any related Person or business or any Acquired EBITDA attributable to any
assets or property,


27

--------------------------------------------------------------------------------



in each case to the extent not so acquired) in connection with a Permitted
Acquisition to the extent not subsequently sold, transferred, abandoned or
otherwise disposed of by the Borrower or such Subsidiary during such period,
based on the actual Acquired EBITDA of such acquired entity or business for such
period (including the portion thereof occurring prior to such acquisition) and
(iii) there shall be excluded in determining Consolidated EBITDA for such
period, without duplication, the Disposed EBITDA of any Person or business, or
attributable to any property or asset, disposed of by the Borrower or any
Subsidiary during such period in connection with an Asset Disposition or
discontinuation of operations, based on the Disposed EBITDA of such disposed
entity or business or discontinued operations for such period (including the
portion thereof occurring prior to such disposition or discontinuation);
provided that the foregoing amounts shall be without duplication of any
adjustments that are already included in the calculation of Consolidated EBITDA;
and


(b)in the event that the Borrower or any Subsidiary thereof incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement, discharge, defeasance or extinguishment) any Indebtedness included
in the calculations of any financial ratio or test (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable measurement period or (ii) subsequent to the end of the applicable
measurement period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then such financial ratio or test shall
be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the first
day of the applicable measurement period and any such Indebtedness that is
incurred (including by assumption or guarantee) that has a floating or formula
rate of interest shall have an implied rate of interest for the applicable
period determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as of the relevant date of determination.


"Property" means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.
"PTE" means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
"Public Lenders" has the meaning assigned thereto in Section 8.2.
"Real Properties" means, at any time, a collective reference to each of the
facilities and real properties owned, leased or operated by any Credit Party or
any of its Subsidiaries at such time.
"Recipient" means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.
"Reference Period" means, as of any date of determination, the period of four
(4) consecutive fiscal quarters ended on or immediately prior to such date for
which financial statements of the Borrower and its Subsidiaries have been
delivered to the Administrative Agent hereunder.
"Register" has the meaning assigned thereto in Section 12.9(c).
"Reimbursement Obligation" means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
"Reinstated Letter of Credit" has the meaning assigned thereto in Section
3.12(e).
28

--------------------------------------------------------------------------------





"Related Parties" means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
"Relevant Governmental Body" means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
"Removal Effective Date" has the meaning assigned thereto in Section 11.6(b).
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.
"Required Lenders" means, at any time, Lenders having Total Credit Exposure
representing more than fifty percent (50%) of the Total Credit Exposure of all
Lenders; provided, however, (a) at any time there are 2 or more Lenders,
Required Lenders shall require at least 2 Lenders and (b) solely when used in
the first sentence of Section 5.8(c)(i) and solely when there are only two (2)
unaffiliated Lenders, Required Lenders shall mean either unaffiliated Lender.
The Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
"Resignation Effective Date" has the meaning assigned thereto in Section
11.6(a).
"Resolution Authority" means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
"Responsible Officer" means, as to any Person, the chief executive officer,
president, vice president of finance, chief financial officer, controller,
treasurer or assistant treasurer of such Person or any other officer of such
Person designated in writing by the Borrower or such Person and reasonably
acceptable to the Administrative Agent; provided that, to the extent requested
thereby, the Administrative Agent shall have received a certificate of such
Person certifying as to the incumbency and genuineness of the signature of each
such officer. Any document delivered hereunder or under any other Loan Document
that is signed by a Responsible Officer of a Person shall be conclusively
presumed to have been authorized by all necessary corporate, limited liability
company, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.
"Restricted Payment" means (i) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Equity Interests of
any Credit Party now or hereafter outstanding (including without limitation any
payment in connection with any dissolution, merger, consolidation or disposition
involving any Credit Party), or to the holders, in their capacity as such, of
any shares of any class of Equity Interests of any Credit Party, now or
hereafter outstanding (other than dividends or distributions payable in Equity
Interests of the applicable Person to any Credit Party), (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Equity Interests of any
Credit Party, now or hereafter outstanding, (iii) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of any Credit Party, now or
hereafter outstanding and (iv) any prepayment of principal, premium (if any) on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Subordinated Indebtedness.
"Revolving Credit Commitment" means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal
29

--------------------------------------------------------------------------------





amount at any time outstanding not to exceed the amount set forth opposite such
Revolving Credit Lender’s name on the Register, as such amount may be modified
at any time or from time to time pursuant to the terms hereof (including
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including Section 5.13). The aggregate Revolving Credit Commitment
of all the Revolving Credit Lenders on the Closing Date shall be $75,000,000.
The Revolving Credit Commitment of each Revolving Credit Lender on the Closing
Date is set forth opposite the name of such Lender on Schedule 1.2.
"Revolving Credit Commitment Percentage" means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The Revolving Credit Commitment Percentage of
each Revolving Credit Lender on the Closing Date is set forth opposite the name
of such Lender on Schedule 1.2.
"Revolving Credit Exposure" means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.
"Revolving Credit Facility" means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
pursuant to Section 5.13).
"Revolving Credit Lenders" means, collectively, all of the Lenders with a
Revolving Credit Commitment or if the Revolving Credit Commitment has been
terminated, all Lenders having Revolving Credit Exposure.
"Revolving Credit Loan" means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
"Revolving Credit Maturity Date" means the earliest to occur of (a) June 12,
2023, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).
"Revolving Credit Note" means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.
"Revolving Credit Outstandings" means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
"Revolving Extensions of Credit" means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.
30

--------------------------------------------------------------------------------





"S&P" means Standard & Poor’s Rating Service, a division of S&P Global Inc. and
any successor thereto.
"Sanctioned Country" means at any time, a country, region or territory which is
itself (or whose government is) the subject or target of any Sanctions
(including, as of the Closing Date, Cuba, Iran, North Korea, Syria and Crimea).
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including
OFAC’s Specially Designated Nationals and Blocked Persons List and OFAC’s
Consolidated Non-SDN List), the U.S. Department of State, the United Nations
Security Council, the European Union, any European member state, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by any such Person or Persons described in clauses (a) and (b),
including a Person that is deemed by OFAC to be a Sanctions target based on the
ownership of such legal entity by Sanctioned Person(s) or (d) any Person
otherwise a target of Sanctions, including vessels and aircraft, that are
designated under any Sanctions program.
"Sanctions" means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and restrictions and
anti-terrorism laws, including but not limited to those imposed, administered or
enforced from time to time by the U.S. government (including those administered
by OFAC or the U.S. Department of State), the United Nations Security Council,
the European Union, any European member state, Her Majesty’s Treasury, or other
relevant sanctions authority in any jurisdiction in which (a) the Borrower or
any of its Subsidiaries or Affiliates is located or conducts business, (b) in
which any of the proceeds of the Extensions of Credit will be used, or (c) from
which repayment of the Extensions of Credit will be derived.
"SEC" means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
"Secured Cash Management Agreement" means (a) any Cash Management Agreement in
effect on the Closing Date between or among any Credit Party or any of its
Subsidiaries and a counterparty that is (i) a Lender, (ii) the Administrative
Agent or (iii) an Affiliate of a Lender or the Administrative Agent, in each
case as determined as of the Closing Date or (b) any Cash Management Agreement
entered into after the Closing Date between or among any Credit Party or any of
its Subsidiaries and a counterparty that is (i) a Lender, (ii) the
Administrative Agent or (iii) an Affiliate of a Lender or the Administrative
Agent, in each case as determined at the time such Cash Management Agreement is
entered into.
"Secured Cash Management Obligations" means all existing or future payment and
other obligations owing by any Credit Party or any of its Subsidiaries under any
Secured Cash Management Agreement.
"Secured Hedge Agreement" means (a) any Hedge Agreement in effect on the Closing
Date between or among any Credit Party or any of its Subsidiaries and a
counterparty that is (i) a Lender, (ii) the Administrative Agent or (iii) an
Affiliate of a Lender or the Administrative Agent, in each case as determined as
of the Closing Date or (b) any Hedge Agreement entered into after the Closing
Date between or among any Credit Party or any of its Subsidiaries and a
counterparty that is (i) a Lender, (ii) the Administrative Agent or (iii) an
Affiliate of a Lender or the Administrative Agent, in each case as determined at
the time such Hedge Agreement is entered into.
"Secured Hedge Obligations" means all existing or future payment and other
obligations owing by any Credit Party or any of its Subsidiaries under any
Secured Hedge Agreement; provided that the "Secured
31

--------------------------------------------------------------------------------



Hedge Obligations" of a Credit Party shall exclude any Excluded Swap Obligations
with respect to such Credit Party.
"Secured Obligations" means, collectively, (a) the Obligations, (b) any Secured
Hedge Obligations and (c) any Secured Cash Management Obligations.
"Secured Parties" means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the holders of any Secured Hedge Obligations, the holders
of any Secured Cash Management Obligations, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 11.5, any
other holder from time to time of any of any Secured Obligations and, in each
case, their respective successors and permitted assigns.
"Securities Act" means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).
"Security Documents" means the collective reference to the Collateral Agreement,
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.
"Single Employer Plan" means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
"SOFR" with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
"Solvent" and "Solvency" mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the Property of such
Person on a going concern basis is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person on a going concern basis is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments generally as they
mature in the ordinary course of business. For purposes of this definition, the
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
"Specified Transactions" means (a) any Asset Disposition having gross sales
proceeds in excess of $50,000,000, (b) any Permitted Acquisition with total
consideration in excess of $50,000,000 and (c) the Transactions.
"Subordinated Indebtedness" means any Indebtedness incurred by any Credit Party
which by its express written terms is subordinated in right of payment to the
prior payment of the Secured Obligations and contains subordination and other
terms reasonably acceptable to the Administrative Agent.
"Subsidiary" means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly
32

--------------------------------------------------------------------------------



or indirectly) by such Person (irrespective of whether, at the time, Equity
Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to "Subsidiary" or "Subsidiaries" herein shall refer to those of the
Borrower.
"Subsidiary Guarantors" means, collectively, (a) the Subsidiaries of the
Borrower listed on Schedule 7.3 that are identified as a "Guarantor" and (b)
each other Subsidiary of the Borrower that shall be required to execute and
deliver a guaranty or guaranty supplement pursuant to Section 8.10, or that the
Borrower elects to have execute a guaranty or guaranty supplement pursuant to
Section 8.10.
"Subsidiary Guaranty Agreement" means the unconditional guaranty agreement of
even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit and the Secured Parties, which
shall be in form and substance acceptable to the Administrative Agent.
"Swap Obligation" means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of Section 1a(47) of the Commodity Exchange Act.
"Swingline Commitment" means the lesser of (a) $10,000,000 and (b) the aggregate
amount of the Revolving Credit Commitments.
"Swingline Facility" means the swingline facility established pursuant to
Section 2.2.
"Swingline Lender" means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
"Swingline Loan" means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
"Swingline Note" means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
"Swingline Participation Amount" has the meaning assigned thereto in Section
2.2(b)(iii).
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
"Term Loan Commitment" means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan and/or
Incremental Term Loans, as applicable, to the account of the Borrower hereunder
on the Initial Term Loan Funding Date (in the case of the Initial Term Loan) or
the applicable borrowing date (in the case of any Incremental Term Loan) in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 1.2, as such amount may be increased, reduced or
otherwise modified at any time or from time to time pursuant to the terms hereof
and (b) as to all Term Loan Lenders, the aggregate commitment of all Term Loan
Lenders to make such Term Loans. The aggregate Term Loan Commitment with respect
to the Initial Term Loan of all Term Loan Lenders on the Closing Date shall be
$70,000,000. The Term Loan Commitment of each Term Loan Lender as of the Closing
Date is set forth opposite the name of such Term Loan Lender on Schedule 1.2.
33

--------------------------------------------------------------------------------





"Term Loan Facility" means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to
Section 5.13).
"Term Loan Lender" means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.
"Term Loan Maturity Date" means the first to occur of (a) June 12, 2023, and
(b) the date of acceleration of the Term Loans pursuant to Section 10.2(a).
"Term Loan Note" means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.
"Term Loan Percentage" means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans. The Term Loan Percentage of each Term Loan Lender as of the Closing Date
is set forth opposite the name of such Lender on Schedule 1.2.
"Term Loans" means the Initial Term Loans and, if applicable, the Incremental
Term Loans and "Term Loan" means any of such Term Loans.
"Term SOFR" means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
"Total Credit Exposure" means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding principal amount of Term
Loans of such Lender at such time.
"Trade Date" has the meaning assigned thereto in Section 12.9(i)(i).
"Transactions" means, collectively, the initial Extensions of Credit, the
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the payment of all fees, expenses and costs incurred in connection
with the foregoing.
"UCC" means the Uniform Commercial Code as in effect in the State of New York.
"UK Financial Institution" means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


"UK Resolution Authority" means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
"Unadjusted Benchmark Replacement" means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
"United States" means the United States of America.
34

--------------------------------------------------------------------------------





"U.S. Person" means any Person that is a "United States person" as defined in
Section 7701(a)(30) of the Code.
"U.S. Tax Compliance Certificate" has the meaning assigned thereto in
Section 5.11(g).
"Voting Equity" means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote on any matter requiring the vote of holders of
such Equity Interests as set forth in such Person’s Organizational Documents or
as provided by applicable law, even though the right so to vote has been
suspended by the happening of such a contingency.
"Weighted Average Life to Maturity" means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness, in each case of clauses (a) and (b), without giving effect to the
application of any prior prepayment to such installment, sinking fund, serial
maturity or other required payment of principal.
"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.
"Withholding Agent" means the Borrower and the Administrative Agent.
"Write-Down and Conversion Powers" means, with respect to (a) any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) the United Kingdom, any powers of the applicable
Resolution Authority under the Bail-In Legislation to cancel, reduce, modify or
change the form of a liability of any UK Financial Institution or any contract
or instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.
        SECTION 1.2 Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation", (d) the word
"will" shall be construed to have the same meaning and effect as the word
"shall", (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term "documents" includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time


35

--------------------------------------------------------------------------------



from a specified date to a later specified date, the word "from" means "from and
including;" the words "to" and "until" each mean "to but excluding;" and the
word "through" means "to and including".


SECTION 1.3 Accounting Terms.


1.All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 8.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.


2.If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP;
provided, further that (A) for purposes of the definitions of "Indebtedness,"
"Consolidated Fixed Charges" and "Consolidated Funded Indebtedness" and all
other financial definitions and calculations pursuant to this Agreement (but not
the preparation of financial statements in accordance with GAAP), all
obligations of any Person that are or would have been treated as operating
leases for purposes of GAAP prior to the effectiveness of FASB ASC 842 shall
continue to be accounted for as operating leases (whether or not such operating
lease obligations were in effect on such date) notwithstanding the fact that
such obligations are required in accordance with FASB ASC 842 (on a prospective
or retroactive basis or otherwise) to be treated as Capital Lease Obligations in
the financial statements and (B) upon reasonable written request by the
Administrative Agent, the Borrower shall promptly provide a schedule showing the
modifications necessary to reconcile the adjustments made pursuant to clause (A)
above with such financial statements.


        SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term "UCC" refers, as of any date of determination, to the UCC
then in effect.


SECTION 1.5 Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).


SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including


36

--------------------------------------------------------------------------------



Anti-Corruption Laws, Anti-Money Laundering Laws, the Bankruptcy Code, the Code,
the Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT Act, the
Securities Act, the UCC, the Investment Company Act, the Trading with the Enemy
Act of the United States or any of the foreign assets control regulations of the
United States Treasury Department, shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.


SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).


SECTION 1.8 Guarantees/Earn-Outs. Unless otherwise specified, (a) the amount of
any Guarantee shall be the lesser of the amount of the obligations guaranteed
and still outstanding and the maximum amount for which the guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee
and (b) the amount of any purchase price adjustment, earn-out or similar
obligation shall be the amount of such obligation as reflected on the balance
sheet of such Person in accordance with GAAP.


SECTION 1.9 Covenant Compliance Generally. For purposes of determining
compliance under Sections 9.1, 9.2, 9.4, 9.5 and 9.10, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Net Income in the most recent annual financial
statements of the Borrower and its Subsidiaries delivered pursuant to
Section 8.1(a) or Section 6.1(e), as applicable. Notwithstanding the foregoing,
for purposes of determining compliance with Sections 9.1, 9.2 and 9.5, with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no breach of any basket contained in such sections shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness or Investment is incurred; provided that for the
avoidance of doubt, the foregoing provisions of this Section 1.10 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.


SECTION 1.10 Limited Condition Transactions. In the event that the Borrower
notifies the Administrative Agent in writing that any proposed transaction is a
Limited Condition Transaction and that the Borrower wishes to test the
conditions to such Limited Condition Transaction and any Indebtedness that is to
be used to finance such Limited Condition Transaction and the related
transaction costs and expenses associated with such Limited Condition
Transaction in accordance with this Section 1.10, then the following provisions
shall apply:


        (a) any condition to such Limited Condition Transaction or such
Indebtedness that requires that no Default or Event of Default shall have
occurred and be continuing at the time of such Limited Condition Transaction or
the incurrence of such Indebtedness, shall be satisfied if (i) no Default or
Event of Default shall have occurred and be continuing at the time of the
execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Limited Condition Transaction, or the
issuance of the irrevocable notice of repayment, redemption or offer to purchase
(the "LCT Test Date") and (ii) no Event of Default under any of Section 10.1(a)
or 10.1(e) shall have occurred and be continuing both immediately before and
immediately after giving effect to such Limited Condition Transaction and any
Indebtedness incurred in connection therewith (including any such additional
Indebtedness);


        (b) any condition to such Limited Condition Transaction or such
Indebtedness that the representations and warranties in this Agreement and the
other Loan Documents shall be true and correct at the time of consummation of
such Limited Condition Transaction or the incurrence of such Indebtedness shall
be deemed satisfied if (i) all representations and warranties in this Agreement
and the other Loan Documents are true and correct in all material respects
(except for any representation and warranty that is


37

--------------------------------------------------------------------------------



qualified by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects) as of the
LCT Test Date, or if such representation speaks as of an earlier date, as of
such earlier date and (ii) as of the date of consummation of such Limited
Condition Transaction, (A) the representations and warranties under the relevant
definitive agreement governing such Limited Condition Transaction as are
material to the lenders providing such Indebtedness shall be true and correct,
but only to the extent that the Borrower or its applicable Subsidiary has the
right (taking into account any applicable cure provisions and determined without
regard to any notice requirement) to terminate its obligations under such
agreement or otherwise decline to close such Limited Condition Transaction as a
result of a breach of such representations and warranties or the failure of
those representations and warranties to be true and correct and (B) certain of
the representations and warranties in this Agreement and the other Loan
Documents which are customary for similar "funds certain" financings and
required by the lenders providing such Indebtedness shall be true and correct in
all material respects (except for any representation and warranty that is
qualified by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects);


(c) any financial ratio test or condition to be tested in connection with such
Limited Condition Transaction and the availability of such Indebtedness and
other transactions in connection therewith (including the incurrence or
assumption of Indebtedness) will be tested as of the LCT Test Date, in each
case, after giving effect to the relevant Limited Condition Transaction and
related incurrence of Indebtedness, on a Pro Forma Basis where applicable, and,
for the avoidance of doubt, (i) such ratios and baskets shall not be tested at
the time of consummation of such Limited Condition Transaction or incurrence of
Indebtedness and (ii) if any of such ratios are exceeded or conditions are not
met following the LCT Test Date, but prior to the closing of such Limited
Condition Transaction, as a result of fluctuations in such ratio or amount
(including due to fluctuations in Consolidated EBITDA of the Borrower or the
Person subject to such Limited Condition Transaction), at or prior to the
consummation of the relevant transaction or action, such ratios will not be
deemed to have been exceeded and such conditions will not be deemed unmet as a
result of such fluctuations solely for purposes of determining whether the
relevant transaction or action is permitted to be consummated or taken;


(d) except as provided in the next sentence, in connection with any subsequent
calculation of any ratio or basket on or following the relevant LCT Test Date
and prior to the earlier of the date on which such Limited Condition Transaction
is consummated and the date that the definitive agreement (or other
documentation) for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio or
basket shall be calculated (i) on a Pro Forma Basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
the incurrence or assumption of Indebtedness) have been consummated and
(ii) assuming such Limited Condition Transaction and other transactions in
connection therewith (including the incurrence or assumption of Indebtedness)
have not been consummated. Notwithstanding the foregoing, any calculation of a
ratio in connection with determining the Applicable Margin and determining
whether or not the Borrower is in compliance with the financial covenants set
forth in Section 8.9 shall, in each case be calculated assuming such Limited
Condition Transaction and other transactions in connection therewith (including
the incurrence or assumption of Indebtedness) have not been consummated.


The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Transactions such that each of the possible scenarios
is separately tested.
        SECTION 1.11 Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of "LIBOR" or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing, or of any
Benchmark Replacement Conforming Changes.
38

--------------------------------------------------------------------------------





SECTION 1.12 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.


ARTICLE II


REVOLVING CREDIT FACILITY


        SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions
of this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans in Dollars to the Borrower from time to time from the Closing Date
to, but not including, the Revolving Credit Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.3; provided, that (a)  the
Revolving Credit Outstandings shall not exceed the Revolving Credit Commitment
and (b) the Revolving Credit Exposure of any Revolving Credit Lender shall not
at any time exceed such Revolving Credit Lender’s Revolving Credit Commitment.
Each Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.


        SECTION 2.2 Swingline Loans.


        (a) Availability. Subject to the terms and conditions of this Agreement
and the other Loan Documents and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, the
Swingline Lender may, in its sole discretion, make Swingline Loans in Dollars to
the Borrower from time to time from the Closing Date to, but not including, the
Revolving Credit Maturity Date; provided, that (i) after giving effect to any
amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment and (ii) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested) shall
not exceed the Swingline Commitment.


        (b) Refunding.


a.The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 12:00 noon on any Business Day request each Revolving Credit Lender
to make, and each Revolving Credit Lender hereby agrees to make, a Revolving
Credit Loan as a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate amount of the
Swingline Loans outstanding on the date of such notice, to repay the Swingline
Lender. Each Revolving Credit Lender shall make the amount of such Revolving
Credit Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 2:00 p.m. on the day
specified in such notice. The proceeds of such Revolving Credit Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Swingline Loans.
No Revolving Credit Lender’s obligation to fund its respective Revolving Credit
Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Revolving


39

--------------------------------------------------------------------------------



Credit Commitment Percentage be increased as a result of any such failure of any
other Revolving Credit Lender to fund its Revolving Credit Commitment Percentage
of a Swingline Loan.


b.The Borrower shall pay to the Swingline Lender on demand, and in any event on
the Revolving Credit Maturity Date, in immediately available funds the amount of
such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the Borrower irrevocably
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded. If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages.


c.If for any reason any Swingline Loan cannot be refinanced with a Revolving
Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit Lender shall,
on the date such Revolving Credit Loan was to have been made pursuant to the
notice referred to in Section 2.2(b)(i), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the "Swingline Participation Amount") equal to such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Swingline Loans then outstanding. Each Revolving
Credit Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its Swingline Participation Amount. Whenever, at
any time after the Swingline Lender has received from any Revolving Credit
Lender such Revolving Credit Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Credit Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Revolving Credit Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided that in the event that such payment received
by the Swingline Lender is required to be returned, such Revolving Credit Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.


d.Each Revolving Credit Lender’s obligation to make the Revolving Credit Loans
referred to in Section  2.2(b)(i) and to purchase participating interests
pursuant to Section 2.2(b)(iii) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article VI, (C) any adverse change in the condition (financial or otherwise)
of the Borrower, (D) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or (E)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.


e.If any Revolving Credit Lender fails to make available to the Administrative
Agent, for the account of the Swingline Lender, any amount required to be paid
by such Revolving


40

--------------------------------------------------------------------------------



Credit Lender pursuant to the foregoing provisions of this Section 2.2(b) by the
time specified in Section 2.2(b)(i) or 2.2(b)(iii), as applicable, the Swingline
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the applicable Federal Funds Rate, plus any administrative, processing
or similar fees customarily charged by the Swingline Lender in connection with
the foregoing. If such Revolving Credit Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Revolving
Credit Lender’s Revolving Credit Loan or Swingline Participation Amount, as the
case may be. A certificate of the Swingline Lender submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (v) shall be conclusive absent manifest error.


        (c) Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.


        SECTION 2.3 Procedure for Advances of Revolving Credit Loans and
Swingline Loans.


        (a) Requests for Borrowing. The Borrower shall give the Administrative
Agent irrevocable prior written notice substantially in the form of Exhibit B (a
"Notice of Borrowing") not later than 12:00 noon (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof, (y) with respect to LIBOR Rate Loans
in an aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof and (z) with respect to Swingline Loans in an aggregate
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, in each case, the remaining amount of the Revolving Credit Commitment or
the Swingline Commitment, as applicable), (C) whether such Loan is to be a
Revolving Credit Loan or Swingline Loan, (D) in the case of a Revolving Credit
Loan whether such Revolving Credit Loan is to be a LIBOR Rate Loan or a Base
Rate Loan, and (E) in the case of a LIBOR Rate Loan, the duration of the
Interest Period applicable thereto; provided that if the Borrower wishes to
request LIBOR Rate Loans having an Interest Period of twelve months in duration,
such notice must be received by the Administrative Agent not later than 12:00
noon four (4) Business Days prior to the requested date of such borrowing,
whereupon the Administrative Agent shall give prompt notice to the Revolving
Credit Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them. If the Borrower fails to specify a type of
Loan in a Notice of Borrowing, then the applicable Loans shall be made as Base
Rate Loans. If the Borrower requests a borrowing of LIBOR Rate Loans in any such
Notice of Borrowing, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. A Notice of Borrowing
received after 12:00 noon shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Revolving Credit Lenders of each
Notice of Borrowing.


        (b) Disbursement of Revolving Credit and Swingline Loans. Not later than
2:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will
make available to the Administrative Agent, for the account of the Borrower, at
the Administrative Agent’s Office in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting


41

--------------------------------------------------------------------------------



or wiring such proceeds to the deposit account of the Borrower identified in the
most recent notice substantially in the form attached as Exhibit C (a "Notice of
Account Designation") delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).


        SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline
Loans.


        (a) Repayment on Termination Date. The Borrower hereby agrees to repay
the outstanding principal amount of (i) all Revolving Credit Loans in full on
the Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance
with Section 2.2(b) (but, in any event, no later than the Revolving Credit
Maturity Date), together, in each case, with all accrued but unpaid interest
thereon.


        (b) Mandatory Prepayments. If at any time the Revolving Credit
Outstandings exceed the Revolving Credit Commitment, the Borrower agrees to
repay immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Revolving Credit Lenders, Extensions
of Credit in an amount equal to such excess with each such repayment applied
first, to the principal amount of outstanding Swingline Loans, second to the
principal amount of outstanding Revolving Credit Loans and third, with respect
to any Letters of Credit then outstanding, a payment of Cash Collateral into a
Cash Collateral account opened by the Administrative Agent, for the benefit of
the Revolving Credit Lenders, in an amount equal to such excess (such Cash
Collateral to be applied in accordance with Section 10.2(b)).


        (c) Optional Prepayments. The Borrower may at any time and from time to
time prepay Revolving Credit Loans and Swingline Loans, in whole or in part,
without premium or penalty, with irrevocable prior written notice to the
Administrative Agent substantially in the form attached as Exhibit D (a "Notice
of Prepayment") given not later than 12:00 noon (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, specifying the date and amount of prepayment
and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline
Loans or a combination thereof, and, if of a combination thereof, the amount
allocable to each. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Revolving Credit Lender. If any such notice is given, the
amount specified in such notice shall be due and payable on the date set forth
in such notice. Partial prepayments shall be in an aggregate amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof with respect to
Base Rate Loans (other than Swingline Loans), $5,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to LIBOR Rate Loans and $1,000,000 or
a whole multiple of $500,000 in excess thereof with respect to Swingline Loans
(or if less, the remaining outstanding principal amount of any such Loan). A
Notice of Prepayment received after 12:00 noon shall be deemed received on the
next Business Day. Each such repayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9 hereof. Notwithstanding the
foregoing, any Notice of Prepayment delivered in connection with any refinancing
of all of the Credit Facility with the proceeds of such refinancing or of any
incurrence of Indebtedness or the occurrence of some other identifiable event or
condition, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence or occurrence of such other
identifiable event or condition and may be revoked by the Borrower in the event
such contingency is not met (provided that the failure of such contingency shall
not relieve the Borrower from its obligations in respect thereof under
Section 5.9).
42

--------------------------------------------------------------------------------





        (d) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.


3.Hedge Agreements. No repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedge Agreement
entered into with respect to the Loans.


        SECTION 2.5 Voluntary Reduction of the Revolving Credit Commitment.


        (a) The Borrower shall have the right at any time and from time to time,
upon at least five (5) Business Days prior irrevocable written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $1,000,000 or any whole multiple of $1,000,000 in excess thereof. Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Revolving
Credit Commitment Percentage. All Commitment Fees accrued until the effective
date of any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination. Notwithstanding the foregoing, any notice to
reduce the Revolving Credit Commitment delivered in connection with any
refinancing of all of the Credit Facility with the proceeds of such refinancing
or of any incurrence of Indebtedness or the occurrence of some other
identifiable event or condition, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence or occurrence
of such identifiable event or condition and may be revoked by the Borrower in
the event such contingency is not met (provided that the failure of such
contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 5.9).


        (b) Each permanent reduction permitted pursuant to this Section shall be
accompanied by a payment of principal sufficient to reduce the aggregate
outstanding Revolving Credit Loans, Swingline Loans and L/C Obligations, as
applicable, after such reduction to the Revolving Credit Commitment as so
reduced, and if the aggregate amount of all outstanding Letters of Credit
exceeds the Revolving Credit Commitment as so reduced, the Borrower shall be
required to deposit Cash Collateral in a Cash Collateral account opened by the
Administrative Agent in an amount equal to such excess. Such Cash Collateral
shall be applied in accordance with Section 10.2(b). Any reduction of the
Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations or
other arrangements satisfactory to the respective Issuing Lenders) and shall
result in the termination of the Revolving Credit Commitment and the Swingline
Commitment and the Revolving Credit Facility. If the reduction of the Revolving
Credit Commitment requires the repayment of any LIBOR Rate Loan, such repayment
shall be accompanied by any amount required to be paid pursuant to Section 5.9
hereof.


        SECTION 2.6 Termination of Revolving Credit Facility. The Revolving
Credit Facility and the Revolving Credit Commitments shall terminate on the
Revolving Credit Maturity Date.




ARTICLE III


LETTER OF CREDIT FACLITY


        SECTION 3.1 L/C Facility.


        (a) Availability. Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the Revolving Credit Lenders
set forth in Section 3.4(a), agrees to issue standby


43

--------------------------------------------------------------------------------



Letters of Credit in an aggregate amount not to exceed its L/C Commitment for
the account of the Borrower or, subject to Section 3.10, any Subsidiary thereof.
Letters of Credit may be issued on any Business Day from the Closing Date to,
but not including the fifteenth (15th) Business Day prior to the Revolving
Credit Maturity Date in such form as may be approved from time to time by the
applicable Issuing Lender; provided, that no Issuing Lender shall issue any
Letter of Credit if, after giving effect to such issuance, (i) the aggregate
amount of the outstanding Letters of Credit issued by such Issuing Lender would
exceed its L/C Commitment, (ii) the L/C Obligations would exceed the L/C
Sublimit or (iii) the Revolving Credit Outstandings would exceed the Revolving
Credit Commitment. Letters of Credit issued hereunder shall constitute
utilization of the Revolving Credit Commitments.


        (b) Terms of Letters of Credit. Each Letter of Credit shall (i) be
denominated in Dollars in a minimum amount of $250,000 (or such lesser amount as
agreed to by the applicable Issuing Lender and the Administrative Agent),
(ii) expire on a date no more than twelve (12) months after the date of issuance
or last renewal or extension of such Letter of Credit (subject to automatic
renewal or extension for additional one (1) year periods (but not to a date
later than the date set forth below) pursuant to the terms of the Letter of
Credit Documents or other documentation acceptable to the applicable Issuing
Lender), which date shall be no later than the fifth (5th) Business Day prior to
the Revolving Credit Maturity Date; provided that any Letter of Credit may
expire after such date (each such Letter of Credit, an "Extended Letter of
Credit") with the consent of the applicable Issuing Lender and subject to the
requirements of Section 3.11, and (iii) unless otherwise expressly agreed by the
applicable Issuing Lender and the Borrower when a Letter of Credit is issued by
it, be subject to the ISP, as set forth in the Letter of Credit Documents or as
determined by the applicable Issuing Lender and, to the extent not inconsistent
therewith, the laws of the State of New York. No Issuing Lender shall at any
time be obligated to issue any Letter of Credit hereunder if (A) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain such Issuing Lender from issuing such Letter
of Credit, or any Applicable Law applicable to such Issuing Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to letters of credit generally or
such Letter of Credit in particular any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated) not in
effect on the Closing Date, or any unreimbursed loss, cost or expense that was
not applicable, in effect or known to such Issuing Lender as of the Closing Date
and that such Issuing Lender in good faith deems material to it, (B) the
conditions set forth in Section 6.2 are not satisfied, (C) the issuance of such
Letter of Credit would violate one or more policies of such Issuing Lender
applicable to letters of credit generally, (D) the proceeds of which would be
made available to any Person (x) to fund any activity or business of or with any
Sanctioned Person, or in any Sanctioned Country or (y) in any manner that would
result in a violation of any Sanctions by any party to this Agreement or (E) any
Revolving Credit Lender is at that time a Defaulting Lender, unless such Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Lender (in its sole discretion) with the Borrower
or such Lender to eliminate such Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 5.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion. References herein to "issue" and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. As of
the Closing Date, each of the Existing Letters of Credit shall constitute, for
all purposes of this Agreement and the other Loan Documents, a Letter of Credit
issued and outstanding hereunder.


        (c) Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, Article III shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.


44

--------------------------------------------------------------------------------





        SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower
may from time to time request that any Issuing Lender issue, amend, renew or
extend a Letter of Credit by delivering to such Issuing Lender at its applicable
office (with a copy to the Administrative Agent at the Administrative Agent’s
Office) a Letter of Credit Application therefor, completed to the satisfaction
of such Issuing Lender, and such other certificates, documents and other Letter
of Credit Documents and information as such Issuing Lender or the Administrative
Agent may request, not later than 12:00 noon at least two (2) Business Days (or
such later date and time as the Administrative Agent and such Issuing Lender may
agree in their sole discretion) prior to the proposed date of issuance,
amendment, renewal or extension, as the case may be. Such notice shall specify
(a) the requested date of issuance, amendment, renewal or extension (which shall
be a Business Day), (b) the date on which such Letter of Credit is to expire
(which shall comply with Section 3.1(b)), (c) the amount of such Letter of
Credit, (d) the name and address of the beneficiary thereof, (e) the purpose and
nature of such Letter of Credit and (f) such other information as shall be
necessary to issue, amend, renew or extend such Letter of Credit. Upon receipt
of any Letter of Credit Application, the applicable Issuing Lender shall process
such Letter of Credit Application and the certificates, documents and other
Letter of Credit Documents and information delivered to it in connection
therewith in accordance with its customary procedures and shall, subject to
Section 3.1 and Article VI, promptly issue, amend, renew or extend the Letter of
Credit requested thereby (subject to the timing requirements set forth in this
Section 3.2) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by such Issuing Lender and the Borrower.
Additionally, the Borrower shall furnish to the applicable Issuing Lender and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, renewal or extension,
including any Letter of Credit Documents, as the applicable Issuing Lender or
the Administrative Agent may require. The applicable Issuing Lender shall
promptly furnish to the Borrower and the Administrative Agent a copy of such
Letter of Credit and the related Letter of Credit Documents and the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
issuance and upon request by any Revolving Credit Lender, furnish to such
Revolving Credit Lender a copy of such Letter of Credit and the amount of such
Revolving Credit Lender’s participation therein.


        SECTION 3.3 Commissions and Other Charges.


        (a) Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B),
the Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such standby Letters of Credit times
the Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined, in each case, on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter
(commencing with the first such date to occur after the issuance of such Letter
of Credit), on the Revolving Credit Maturity Date and thereafter on demand of
the Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the applicable Issuing Lender and the L/C
Participants all commissions received pursuant to this Section 3.3 in accordance
with their respective Revolving Credit Commitment Percentages.


        (b) Issuance Fee. In addition to the foregoing commission, the Borrower
shall pay directly to the applicable Issuing Lender, for its own account, an
issuance fee with respect to each Letter of Credit issued by such Issuing Lender
in such amount as agreed upon between such Issuing Lender and the Borrower. Such
issuance fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Credit Maturity Date and
thereafter on demand of the applicable Issuing Lender. For the avoidance of
doubt, such issuance fee shall be applicable to and paid upon each of the
Existing Letters of Credit.
45

--------------------------------------------------------------------------------





        (c) Other Fees, Costs, Charges and Expenses. In addition to the
foregoing fees and commissions, the Borrower shall pay or reimburse each Issuing
Lender for such normal and customary fees, costs, charges and expenses as are
incurred or charged by such Issuing Lender in issuing, effecting payment under,
amending or otherwise administering any Letter of Credit issued by it. Such
customary fees, costs, charges and expenses are due and payable within ten (10)
Business Days of written demand therefore, accompanied by invoices for such
fees, costs, charges and expenses, and are nonrefundable.


        SECTION 3.4 L/C Participations.


        (a) Each Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce each Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.


        (b) Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, issued by it, such Issuing Lender shall notify the Administrative
Agent of such unreimbursed amount and the Administrative Agent shall notify each
L/C Participant (with a copy to the applicable Issuing Lender) of the amount and
due date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to the
Administrative Agent, which in turn shall pay such Issuing Lender on demand, in
addition to such amount, the product of (i) such amount, times (ii) the daily
average Federal Funds Rate as determined by the Administrative Agent during the
period from and including the date such payment is due to the date on which such
payment is immediately available to such Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360, plus any administrative, processing or similar
fees customarily charged by such Issuing Lender in connection with the
foregoing. A certificate of such Issuing Lender with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
With respect to payment to such Issuing Lender of the unreimbursed amounts
described in this Section, if the L/C Participants receive notice that any such
payment is due (A) prior to 2:00 p.m. on any Business Day, such payment shall be
due that Business Day, and (B) after 2:00 p.m. on any Business Day, such payment
shall be due on the following Business Day.


        (c) Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit issued by it and has received from any L/C
Participant its Revolving Credit Commitment Percentage of such payment in
accordance with this Section, such Issuing Lender receives any payment related
to such Letter of Credit (whether directly from the Administrative Agent or
otherwise), or any payment of interest on account thereof, such Issuing Lender
will distribute to such L/C Participant its pro rata share thereof; provided,
that in the event that any such payment received by such Issuing Lender shall be
required to be returned by such Issuing Lender, such L/C Participant shall
return to the Administrative Agent, which shall in turn pay to such Issuing
Lender, the portion thereof previously distributed by such Issuing Lender to it.
46

--------------------------------------------------------------------------------





        (d) Each L/C Participant’s obligation to make the Revolving Credit Loans
referred to in Section  3.4(b) and to purchase participating interests pursuant
to Section 3.4(a) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Credit Lender or the Borrower may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article VI, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.


        SECTION 3.5 Reimbursement. In the event of any drawing under any Letter
of Credit, the Borrower agrees to reimburse (either with the proceeds of a
Revolving Credit Loan as provided for in this Section or with funds from other
sources), in same day funds, the applicable Issuing Lender by paying to the
Administrative Agent the amount of such drawing not later than 12:00 noon on (i)
the Business Day that the Borrower receives notice of such drawing, if such
notice is received by the Borrower prior to 10:00 a.m., or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time, for the amount of (x) such draft so
paid and (y) any amounts referred to in Section 3.3(c) incurred by such Issuing
Lender in connection with such payment (to the extent invoices therefor have
been provided by the Issuing Lender to the Borrower). Unless the Borrower shall
immediately notify the Administrative Agent and such Issuing Lender that the
Borrower intends to reimburse such Issuing Lender for such drawing from other
sources or funds, the Borrower shall be deemed to have timely given a Notice of
Borrowing to the Administrative Agent requesting that the Revolving Credit
Lenders make a Revolving Credit Loan as a Base Rate Loan on the applicable
repayment date in the amount (without regard to the minimum and multiples
specified in Section 2.3(a)) of (i) such draft so paid and (ii) any amounts
referred to in Section 3.3(c) incurred by such Issuing Lender in connection with
such payment, and the Revolving Credit Lenders shall make a Revolving Credit
Loan as a Base Rate Loan in such amount, the proceeds of which shall be applied
to reimburse such Issuing Lender for the amount of the related drawing and such
fees and expenses (to the extent invoices therefor have been provided by the
Issuing Lender to the Borrower). Each Revolving Credit Lender acknowledges and
agrees that its obligation to fund a Revolving Credit Loan in accordance with
this Section to reimburse such Issuing Lender for any draft paid under a Letter
of Credit issued by it is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including non-satisfaction of the conditions set
forth in Section 2.3(a) or Article VI. If the Borrower has elected to pay the
amount of such drawing with funds from other sources and shall fail to reimburse
such Issuing Lender as provided above, or if the amount of such drawing is not
fully refunded through a Base Rate Loan as provided above, the unreimbursed
amount of such drawing shall bear interest at the rate which would be payable on
any outstanding Base Rate Loans which were then overdue from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until paid in full.


        SECTION 3.6 Obligations Absolute.


        (a) The Borrower’s obligations under this Article III (including the
Reimbursement Obligation) shall be absolute, unconditional and irrevocable under
any and all circumstances whatsoever, and shall be performed strictly in
accordance with the terms of this Agreement, and irrespective of:


a.any lack of validity or enforceability of any Letter of Credit, any Letter of
Credit Document or this Agreement, or any term or provision therein or herein;
b.
c.the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower may have or have had against the applicable Issuing Lender or any
beneficiary of a Letter


47

--------------------------------------------------------------------------------



of Credit (or any Person for whom any such beneficiary or any such transferee
may be acting), the applicable Issuing Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
d.the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent, forged or
insufficient in any respect or any statement in such draft or other document
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
e.any payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; or
f.any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.


        (b) The Borrower also agrees that the applicable Issuing Lender and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The applicable Issuing Lender, the L/C
Participants and their respective Related Parties shall not have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit, or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Lender; provided that the
foregoing shall not be construed to excuse an Issuing Lender from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by Applicable Law)
suffered by the Borrower that are caused by such Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of bad faith, gross negligence or willful
misconduct on the part of the applicable Issuing Lender (as finally determined
by a court of competent jurisdiction), such Issuing Lender shall be deemed to
have exercised care in each such determination.


        (c) In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that (i) with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the applicable Issuing Lender may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit, (ii) an Issuing
Lender may act upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that such Issuing Lender in good faith believes to
have been given by a Person authorized to give such instruction or request and
(iii) an Issuing Lender may replace a purportedly lost, stolen, or destroyed
original Letter of Credit or missing amendment thereto with a certified true
copy marked as such or waive a requirement for


48

--------------------------------------------------------------------------------



its presentation. The responsibility of any Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
issued by it shall, in addition to any payment obligation expressly provided for
in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment substantially conforms to the requirements under such Letter of
Credit.


        SECTION 3.7 Effect of Letter of Credit Documents. To the extent that any
provision of any Letter of Credit Document related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.


        SECTION 3.8 Resignation of Issuing Lenders.


        (a) Any Issuing Lender may resign at any time by giving at least 30
days’ prior notice to the Administrative Agent, the Lenders and the Borrower.
After the resignation of an Issuing Lender hereunder, the retiring Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement and the other Loan
Documents with respect to Letters of Credit issued by it prior to such
resignation, but shall not be required to issue additional Letters of Credit or
to extend, renew or increase the outstanding Letter of Credit.


        (b) Any resigning Issuing Lender shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit issued by it that are outstanding as of the effective date of its
resignation as an Issuing Lender and all L/C Obligations with respect thereto
(including the right to require the Revolving Credit Lenders to take such
actions as are required under Section 3.4). Without limiting the foregoing, upon
the resignation of a Lender as an Issuing Lender hereunder, the Borrower may, or
at the request of such resigned Issuing Lender the Borrower shall, use
commercially reasonable efforts to, arrange for one or more of the other Issuing
Lenders to issue Letters of Credit hereunder in substitution for the Letters of
Credit, if any, issued by such resigned Issuing Lender and outstanding at the
time of such resignation, or make other arrangements satisfactory to the
resigned Issuing Lender to effectively cause another Issuing Lender to assume
the obligations of the resigned Issuing Lender with respect to any such Letters
of Credit.


        SECTION 3.9 Reporting of Letter of Credit Information and L/C
Commitment. At any time that there is an Issuing Lender that is not also the
financial institution acting as Administrative Agent, then (a) no later than the
fifth Business Day following the last day of each calendar month, (b) on each
date that a Letter of Credit is amended, terminated or otherwise expires, (c) on
each date that a Letter of Credit is issued or the expiry date of a Letter of
Credit is extended, and (d) upon the request of the Administrative Agent, each
Issuing Lender (or, in the case of clauses (b), (c) or (d) of this Section, the
applicable Issuing Lender) shall deliver to the Administrative Agent a report
setting forth in form and detail reasonably satisfactory to the Administrative
Agent information (including any reimbursement, Cash Collateral, or termination
in respect of Letters of Credit issued by such Issuing Lender) with respect to
each Letter of Credit issued by such Issuing Lender that is outstanding
hereunder. In addition, each Issuing Lender shall provide notice to the
Administrative Agent of its L/C Commitment, or any change thereto, promptly upon
it becoming an Issuing Lender or making any change to its L/C Commitment. No
failure on the part of any Issuing Lender to provide such information pursuant
to this Section 3.9 shall limit the obligations of the Borrower or any Revolving
Credit Lender hereunder with respect to its reimbursement and participation
obligations hereunder.


        SECTION 3.10 Letters of Credit Issued for Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, or states that a
Subsidiary is the "account party," "applicant," "customer," "instructing party,"
or the like of or for such Letter of Credit, and without derogating from any
rights of the applicable Issuing


49

--------------------------------------------------------------------------------



Lender (whether arising by contract, at law, in equity or otherwise) against
such Subsidiary in respect of such Letter of Credit, the Borrower (a) shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit as if such Letter of Credit had been issued solely for the account of
the Borrower and (b) irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
any of its Subsidiaries inures to the benefit of the Borrower and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.


        SECTION 3.11 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Documents therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Documents and as such amount may
be reduced by (a) any permanent reduction of such Letter of Credit or (b) any
amount which is drawn, reimbursed and no longer available under such Letter of
Credit).


        SECTION 3.12 Cash Collateral for Extended Letters of Credit.


        (a) Cash Collateralization. The Borrower shall provide Cash Collateral
to each applicable Issuing Lender with respect to each Extended Letter of Credit
issued by such Issuing Lender (in an amount equal to 102% of the maximum face
amount of each Extended Letter of Credit, calculated in accordance with Section
1.8) by a date that is no later than 30 days prior to the Revolving Credit
Maturity Date by depositing such amount in immediately available funds, in
Dollars, into a cash collateral account maintained at the applicable Issuing
Lender and shall enter into a cash collateral agreement in form and substance
reasonably satisfactory to such Issuing Lender and such other documentation as
such Issuing Lender or the Administrative Agent may reasonably request; provided
that if the Borrower fails to provide Cash Collateral with respect to any such
Extended Letter of Credit by such time, such event shall be treated as a drawing
under such Extended Letter of Credit in an amount equal to 102% of the maximum
face amount of each such Letter of Credit, calculated in accordance with Section
1.8, which shall be reimbursed (or participations therein funded) in accordance
with this Article III, with the proceeds of Revolving Credit Loans (or funded
participations) being utilized to provide Cash Collateral for such Letter of
Credit (provided that for purposes of determining the usage of the Revolving
Credit Commitment any such Extended Letter of Credit that has been, or will
concurrently be, Cash Collateralized with proceeds of a Revolving Credit Loan,
the portion of such Extended Letter of Credit that has been (or will
concurrently be) so Cash Collateralized will not be deemed to be utilization of
the Revolving Credit Commitment).


        (b) Grant of Security Interest. The Borrower, and to the extent provided
by the L/C Participants, each of such L/C Participants, hereby grants to the
applicable Issuing Lender of each Extended Letter of Credit, and agrees to
maintain, a first priority security interest in, all Cash Collateral required to
be provided by this Section 3.12 as security for such Issuing Lender’s
obligation to fund draws under such Extended Letters of Credit, to be applied
pursuant to subsection (c) below. If at any time the applicable Issuing Lender
determines that the Cash Collateral is subject to any right or claim of any
Person other than such Issuing Lender as herein provided, or that the total
amount of such Cash Collateral is less than the amount required pursuant to
subsection (a) above, the Borrower will, promptly upon demand by such Issuing
Lender, pay or provide to such Issuing Lender additional Cash Collateral in an
amount sufficient to eliminate such deficiency.


        (c) Application. Notwithstanding anything to the contrary contained in
this Agreement or any other Loan Document, Cash Collateral provided under this
Section 3.12 in respect of Extended Letters of


50

--------------------------------------------------------------------------------



Credit shall be applied to reimburse the applicable Issuing Lender for all
drawings made under such Extended Letters of Credit and any and all fees,
expenses and charges incurred in connection therewith, prior to any other
application of such property as may otherwise be provided for herein.


        (d) Cash Collateralized Letters of Credit. Subject to clause (e) below,
if the Borrower has fully Cash Collateralized the applicable Issuing Lender with
respect to any Extended Letter of Credit issued by such Issuing Lender in
accordance with subsections (a) through (c) above and the Borrower and the
applicable Issuing Lender have made arrangements between them with respect to
the pricing and fees associated therewith (each such Extended Letter of Credit,
a "Cash Collateralized Letter of Credit"), then after the date of notice to the
Administrative Agent thereof by the applicable Issuing Lender and for so long as
such Cash Collateral remains in place (i) such Cash Collateralized Letter of
Credit shall cease to be a "Letter of Credit" hereunder, (ii) such Cash
Collateralized Letter of Credit shall not constitute utilization of the
Revolving Credit Commitment, (iii) no Revolving Credit Lender shall have any
further obligation to fund participations or Revolving Credit Loans to reimburse
any drawing under any such Cash Collateralized Letter of Credit, (iv) no Letter
of Credit commissions under Section 3.3(a) shall be due or payable to the
Revolving Credit Lenders, or any of them, hereunder with respect to such Cash
Collateralized Letter of Credit, and (v) any fronting fee, issuance fee or other
fee with respect to such Cash Collateralized Letter of Credit shall be as agreed
separately between the Borrower and such Issuing Lender.


        (e) Reinstatement. The Borrower and each Revolving Credit Lender agree
that, if any payment or deposit made by the Borrower or any other Person applied
to the Cash Collateral required under this Section 3.12 is at any time avoided,
annulled, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or is repaid in
whole or in part pursuant to a good faith settlement of a pending or threatened
in writing avoidance claim, or the proceeds of any such Cash Collateral are
required to be refunded by the applicable Issuing Lender to the Borrower or any
Revolving Credit Lender or its respective estate, trustee, receiver or any other
Person, under any Applicable Law or equitable cause, then, to the extent of such
payment or repayment, (i) the applicable Extended Letter of Credit shall
automatically be a "Letter of Credit" hereunder in a face amount equal to such
payment or repayment (each such Letter of Credit, a "Reinstated Letter of
Credit"), (ii) such Reinstated Letter of Credit shall no longer be deemed to be
Cash Collateralized hereunder and shall constitute a utilization of the
Revolving Credit Commitment, (iii) each Revolving Credit Lender shall be
obligated to fund participations or Revolving Credit Loans to reimburse any
drawing under such Reinstated Letter of Credit, (iv) Letter of Credit
commissions under Section 3.3(a) shall accrue and be due and payable to the
Revolving Credit Lenders with respect to such Reinstated Letter of Credit and
(v) the Borrower’s and each Revolving Credit Lender’s liability hereunder (and
any Guaranty, Lien or Collateral guaranteeing or securing such liability) shall
be and remain in full force and effect, as fully as if such payment or deposit
had never been made, and, if prior thereto, this Agreement shall have been
canceled, terminated, paid in full or otherwise extinguished (and if any
Guaranty, Lien or Collateral guaranteeing or securing such Borrower’s or such
Revolving Credit Lender’s) liability hereunder shall have been released or
terminated by virtue of such cancellation, termination, payment or
extinguishment), the provisions of this Article III and all other rights and
duties of the applicable Issuing Lender, the L/C Participants and the Credit
Parties with respect to such Reinstated Letter of Credit (and any Guaranty, Lien
or Collateral guaranteeing or securing such liability) shall be reinstated in
full force and effect, and such prior cancellation, termination, payment or
extinguishment shall not diminish, release, discharge, impair or otherwise
affect the obligations of such Persons in respect of such Reinstated Letter of
Credit (and any Guaranty, Lien or Collateral guaranteeing or securing such
obligation).


(f) Survival. With respect to any Extended Letter of Credit, each party’s
obligations under this Article III and all other rights and duties of the
applicable Issuing Lender of such Extended Letter of Credit, the L/C
Participants and the Credit Parties with respect to such Extended Letter of
Credit shall survive the resignation or replacement of the applicable Issuing
Lender or any assignment of rights by the


51

--------------------------------------------------------------------------------



applicable Issuing Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of the Obligations.
ARTICLE IV


TERM LOAN FACILITY


        SECTION 4.1 Initial Term Loan. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Term Loan Lender severally agrees to make the Initial Term Loan
to the Borrower in a single draw during the Initial Term Loan Availability
Period as requested by the Borrower in accordance with the terms of Section 4.2
in a principal amount equal to such Lender’s Term Loan Commitment. The Term Loan
Commitment with respect to the Initial Term Loan shall be permanently reduced to
$0 and shall automatically terminate on the earlier to occur of (i) the close of
business on the last day of the Initial Term Loan Availability Period and (ii)
upon the funding of the Term Loans on the Initial Term Loan Funding Date.


        SECTION 4.2 Procedure for Advance of Term Loan.


        (a) Initial Term Loan. The Borrower shall give the Administrative Agent
an irrevocable Notice of Borrowing prior to 12:00 noon (i) on the same Business
Day for a Base Rate Loan and (ii) at least three (3) Business Days before each
LIBOR Rate Loan, of its intention to borrow the Initial Term Loan, specifying
(A) the date of such borrowing, which shall be a Business Day, (B) the amount of
such borrowing, (C)  whether such borrowing is to be a LIBOR Rate Loan or a Base
Rate Loan, and (D) in the case of a LIBOR Rate Loan, the duration of the
Interest Period applicable thereto; provided that if the Borrower wishes to
request LIBOR Rate Loans having an Interest Period of twelve months in duration,
such notice must be received by the Administrative Agent not later than 12:00
noon four (4) Business Days prior to the requested date of such borrowing,
whereupon the Administrative Agent shall give prompt notice to the Term Loan
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. If the Borrower fails to specify a type of Loan in a
Notice of Borrowing, then the Initial Term Loan shall be made as Base Rate
Loans. If the Borrower requests a borrowing of LIBOR Rate Loans in any such
Notice of Borrowing, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. A Notice of Borrowing
received after 12:00 noon shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Term Loan Lenders of each Notice
of Borrowing. Upon receipt of such Notice of Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Term Loan Lender thereof. Not
later than 2:00 p.m. on the date specified in the applicable Notice of
Borrowing, each Term Loan Lender will make available to the Administrative Agent
for the account of the Borrower, at the Administrative Agent’s Office in
immediately available funds, the amount of such Initial Term Loan to be made by
such Term Loan Lender. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of the Initial Term Loan in
immediately available funds by wire transfer to such Person or Persons as may be
designated by the Borrower in writing.


        (b) Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 5.13.


        SECTION 4.3 Repayment of Term Loans.


        (a) Initial Term Loan. The Borrower shall repay the aggregate
outstanding principal amount of the Initial Term Loan in consecutive quarterly
installments on the last Business Day of each of March, June, September and
December, commencing on the date that is the last day of the first full fiscal
quarter


52

--------------------------------------------------------------------------------



ending after the Initial Term Loan Funding Date, each such installment equal to
1.25% of the original principal amount of the Initial Term Loan as of the
Initial Term Loan Funding Date, as may be adjusted pursuant to Section 4.4
hereof. If not sooner paid, the Initial Term Loan shall be paid in full,
together with accrued interest thereon, on the Term Loan Maturity Date.


        (b) Incremental Term Loans. The Borrower shall repay the aggregate
outstanding principal amount of each Incremental Term Loan (if any) as
determined pursuant to, and in accordance with, Section 5.13.


        SECTION 4.4 Prepayments of Term Loans.


        (a) Optional Prepayments. The Borrower shall have the right at any time
and from time to time, without premium or penalty, to prepay the Term Loans, in
whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment not later than 12:00 noon (i) on the same Business Day as each Base
Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of repayment, whether the repayment is of LIBOR
Rate Loans or Base Rate Loans or a combination thereof, and if a combination
thereof, the amount allocable to each and whether the repayment is of the
Initial Term Loan, an Incremental Term Loan or a combination thereof, and if a
combination thereof, the amount allocable to each. Each optional prepayment of
the Term Loans hereunder shall be in an aggregate principal amount of at least
$5,000,000 or any whole multiple of $1,000,000 in excess thereof (or, if less,
the remaining outstanding principal amount thereof) and shall be applied to
prepay Initial Term Loan and, if applicable, any Incremental Term Loans, on a
pro rata basis (each such prepayment to be applied to reduce the scheduled
principal amortizations payments under Section 4.3(a) as directed by the
Borrower or, if not so directed, to the scheduled principal amortizations
payments (including the final bullet payment on the Maturity Date) on a pro rata
basis). Each repayment shall be accompanied by any amount required to be paid
pursuant to Section 5.9 hereof. A Notice of Prepayment received after 12:00 noon
shall be deemed received on the next Business Day. The Administrative Agent
shall promptly notify the applicable Term Loan Lenders of each Notice of
Prepayment. Notwithstanding the foregoing, any Notice of Prepayment delivered in
connection with any refinancing of all of the Credit Facility with the proceeds
of such refinancing or of any other incurrence of Indebtedness or the occurrence
of some other identifiable event or condition, may be, if expressly so stated to
be, contingent upon the consummation of such refinancing or incurrence or
occurrence of such other identifiable event or condition and may be revoked by
the Borrower in the event such contingency is not met; provided that the delay
or failure of such contingency shall not relieve the Borrower from its
obligations in respect thereof under Section 5.9.
In addition, the Borrower shall have the right at any time prior to the Initial
Term Loan Funding Date, upon at least five (5) Business Days prior irrevocable
written notice to the Administrative Agent, to permanently reduce, without
premium or penalty, (i) the entire Term Loan Commitment at any time or
(ii) portions of the Term Loan Commitment, from time to time, in an aggregate
principal amount not less than $1,000,000 or any whole multiple of $1,000,000 in
excess thereof. Any reduction of the Term Loan Commitment shall be applied to
the Term Loan Commitment of each Term Loan Lender according to its Term Loan
Commitment Percentage. All Initial Term Loan Commitment Fees accrued until the
effective date of any termination of the Term Loan Commitment shall be paid on
the effective date of such termination.
        (b) Mandatory Prepayments.


a.Debt Issuances. The Borrower shall make mandatory principal prepayments of the
Loans in the manner set forth in clause (vi) below in an amount equal to one
hundred percent (100%) of the aggregate Net Cash Proceeds from any Debt Issuance
not otherwise permitted


53

--------------------------------------------------------------------------------



pursuant to Section 9.1. Such prepayment shall be made within five (5) Business
Days after the date of receipt of the Net Cash Proceeds of any such Debt
Issuance.


b.[Reserved].


c.Asset Dispositions and Insurance and Condemnation Events. The Borrower shall
make mandatory principal prepayments of the Loans in the manner set forth in
clause (iv) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from (A) any Asset Disposition (other than any Asset
Disposition permitted pursuant to, and in accordance with, clauses (a)(i)
through (xviii) of Section 9.4) or (B) any Insurance and Condemnation Event, to
the extent that the aggregate amount of such Net Cash Proceeds, in the case of
each of clauses (A) and (B), respectively, exceed $10,000,000 during any Fiscal
Year. Such prepayments shall be made within five (5) Business Days after the
date of receipt of the Net Cash Proceeds; provided that, so long as no Default
or Event of Default has occurred and is continuing, no prepayment shall be
required under this Section 4.4(b)(ii) with respect to such portion of such Net
Cash Proceeds that the Borrower shall have, on or prior to such date given
written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 4.4(b)(iv).


d.Reinvestment Option. With respect to any Net Cash Proceeds realized or
received with respect to any Asset Disposition or any Insurance and Condemnation
Event by any Credit Party of any Subsidiary thereof (in each case, to the extent
not excluded pursuant to Section 4.4(b)(iii)), at the option of the Borrower,
the Credit Parties and their Subsidiaries may reinvest all or any portion of
such Net Cash Proceeds in assets used or useful for the business of the Credit
Parties and their Subsidiaries within (x) twelve (12) months following receipt
of such Net Cash Proceeds or (y) if such Credit Party enters into a bona fide
commitment to reinvest such Net Cash Proceeds within twelve (12) months
following receipt thereof, within the later of (A) twelve (12) months following
receipt thereof and (B) six (6) months of the date of such commitment; provided
that if any Net Cash Proceeds are no longer intended to be or cannot be so
reinvested at any time after delivery of a notice of reinvestment election, an
amount equal to any such Net Cash Proceeds shall be applied within five (5)
Business Days after the applicable Credit Party reasonably determines that such
Net Cash Proceeds are no longer intended to be or cannot be so reinvested to the
prepayment of the Loans as set forth in this Section 4.4(b); provided further
that any Net Cash Proceeds relating to Collateral shall be reinvested in assets
constituting Collateral.  Pending the final application of any such Net Cash
Proceeds, the applicable Credit Party or its applicable Subsidiary may invest an
amount equal to such Net Cash Proceeds in any manner that is not prohibited by
this Agreement.


e.[Reserved].


f.Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i), (iii) or (iv) above, the Borrower
shall promptly deliver notice thereof (or deliver a reinvestment notice, as
applicable) to the Administrative Agent and upon receipt of such notice, the
Administrative Agent shall promptly so notify the Lenders. Each prepayment of
the Loans under this Section shall be applied as follows: first, ratably between
the Initial Term Loans and (unless otherwise agreed by the applicable
Incremental Lenders) any Incremental Term Loans to reduce in inverse order of
maturity the remaining scheduled principal installments of the Initial Term
Loans (including the final bullet payment on the Maturity Date) and as
determined by the Borrower and the applicable Incremental Lenders to reduce the
remaining scheduled principal installments of any Incremental Term Loans)
pursuant to Section 4.3 and (ii) second, to the extent of any excess, to the
Borrower.


54

--------------------------------------------------------------------------------





g.Prepayment of LIBOR Rate Loans. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9; provided that, so long as no
Default or Event of Default shall have occurred and be continuing, if any
prepayment of LIBOR Rate Loans is required to be made under this Section 4.4(b)
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 4.4(b) in respect of any such LIBOR Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into an account held at, and subject to the
sole control of, the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Credit Party)
to apply such amount to the prepayment of such Term Loans in accordance with
this Section 4.4(b).  Upon the occurrence and during the continuance of any
Default or Event of Default, the Administrative Agent shall also be authorized
(without any further action by or notice to or from the Borrower or any other
Credit Party) to apply such amount to the prepayment of the outstanding Term
Loans in accordance with the relevant provisions of this Section 4.4(b).


h.No Reborrowings. Amounts prepaid under the Term Loan pursuant to this Section
may not be reborrowed.


i.Repatriation of Net Cash Proceeds. Notwithstanding any other provisions of
this Section 4.4, with respect to any of or all the Net Cash Proceeds of any
Asset Disposition or Insurance and Condemnation Event giving rise to a
prepayment pursuant to Section 4.4(b)(ii) (A) to the extent that any of or all
of such Net Cash Proceeds is prohibited or delayed by Applicable Law from being
distributed or otherwise transferred to the Borrower, the portion of such Net
Cash Proceeds so affected will not be required to be applied to repay Loans at
the times provided in Section 4.4(b)(ii), but instead, such amounts may be
retained by the applicable Subsidiary so long, but only so long, as the
Applicable Law will not permit such distribution or transfer (the Borrower
hereby agreeing to cause the applicable Subsidiary to promptly take all actions
reasonably required by the Applicable Law to permit such distribution or
transfer), and once such distribution or transfer of any of such affected Net
Cash Proceeds is permitted under the applicable local law, such distribution or
transfer will be promptly effected and such distributed or transferred Net Cash
Proceeds will be promptly (and in any event not later than three (3) Business
Days after such distribution or transfer) applied (net of additional taxes
payable or reserved against as a result thereof) to the prepayments pursuant to
this Section 4.4(b) to the extent provided herein and (B) to the extent that
Borrower has reasonably determined in good faith and as has been agreed by the
Administrative Agent (acting reasonably) that distribution or other transfer of
any of or all such Net Cash Proceeds (or the obligation to do so) would have a
material adverse tax cost consequence (taking into account any foreign tax
credit or benefit received in connection with such distribution or transfer and,
for the avoidance of doubt, utilization of any net operating loss shall be
deemed to be a material adverse tax consequence) with respect to such Net Cash
Proceeds, the Net Cash Proceeds so affected may be retained by the applicable
Subsidiary.


ARTICLE V


GENERAL LOAN PROVISIONS


        SECTION 5.1 Interest.


        (a) Interest Rate Options. Subject to the provisions of this Section, at
the election of the Borrower, (i) Revolving Credit Loans and the Term Loans
shall bear interest at (A) the Base Rate plus the


55

--------------------------------------------------------------------------------



Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin (provided
that the LIBOR Rate shall not be available until three (3) Business Days (or
four (4) Business Days with respect to a LIBOR Rate based on a twelve month
Interest Period) after the Closing Date unless the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement) and (ii) any Swingline Loan shall bear interest
at the Base Rate plus the Applicable Margin. The Borrower shall select the rate
of interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 5.2.


        (b) Default Rate. Subject to Section 10.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 10.1(a) or (e), or (ii) at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.


        (c) Interest Payment and Computation. Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing September 30, 2020; and interest on each LIBOR Rate Loan
shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period. All computations
of interest for Base Rate Loans when the Base Rate is determined by the Prime
Rate shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest
provided hereunder shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365/366-day year).


        (d) Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.


        SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $5,000,000 or


56

--------------------------------------------------------------------------------



any whole multiple of $1,000,000 in excess thereof (or such lesser amount as
shall represent all of the Base Rate Loans then outstanding) into one or more
LIBOR Rate Loans and (b) upon the expiration of any Interest Period, (i) convert
all or any part of its outstanding LIBOR Rate Loans in a principal amount equal
to $5,000,000 or a whole multiple of $1,000,000 in excess thereof (or such
lesser amount as shall represent all of the LIBOR Rate Loans then outstanding)
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert or
continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
"Notice of Conversion/Continuation") not later than 12:00 noon three (3)
Business Days before the day on which a proposed conversion or continuation of
such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan; provided that
if the Borrower wishes to request LIBOR Rate Loans having an Interest Period of
twelve months in duration, such notice must be received by the Administrative
Agent not later than 12:00 noon four (4) Business Days prior to the requested
date of such conversion or continuation, whereupon the Administrative Agent
shall give prompt notice to the applicable Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. If the
Borrower fails to give a timely Notice of Conversion/Continuation prior to the
end of the Interest Period for any LIBOR Rate Loan, then the applicable LIBOR
Rate Loan shall be converted to a Base Rate Loan. Any such automatic conversion
to a Base Rate Loan shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable LIBOR Rate Loan. If the Borrower
requests a conversion to, or continuation of, LIBOR Rate Loans, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a
Swingline Loan may not be converted to a LIBOR Rate Loan. The Administrative
Agent shall promptly notify the affected Lenders of such Notice of
Conversion/Continuation.


        SECTION 5.3 Fees.


        (a) Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the "Commitment Fee") at a rate per annum equal to the applicable amount for
Commitment Fees as set forth in the definition of Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing September 30, 2020
and ending on the date upon which all Obligations (other than contingent
indemnification and reimbursement obligations not then due and Obligations in
respect of Secured Cash Management Agreements and Secured Hedge Obligations)
arising under the Revolving Credit Facility shall have been paid and satisfied
in full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. The
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.


        (b) Initial Term Loan Commitment Fee. The Borrower agrees to pay to the
Administrative Agent, for the ratable benefit of the Term Loan Lenders, a fee
(the "Initial Term Loan Commitment Fee") in an amount equal to 0.375% per annum
on the average daily unused amount of the Initial Term Loan, commencing on the
Closing Date and ending on the earliest of (a) the Initial Term Loan Funding
Date, (b) the termination in full of the Initial Term Loan Commitments and (c)
the last day of the Initial Term Loan


57

--------------------------------------------------------------------------------



Availability Period. The Initial Term Loan Commitment Fee shall be paid
quarterly in arrears on the last Business Day of each calendar quarter and on
the earliest of (x) the Initial Term Loan Funding Date, (y) the termination in
full of the Initial Term Loan Commitments and (z) the last day of the Initial
Term Loan Availability Period. The Initial Term Loan Commitment Fee shall be
distributed by the Administrative Agent to the Term Loan Lenders (other than any
Defaulting Lender) pro rata in accordance with such Term Loan Lenders’
respective Term Loan Commitment Percentages of the Initial Term Loan.


        (c) Other Fees. The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in their Fee Letter. The Borrower shall pay to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.


        SECTION 5.4 Manner of Payment. Each payment by the Borrower on account
of the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement shall be made not later than 2:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any setoff,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of such Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.15(a)(ii).


        SECTION 5.5 Evidence of Indebtedness.


        (a) Extensions of Credit. The Extensions of Credit made by each Lender
and each Issuing Lender shall be evidenced by one or more accounts or records
maintained by such Lender or such Issuing Lender and by the Administrative Agent
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrower and its Subsidiaries and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any Issuing Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent
58

--------------------------------------------------------------------------------



shall control in the absence of manifest error. Upon the request of any Lender
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Revolving Credit Note, Term
Loan Note and/or Swingline Note, as applicable, which shall evidence such
Lender’s Revolving Credit Loans, Term Loans and/or Swingline Loans, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.


        (b) Participations. In addition to the accounts and records referred to
in subsection (a), each Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Credit Lender of
participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.


        SECTION 5.6 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:


        (i) if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and


        (ii) the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 3.12 or Section 5.14 or (C) any payment obtained by a
Lender as consideration for the assignment of, or sale of, a participation in
any of its Loans or participations in Swingline Loans and Letters of Credit to
any assignee or participant, other than to the Borrower or any of its
Subsidiaries or Affiliates (as to which the provisions of this paragraph shall
apply).


Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
        SECTION 5.7 Administrative Agent’s Clawback.


        (a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in


59

--------------------------------------------------------------------------------



accordance with Sections 2.3(b) and 4.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent, without
duplication, forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the daily average Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(B) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.


        (b) Payments by the Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders, the Issuing Lenders or the Swingline Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the Issuing Lenders or the Swingline Lender, as the case may be, the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders, the Issuing Lenders or the Swingline Lender, as the case maybe,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, Issuing Lender or the Swingline Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


        (c) Nature of Obligations of Lenders. The obligations of the Lenders
under this Agreement to make the Loans, to issue or participate in Letters of
Credit and to make payments under this Section, Section 5.11(e), Section 12.3(c)
or Section 12.7, as applicable, are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.


        SECTION 5.8 Changed Circumstances.


        (a) Circumstances Affecting LIBOR Rate Availability. Unless and until a
Benchmark Replacement is implemented in accordance with clause (c) below, in
connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof or otherwise, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such


60

--------------------------------------------------------------------------------



Lenders of making or maintaining such Loans during such Interest Period, then
the Administrative Agent shall promptly give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and the Borrower shall either (A) repay
in full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as of the last day of such
Interest Period.


        (b) Laws Affecting LIBOR Rate Availability. If, after the date hereof,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.


        (c) Effect of Benchmark Transition Event.


(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to this
Section 5.8(c) will occur prior to the applicable Benchmark Transition Start
Date.


(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.


(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark


61

--------------------------------------------------------------------------------



Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
5.8(c), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 5.8(c).


(iv) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a LIBOR Rate Loan of, conversion to or continuation of LIBOR
Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Base Rate based upon LIBOR will not be used in any determination of the Base
Rate.


        (d) Illegality. If, in any applicable jurisdiction, the Administrative
Agent, any Issuing Lender or any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent, any Issuing Lender or any Lender to (i)
perform any of its obligations hereunder or under any other Loan Document, (ii)
to fund or maintain its participation in any Loan or (iii) issue, make,
maintain, fund or charge interest or fees with respect to any Extension of
Credit, such Person shall promptly notify the Administrative Agent, then, upon
the Administrative Agent notifying the Borrower, and until such notice by such
Person is revoked, any obligation of such Person to issue, make, maintain, fund
or charge interest or fees with respect to any such Extension of Credit shall be
suspended, and to the extent required by Applicable Law, cancelled. Upon receipt
of such notice, the Credit Parties shall, (A) repay that Person’s participation
in the Loans or other applicable Obligations on the last day of the Interest
Period for each Loan or other Obligation occurring after the Administrative
Agent has notified the Borrower or, if earlier, the date specified by such
Person in the notice delivered to the Administrative Agent (being no earlier
than the last day of any applicable grace period permitted by Applicable Law)
and (B) take all reasonable actions requested by such Person to mitigate or
avoid such illegality.


        SECTION 5.9 Indemnity. The Borrower hereby indemnifies each of the
Lenders against any loss or expense (including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow or continue a LIBOR Rate
Loan or convert to a LIBOR Rate Loan on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical and
consistent with customary market practice. A certificate of such Lender setting
forth in reasonable detail the basis for determining such amount or amounts
necessary to compensate such Lender shall be forwarded to the Borrower through
the Administrative Agent and shall be conclusively presumed to be correct save


62

--------------------------------------------------------------------------------



for manifest error. All of the obligations of the Credit Parties under this
Section 5.9 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.


        SECTION 5.10 Increased Costs.


        (a) Increased Costs Generally. If any Change in Law shall:


        (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender;


        (ii) subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or


        (iii) impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender, any Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered. Any demand for compensation pursuant to this
Section 5.10(a) shall be made only to the extent such Lender, Issuing Lender or
other Recipient is making similar demand with respect to its similarly situated
commercial borrowers generally where such Lender, Issuing Lender, or other
Recipient has the legal right to make such demand.
        (b) Capital Requirements. If any Lender or any Issuing Lender determines
that any Change in Law affecting such Lender or such Issuing Lender or any
Lending Office of such Lender or such Lender’s or such Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Lender’s capital or on the capital of such Lender’s or such Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Revolving
Credit Commitment of such Lender or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request of such Lender or such
Issuing Lender the Borrower shall promptly pay to such Lender or such Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or


63

--------------------------------------------------------------------------------



such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
for any such reduction suffered. Any demand for compensation pursuant to this
Section 5.10(b) shall be made only to the extent such Lender, Issuing Lender or
other Recipient is making similar demand with respect to its similarly situated
commercial borrowers generally where such Lender, Issuing Lender, or other
Recipient has the legal right to make such demand.


        (c) Certificates for Reimbursement. A certificate of a Lender, or an
Issuing Lender or such other Recipient setting forth in reasonable detail the
amount or amounts necessary to compensate such Lender or such Issuing Lender,
such other Recipient or any of their respective holding companies, as the case
may be, as specified in paragraph (a) or (b) of this Section and delivered to
the Borrower, shall be conclusive absent manifest error. The Borrower shall pay
such Lender or such Issuing Lender or such other Recipient, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.


        (d) Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or such Issuing Lender’s
or such other Recipient’s right to demand such compensation; provided that the
Borrower shall not be required to compensate any Lender or an Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than one hundred eighty (180) days prior to the date
that such Lender or such Issuing Lender or such other Recipient, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or such Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof).


        (e) Survival. All of the obligations of the Credit Parties under this
Section 5.10 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.


        SECTION 5.11 Taxes.


        (a) Defined Terms. For purposes of this Section 5.11, the term "Lender"
includes any Issuing Lender and the term "Applicable Law" includes FATCA.


        (b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


        (c) Payment of Other Taxes by the Credit Parties. The Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.
64

--------------------------------------------------------------------------------





        (d) Indemnification by the Credit Parties. The Credit Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.


        (e) Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Credit Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 12.9(d) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


        (f) Evidence of Payments. As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this
Section 5.11, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.


(g) Status of Lenders.


i.Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
ii.Without limiting the generality of the foregoing:
65

--------------------------------------------------------------------------------





A.any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;


B.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


1.in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the "interest" article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the "business profits" or "other income" article of such tax treaty;


2.executed copies of IRS Form W-8ECI;


3.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y)
executed copies of IRS Form W-8BEN-E; or


4.to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary


66

--------------------------------------------------------------------------------



documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(i) Survival. Each party’s obligations under this Section 5.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


        SECTION 5.12 Mitigation Obligations; Replacement of Lenders.


        (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender


67

--------------------------------------------------------------------------------



shall, at the request of the Borrower, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 5.10 or
Section 5.11, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.


        (b) Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
i.the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.9;
ii.such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and funded participations in Letters of Credit and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 5.9) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
iii.in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;
iv.such assignment does not conflict with Applicable Law; and
v.in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Company, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.
        (c) Selection of Lending Office. Subject to Section 5.12(a), each Lender
may make any Loan to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligations of the Borrower to
repay the Loan in accordance with the terms of this Agreement or otherwise alter
the rights of the parties hereto.
68

--------------------------------------------------------------------------------





        SECTION 5.13 Incremental Increases.


        (a) Request for Incremental Increase. At any time after the Closing
Date, upon written notice to the Administrative Agent, the Borrower may, from
time to time, request (i) one or more incremental term loan commitments (an
"Incremental Term Loan Commitment") to make one or more additional term loans,
including a borrowing of an additional term loan the principal amount of which
will be added to the outstanding principal amount of the existing tranche of
Term Loans with the latest scheduled maturity date (any such additional term
loan, an "Incremental Term Loan") and/or (ii) one or more increases in the
Revolving Credit Commitments (each, a "Incremental Revolving Credit Facility
Increase" and, together with the Incremental Term Loan Commitments and
Incremental Term Loans, the "Incremental Increases"); provided that (A) the
aggregate initial principal amount of such requested Incremental Increase shall
not exceed the Incremental Facilities Limit, (B) any such Incremental Increase
shall be in a minimum amount of $1,000,000 (or such lesser amount as agreed to
by the Administrative Agent) or, if less, the remaining amount of the
Incremental Facilities Limit, (C) no Lender will be required or otherwise
obligated to provide any portion of such Incremental Increase and (D) no more
than five (5) Incremental Increases shall be permitted to be requested during
the term of this Agreement.


        (b) Incremental Lenders. Each notice from the Borrower pursuant to this
Section 5.13 shall set forth the requested amount and proposed terms of the
relevant Incremental Increase. Incremental Increases may be provided by any
existing Lender or by any other Persons (each such Lender or other Person, an
"Incremental Lender"); provided that the Administrative Agent, each Issuing
Lender and/or the Swingline Lender, as applicable, shall have consented (not to
be unreasonably withheld, conditioned or delayed) to such Incremental Lender’s
providing such Incremental Increases to the extent any such consent would be
required under Section 12.9(b) for an assignment of Loans or Commitments, as
applicable, to such Incremental Lender. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each proposed Incremental Lender is requested to respond,
which shall in no event be less than ten (10) Business Days from the date of
delivery of such notice to the proposed Incremental Lenders (or such shorter
period as agreed to by the Administrative Agent). Each proposed Incremental
Lender may elect or decline, in its sole discretion, and shall notify the
Administrative Agent within such time period whether it agrees, to provide an
Incremental Increase and, if so, whether by an amount equal to, greater than or
less than requested. Any Person not responding within such time period shall be
deemed to have declined to provide an Incremental Increase.


        (c) Increase Effective Date and Allocations. The Administrative Agent
and the Borrower shall determine the effective date (the "Increase Effective
Date") and the final allocation of such Incremental Increase (limited in the
case of the Incremental Lenders to their own respective allocations thereof).
The Administrative Agent shall promptly notify the Borrower and the Incremental
Lenders of the final allocation of such Incremental Increases and the Increase
Effective Date.


        (d) Terms of Incremental Increases. The terms of each Incremental
Increase (which shall be set forth in the relevant Incremental Amendment) shall
be determined by the Borrower and the applicable Incremental Lenders; provided
that:


        (i) in the case of each Incremental Term Loan:
A.the maturity of any such Incremental Term Loan shall not be earlier than the
then the latest scheduled maturity date of the Loans and Commitments in effect
as of the Increase Effective Date and the Weighted Average Life to Maturity of
any such Incremental Term Loan shall not be shorter than the remaining Weighted
Average Life to Maturity of such latest maturing Term Loans;


B.the All-In Yield and pricing grid, if applicable, for such Incremental Term
Loan shall be the same as the All-In Yield for the Initial Term Loan;


69

--------------------------------------------------------------------------------



C.any mandatory prepayment (other than scheduled amortization payments) of each
Incremental Term Loan shall be made on a pro rata basis with all then existing
Term Loans, except that the Borrower and the Incremental Lenders in respect of
such Incremental Term Loan may, in their sole discretion, elect to prepay or
receive, as applicable, any prepayments on a less than pro rata basis (but not
on a greater than pro rata basis); and


D.except as provided above, all other terms and conditions applicable to any
Incremental Term Loan shall be consistent with the terms and conditions
applicable to the Initial Term Loan or otherwise reasonably satisfactory to the
Administrative Agent and the Borrower (provided that such other terms and
conditions, taken as a whole, shall not be more favorable to the Lenders under
any Incremental Term Loans than such other terms and conditions, taken as a
whole, under the Initial Term Loans);


        (ii) in the case of each Incremental Revolving Credit Facility Increase:


        (A) each such Incremental Revolving Credit Facility Increase shall have
the same terms, including maturity, Applicable Margin and Commitment Fees, as
the Revolving Credit Facility; provided that (x) any upfront fees payable by the
Borrower to the Lenders under any Incremental Revolving Credit Facility
Increases may differ from those payable under the then existing Revolving Credit
Commitments and (y) the Applicable Margins or Commitment Fees or interest rate
floor applicable to any Incremental Revolving Credit Facility Increase may be
higher than the Applicable Margins or Commitment Fees or interest rate floor
applicable to the Revolving Credit Facility if the Applicable Margins or
Commitment Fees or interest rate floor applicable to the Revolving Credit
Facility are increased to equal the Applicable Margins and Commitment Fees and
interest rate floor applicable to such Incremental Revolving Credit Facility
Increase; and


        (B) the outstanding Revolving Credit Loans and Revolving Credit
Commitment Percentages of Swingline Loans and L/C Obligations will be
reallocated by the Administrative Agent on the applicable Increase Effective
Date among the Revolving Credit Lenders (including the Incremental Lenders
providing such Incremental Revolving Credit Facility Increase) in accordance
with their revised Revolving Credit Commitment Percentages (and the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Facility Increase) agree to make all payments and adjustments
necessary to effect such reallocation and the Borrower shall pay any and all
costs required pursuant to Section 5.9 in connection with such reallocation as
if such reallocation were a repayment); and


(iii) each Incremental Increase shall constitute Obligations of the Borrower and
will be guaranteed by the Guarantors and secured on a pari passu basis with the
other Secured Obligations.


        (e) Conditions to Effectiveness of Incremental Increases. Any
Incremental Increase shall become effective as of such Increase Effective Date
and shall be subject to the following conditions precedent, which, in the case
of an Incremental Term Loan the primary purpose of which is to finance a
substantially concurrent Limited Condition Transaction, shall be subject to
Section 1.10:
70

--------------------------------------------------------------------------------





        (i) no Default or Event of Default shall exist on such Increase
Effective Date immediately prior to or after giving effect to (A) such
Incremental Increase or (B) the making of the initial Extensions of Credit
pursuant thereto;


        (ii) all of the representations and warranties set forth in Article VII
shall be true and correct in all material respects (or if qualified by
materiality or Material Adverse Effect, in all respects) as of such Increase
Effective Date, or if such representation speaks as of an earlier date, as of
such earlier date;


        (iii) the Administrative Agent shall have received from the Borrower, a
Compliance Certificate demonstrating that (A) the Borrower is in compliance with
the financial covenants set forth in Section 9.15 and (B) the Consolidated Total
Leverage Ratio is less than the maximum Consolidated Total Leverage Ratio in
effect as of the Increase Effective Date pursuant to Section 9.15(a), in each
case based on the financial statements for the most recently completed Reference
Period that have been delivered pursuant hereto, both before and after giving
effect on a Pro Forma Basis to the incurrence of any such Incremental Increase
(and assuming that any such Incremental Revolving Credit Facility Increase is
fully drawn) and any Permitted Acquisition, refinancing of Indebtedness or other
event consummated in connection therewith giving rise to a Pro Forma Basis
adjustment;


        (iv) the Credit Parties shall have executed an Incremental Amendment in
form and substance reasonably acceptable to the Borrower and the applicable
Incremental Lenders; and


        (v) the Administrative Agent shall have received from the Borrower, any
customary legal opinions or other documents (including a resolution duly adopted
by the board of directors (or equivalent governing body) of each Credit Party
authorizing such Incremental Increase) reasonably requested by Administrative
Agent in connection with such Incremental Increase.


        (f) Incremental Amendments. Each such Incremental Increase shall be
effected pursuant to an amendment (an "Incremental Amendment") to this Agreement
and, as appropriate, the other Loan Documents, executed by the Credit Parties,
the Administrative Agent and the applicable Incremental Lenders, which
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 5.13.


        (g) Use of Proceeds. The proceeds of any Incremental Increase may be
used by the Borrower and its Subsidiaries for working capital and other general
corporate purposes, including the financing of Permitted Acquisitions and other
Investments permitted hereunder and any other use not prohibited by this
Agreement.


        SECTION 5.14 Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
        (a) Grant of Security Interest. The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash


71

--------------------------------------------------------------------------------



Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
        (b) Application. Notwithstanding anything to the contrary contained in
this Agreement or any other Loan Document, Cash Collateral provided under this
Section 5.14 or Section 5.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
        (c) Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of any Issuing Lender
and/or the Swingline Lender, as applicable, shall no longer be required to be
held as Cash Collateral pursuant to this Section 5.14 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent, the Issuing Lenders and the Swingline Lender that
there exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations, but so long as no Default then exists,
any Cash Collateral no longer required to be so held as Cash Collateral shall,
upon written request of the Borrower, be returned to the Borrower.
        SECTION 5.15 Defaulting Lenders.
        (a) Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:
        (i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of "Required Lenders" and
Section 12.2.
        (ii) Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s


72

--------------------------------------------------------------------------------



potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 5.14; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lenders or the Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any Issuing Lender or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (1) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit or
Swingline Loans in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (2) such Loans were made or the related Letters of
Credit or Swingline Loans were issued at a time when the conditions set forth in
Section 6.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit or Swingline
Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit or Swingline Loans owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Revolving Credit
Commitments under the applicable Revolving Credit Facility without giving effect
to Section 5.15(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
        (iii) Certain Fees.
        (A) No Defaulting Lender shall be entitled to receive any Commitment Fee
or Initial Term Loan Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).


        (B) Each Defaulting Lender shall be entitled to receive Letter of Credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.


        (C) With respect to any Commitment Fee, Initial Term Loan Commitment Fee
or Letter of Credit commission not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (2) pay to each applicable Issuing Lender
and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing
Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(3) not be required to pay the remaining amount of any such fee.
73

--------------------------------------------------------------------------------





        (iv) Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. Subject to Section 12.23,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.


        (v) Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 5.14.


        (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Issuing Lenders and the Swingline Lender agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable Credit Facility (without giving effect to
Section 5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.


ARTICLE VI


CONDITIONS OF CLOSING AND BORROWING


        SECTION 6.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:


        (a) Executed Loan Documents. This Agreement, a Revolving Credit Note in
favor of each Revolving Credit Lender requesting a Revolving Credit Note, a Term
Loan Note in favor of each Term Loan Lender requesting a Term Loan Note, a
Swingline Note in favor of the Swingline Lender (in each case, if requested
thereby), the Security Documents to be delivered on the Closing Date and the
Subsidiary Guaranty Agreement, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall have occurred and be continuing.


        (b) Closing Certificates; Etc. The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:


74

--------------------------------------------------------------------------------





        (i) Officer’s Certificate. A certificate from a Responsible Officer of
the Borrower to the effect that (A) all representations and warranties of the
Credit Parties contained in this Agreement and the other Loan Documents
delivered on the Closing Date are true and correct in all material respects
(except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects); (B)
after giving effect to the Transactions, no Default or Event of Default has
occurred and is continuing; and (C) since December 31, 2019, no event has
occurred or condition arisen, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.


        (ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date (to the extent practicable) by
the appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) the bylaws or
governing documents of such Credit Party as in effect on the Closing Date,
(C) resolutions duly adopted by the board of directors (or other governing body)
of such Credit Party authorizing and approving the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party, and (D) each certificate required
to be delivered pursuant to Section 6.1(b)(iii).


        (iii) Certificates of Good Standing. Certificates as of a recent date of
the good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.


        (iv) Opinions of Counsel. Opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Administrative Agent
shall request.


        (c) Personal Property Collateral.


        (i) Filings and Recordings. Subject to the limitations and
qualifications in the Security Documents, the Administrative Agent shall have
received all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of the Secured Parties, in the
Collateral and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).


        (ii) Pledged Collateral. The Administrative Agent shall have received
original stock certificates or other certificates evidencing the certificated
Equity Interests pledged pursuant to the Security Documents, together with an
undated stock power for each such certificate duly executed in blank by the
registered owner thereof.


        (iii) Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, bankruptcy, tax
and intellectual property matters), in form and substance reasonably
satisfactory thereto, made against the Credit Parties under the Uniform
Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect


75

--------------------------------------------------------------------------------



security interests in all assets of such Credit Party, indicating among other
things that the assets of each such Credit Party are free and clear of any Lien
(except for Permitted Liens).


        (iv) Property and Liability Insurance. The Administrative Agent shall
have received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party (with appropriate endorsements adding the
Administrative Agent as lender’s loss payee (and mortgagee, as applicable) on
all US.-issued policies for property hazard insurance and, to the extent
reasonably available, as additional insured on all U.S.-issued policies for
general liability insurance).


        (v) Intellectual Property. The Administrative Agent shall have received
security agreements duly executed by the applicable Credit Parties for all
federally registered copyrights, copyright applications, patents, patent
applications, trademarks and trademark applications included in the Collateral,
in each case in proper form for filing with the U.S. Patent and Trademark Office
or U.S. Copyright Office, as applicable.


        (d) Consents; Defaults.


        (i) Governmental and Third Party Approvals. The Credit Parties shall
have received all material governmental, shareholder and third party consents
and approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
Transactions, which shall be in full force and effect.


        (ii) No Injunction, Etc. No action, suit, proceeding or investigation
shall be pending or, to the knowledge of the Borrower, threatened in writing in
any court or before any arbitrator or any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.


        (e) Financial Matters.


        (i) Financial Statements. The Administrative Agent shall have received
(A) the audited Consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2019 and the related audited statements of income and
retained earnings and cash flows for the Fiscal Year then ended and
(B) unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as
of March 30, 2020 and related unaudited interim statements of income and
retained earnings.


        (ii) [Reserved].


        (iii) Financial Condition/Solvency Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, and signed by the chief
financial officer of the Borrower, that (A) after giving effect to the
Transactions, each Credit Party and its Subsidiaries, taken as a whole, are
Solvent, (B) attached thereto are calculations evidencing compliance on a Pro
Forma Basis after giving effect to the Transactions with the covenants contained
in Section 8.9, and (C) the financial projections previously delivered to the
Administrative Agent represent the good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Borrower and its
Subsidiaries.


        (iv) Payment at Closing. The Borrower shall have paid or made
arrangements to pay contemporaneously with closing (A) to the Administrative
Agent, the Arranger and the Lenders the fees set forth or referenced in
Section 5.3 and any other accrued and unpaid fees or commissions due hereunder,
(B) all reasonable and documented fees, charges and disbursements of counsel to


76

--------------------------------------------------------------------------------



the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date and to the extent invoices therefor are provided to the Borrower at
least one (1) Business Day prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent) and (C) to any other Person such amount as may be
due thereto in connection with the transactions contemplated hereby, including
all taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents, to the extent
invoices therefor are provided to the Borrower at least one (1) Business Day
prior to the Closing Date.


        (f) Miscellaneous.


        (i) Notice of Account Designation. The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Loans made on or after the Closing Date are to be
disbursed.


        (ii) PATRIOT Act, etc. The Administrative Agent and the Lenders shall
have received, at least five (5) Business Days prior to the Closing Date, all
documentation and other information requested by the Administrative Agent or any
Lender or required by regulatory authorities in order for the Administrative
Agent and the Lenders to comply with requirements of any Anti-Money Laundering
Laws, including the PATRIOT Act and any applicable "know your customer" rules
and regulations.


        (iii) Other Documents. All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.


Without limiting the generality of the provisions of Section 11.3(c), for
purposes of determining compliance with the conditions specified in this
Section 6.1, the Administrative Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
        SECTION 6.2 Conditions to All Extensions of Credit. Subject to Section
5.13 and Section 1.10 solely with respect to any Incremental Term Loan incurred
to finance a substantially concurrent Limited Condition Transaction, the
obligations of the Lenders to make or participate in any Extensions of Credit
(including the initial Extension of Credit) and/or any Issuing Lender to issue
or extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, issuance or extension date:


        (a) Continuation of Representations and Warranties. The representations
and warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which


77

--------------------------------------------------------------------------------



representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).


        (b) No Existing Default. No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing date with respect to such Loan
or after giving effect to the Loans to be made on such date or (ii) on the
issuance or extension date with respect to such Letter of Credit or after giving
effect to the issuance or extension of such Letter of Credit on such date.


        (c) Notices. The Administrative Agent shall have received a Notice of
Borrowing, Letter of Credit Application, as applicable, from the Borrower in
accordance with Section 2.3(a), Section 3.2, Section 4.2, as applicable.


        (d) New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lenders shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure after giving effect
thereto.


        (e) Initial Term Loan. Solely with respect to the Initial Term Loan, the
Initial Term Loan Acquisition shall have been, or substantially concurrently
with the funding of the Initial Term Loan will be, consummated in accordance
with the terms of the Initial Term Loan Acquisition Agreement (without any
amendment to the Initial Term Loan Acquisition Agreement or waiver of any
conditions precedent to the obligations of any party thereto).
Each Notice of Borrowing or Letter of Credit Application, as applicable,
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 6.2(a) and (b) have been satisfied on
and as of the date of the applicable Extension of Credit.
ARTICLE VII


REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES


To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:
        SECTION 7.1 Financial Condition. The audited Consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2019, together with the related Consolidated statements of income
or operations, equity and cash flows for the fiscal years ended on such dates:


        (a) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein;


        (b) fairly present in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries, as applicable, as of the date
thereof and results of operations for the period covered thereby; and


78

--------------------------------------------------------------------------------





        (c) show all material Indebtedness and other material liabilities,
direct or contingent, of the Borrower and its Subsidiaries, as applicable, as of
the date thereof, including liabilities for taxes, material commitments and
material contingent obligations, to the extent required to be shown on a balance
sheet prepared in accordance with GAAP.


        SECTION 7.2 No Material Change. Since December 31, 2019, there has been
no development or event relating to or affecting any of the Credit Parties which
has had or could reasonably be expected to have a Material Adverse Effect.


        SECTION 7.3 Organization and Good Standing. Each Credit Party (a) is
duly organized, validly existing and is in good standing under the laws of the
jurisdiction of its incorporation or organization, (b) has the corporate or
other necessary company power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, and (c) is duly qualified as a
foreign entity and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and in good standing could not reasonably be expected to have
a Material Adverse Effect. No Credit Party nor any Subsidiary thereof is an EEA
Financial Institution.


SECTION 7.4 Power; Authorization; Enforceable Obligations. Each of the Credit
Parties has the corporate or other necessary company power and authority, and
the legal right, to make, deliver and perform the Loan Documents to which it is
a party and, in the case of the Borrower, to obtain extensions of credit
hereunder, and has taken all necessary corporate or other necessary company
action on the part of such Credit Party to authorize the borrowings, other
extensions of credit and guarantees, as applicable, on the terms and conditions
of this Agreement and to authorize the execution, delivery and performance of
the Loan Documents to which it is a party. No consent or authorization of,
filing with, notice to or other similar act by or in respect of, any
Governmental Authority or any other Person is required to be obtained or made by
or on behalf of any Credit Party in connection with the borrowings or other
extensions of credit hereunder, or with the execution, delivery, performance,
validity or enforceability of the Loan Documents to which any Credit Party is a
party, except such as have been obtained or made and are in full force and
effect. This Agreement has been, and each other Loan Document to which any
Credit Party is a party will be, duly executed and delivered on behalf of such
Credit Party. This Agreement constitutes, and each other Loan Document to which
each Credit Party is a party when executed and delivered by such Credit Party
will constitute, a legal, valid and binding obligation of such Credit Party
enforceable against such party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


        SECTION 7.5 No Conflicts. Neither the execution and delivery by any
Credit Party of the Loan Documents, nor the consummation of the transactions
contemplated therein, nor performance of and compliance with the terms and
provisions thereof by any such Credit Party that is a party thereto will (a)
violate or conflict with any provision of the Organizational Documents of such
Person, (b) violate, contravene or conflict in any material respect with any
Applicable Law (including, without limitation, Regulation T, U or X), order,
writ, judgment, injunction, decree or permit applicable to such Credit Party,
(c) violate, contravene or conflict with contractual provisions of, or cause an
event of default under, any material indenture, loan agreement, mortgage, deed
of trust, contract or other material agreement or instrument to which it is a
party or by which it may be bound or (d) result in or require the creation of
any Lien upon or with respect to its properties.


        SECTION 7.6 No Default. No Credit Party is in default in any respect
under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which


79

--------------------------------------------------------------------------------



it is a party or by which any of its properties is bound which default could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred or exists except as previously disclosed in writing to the
Lender.


        SECTION 7.7 Ownership. Each Credit Party has good title to, or has the
rights to use, all of the assets material to its business and none of such owned
assets is subject to any Lien other than Permitted Liens.


        SECTION 7.8 Litigation. There does not exist any pending or, to the
knowledge of the Credit Parties, threatened in writing action, suit,
investigation, claim or legal, equitable, arbitration or administrative
proceeding against any Credit Party or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.


        SECTION 7.9 Taxes. Each of the Credit Parties and its Subsidiaries has
filed, or caused to be filed, all federal income tax returns and all other
material tax returns (federal, state, local and foreign) required to be filed
and paid (a) all amounts of taxes shown thereon to be due (including interest
and penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) that are not yet
delinquent, (ii) that are being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained in
accordance with GAAP, or (iii) to the extent that the amount of any such taxes
is immaterial and the failure to do so could not reasonably be expected to have
a Material Adverse Effect.


        SECTION 7.10 Compliance with Law. Each Credit Party is in compliance
with all Applicable Law (including without limitation Environmental Laws)
applicable to it, or to its properties, unless, in each case, such failure to
comply could not reasonably be expected to have a Material Adverse Effect. There
exists no event, occurrence, condition or act, which, with the giving of notice
or the lapse of time, would constitute a violation of any Applicable Law by any
Credit Party which, in each case, could reasonably be expected to cause a
Material Adverse Effect.
        SECTION 7.11 ERISA.
        (a) During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the best knowledge of the Responsible Officers of the Credit Parties, no event
or condition has occurred or exists as a result of which any ERISA Event could
reasonably be expected to occur, with respect to any Plan; (ii) each Plan has
been maintained, operated, and funded in compliance with its own terms and in
compliance with the provisions of ERISA, the Code, and any other applicable
Federal or state laws, except where such failure or noncompliance could not
reasonably be expected to have a Material Adverse Effect; and (iii) no Lien in
favor of the PBGC or a Plan has arisen or is reasonably likely to arise on
account of any Plan.
        (b) The actuarial present value of all "benefit liabilities" (as defined
in Section 4001(a)(16) of ERISA), whether or not vested, under each Single
Employer Plan, as of the last annual valuation date prior to the date on which
this representation is made or deemed made (determined, in each case, in
accordance with Financial Accounting Standards Board Statement 87, utilizing the
actuarial assumptions used in such Plan’s most recent actuarial valuation
report), did not exceed as of such valuation date the fair market value of the
assets of such Plan.
        (c) None of the Credit Parties, nor any ERISA Affiliate, has incurred,
or, to the knowledge of the Responsible Officers of the Credit Parties, could be
reasonably expected to incur, any withdrawal liability under ERISA to any
Multiemployer Plan. None of the Credit Parties, nor any ERISA Affiliate,


80

--------------------------------------------------------------------------------



would become subject to any withdrawal liability under ERISA if any Credit Party
or any ERISA Affiliate were to withdraw completely from all Multiemployer Plans
as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No Credit Party, nor any ERISA Affiliate,
has received any notification that any Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA), is insolvent (within the meaning
of Section 4245 of ERISA), or has been terminated (within the meaning of Title
IV of ERISA), and no Multiemployer Plan is, to the best knowledge of the
Responsible Officers of such parties, reasonably expected to be in
reorganization, insolvent, or terminated.
        (d) Except as could not reasonably be expected to have a Material
Adverse Effect, no prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or may subject any Credit
Party or any ERISA Affiliate to any liability under Sections 406, 409, 502(i),
or 502(l) of ERISA or Section 4975 of the Code, or under any agreement or other
instrument pursuant to which any Credit Party or any ERISA Affiliate has agreed
or is required to indemnify any Person against any such liability.
        (e) No Credit Party, nor any ERISA Affiliate, has any material liability
with respect to "expected post-retirement benefit obligations" within the
meaning of the Financial Accounting Standards Board Statement 106
        SECTION 7.12 Corporate Structure; Equity Interests, Etc. Set forth on
Schedule 7.12 to the Disclosure Letter is a complete and accurate list of all
Subsidiaries, joint ventures, and partnerships of the Credit Parties as of the
Closing Date. Schedule 7.12 to the Disclosure Letter also includes the
following, with respect to each Credit Party as of the Closing Date: (i) its
jurisdiction of incorporation, (ii) other than in the case of the Borrower,
number of shares of each class of, or membership interests constituting, Equity
Interests outstanding, and (iii) number and percentage of outstanding shares of
each class or membership interests of each Subsidiary owned (directly or
indirectly) by the Credit Parties.
        SECTION 7.13 Governmental Regulations, Etc. None of the transactions
contemplated by this Agreement (including, without limitation, the direct or
indirect use of the proceeds of the Loans) will violate or result in a violation
of the Securities Act, the Securities Exchange Act or of Regulation U and in no
event shall the proceeds of the Loans be used for the purpose of "purchasing" or
"carrying" "margin stock" within the respective meanings of each of such terms
under Regulation U.
        SECTION 7.14 Purpose of Loans. The proceeds of the Loans (other than the
Initial Term Loan) hereunder shall be or have been used as follows: (a) provide
ongoing working capital and for other general corporate purposes of the Credit
Parties and their Subsidiaries (including, without limitation, capital
expenditures, Restricted Payments and Permitted Acquisitions) and (b) to pay any
costs, fees or other expenses arising from, or associated with, the
Transactions. The Initial Term Loan shall be used by the Borrower to finance in
whole or in part the Initial Term Loan Acquisition, and to pay any costs, fees
or other expenses in connection therewith. The Borrower shall not use, and shall
ensure that its Subsidiaries and its or their respective directors, officers and
employees shall not use, the proceeds of any Extension of Credit, directly or
indirectly, (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or Anti-Money Laundering
Laws, (b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
        SECTION 7.15 Environmental Matters. Except as could not reasonably be
expected to have a Material Adverse Effect:
81

--------------------------------------------------------------------------------





        (a) each of the Real Properties and all operations at the Real
Properties are in compliance with all applicable Environmental Laws, there is no
violation of any Environmental Law with respect to the Real Properties or the
Businesses, and there are no conditions relating to the Real Properties or the
Businesses that could reasonably be expected to give rise to liability under any
applicable Environmental Laws;


        (b) none of the Real Properties contains, or to Borrower’s knowledge has
previously contained, any Materials of Environmental Concern at, on or under the
Real Properties in amounts or concentrations that constitutes or constituted a
violation of, or that could reasonably be expected to give rise to liability
under, Environmental Laws;


        (c) no Credit Party has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Real Properties or the Businesses, nor does any Responsible Officer of
any Credit Party have knowledge or reason to believe that any such notice will
be received or is being threatened;


        (d) materials of Environmental Concern have not been transported or
disposed of from the Real Properties, or generated, treated, stored or disposed
of at, on or under any of the Real Properties or any other location, in each
case by or on behalf of the Credit Parties in material violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law;


        (e) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Credit Parties,
threatened in writing, under any Environmental Law to which any Credit Party is
or will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Credit Parties, the Real Properties or the Businesses; and


        (f) there has been no release, or threat of release, of Materials of
Environmental Concern at or from the Real Properties, or arising from or related
to the operations (including, without limitation, disposal) of the Credit
Parties in connection with the Real Properties or otherwise in connection with
the Businesses, in violation of or in amounts or in a manner that could
reasonably be expected to give rise to liability under Environmental Laws.


        SECTION 7.16 Solvency. After giving effect to the execution and delivery
of the Loan Documents, the making of any Extension of Credit under this
Agreement and the consummation of the Transactions, the Borrower and its
Subsidiaries, taken as a whole, will not be "insolvent," within the meaning of
such term as defined in §101 of Title 11 of the United States Code, as amended
from time to time, or be unable to pay its debts generally as such debts become
due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated.


        SECTION 7.17 Disclosure. When taken together with the Borrower’s filings
with the SEC, the Credit Parties have disclosed to the Administrative Agent and
the Lenders all agreements, instruments, and corporate or other restrictions to
which each Credit Party is subject, and all other matters known to any of them,
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information (other than projections or general market or
economic data or conditions) furnished by or on behalf of the Credit Parties to
the Administrative Agent and the Lenders in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by any other information so furnished), when taken
as a whole and taken together with the Borrower’s filings with the SEC, contains
any material misstatement of fact or omits to state any material fact necessary
to make the


82

--------------------------------------------------------------------------------



statements therein, taken as a whole, in light of the circumstances under which
they were made, not materially misleading. All projections delivered prior to,
at, or after the Closing Date are based upon estimates and assumptions, all of
which the Credit Parties believe to be in good faith in light of conditions and
facts known to Credit Parties as of the date of delivery of such projections
and, as of the Closing Date, reflect the Credit Parties’ good faith estimate of
the future financial performance of the Credit Parties and of the other
information projected therein for the period set forth therein (it being
understood that projections are subject to significant uncertainties and
contingencies and that no assurances can be given that any projection will be
realized and that variances between actual results and projected financial
results can be material).


        SECTION 7.18 Brokers’ Fees. No Credit Party has an obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the transactions contemplated under the Loan
Documents.


        SECTION 7.19 Labor Matters. There are no collective bargaining
agreements or Multiemployer Plans covering the employees of any of the Credit
Parties or their Subsidiaries as of the Closing Date and no Credit Party nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years that could reasonably be expected to
have a Material Adverse Effect.


        SECTION 7.20 Nature of Business. As of the Closing Date, each of the
Credit Parties and their Subsidiaries is engaged in a business related to
technology services.


        SECTION 7.21 Certificates. Each Credit Party is in good standing with
respect to all governmental approvals, permits, licenses, certificates
(including, without limitation, doing business certificates in all states it
currently does business), inspections, consents and franchises necessary to
continue to conduct its business and the businesses heretofore conducted by its
predecessors and to own or lease and operate its properties except, in each
case, where the failure to possess the same or so be in good standing could not
reasonably be expected to have a Material Adverse Effect.


        SECTION 7.22 Names. No Credit Party, nor any predecessor of such parties
has, during the five (5) years preceding the Closing Date, been known as or used
any other corporate, fictitious or trade names or trade styles, other than the
present corporate name of the Credit Parties and the names listed on Schedule
7.22 to the Disclosure Letter.


        SECTION 7.23 Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions.


        (a) None of (i) the Borrower, any Subsidiary or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers,
employees or Affiliates, or (ii) to the knowledge of the Borrower, any agent or
representative of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from the credit facility hereunder, (A) is a
Sanctioned Person or currently the subject or target of any Sanctions, (B) has
its assets located in a Sanctioned Country, (C) is under administrative, civil
or criminal investigation for an alleged violation of, or received notice from
or made a voluntary disclosure to any governmental entity regarding a possible
violation of, Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a
governmental authority that enforces Sanctions or any Anti-Corruption Laws or
Anti-Money Laundering Laws, or (D) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons.


        (b) Each of the Borrower and its Subsidiaries has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower and its Subsidiaries and their respective


83

--------------------------------------------------------------------------------



directors, officers, employees, agents and Affiliates with all Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions.


        (c) Each of the Borrower and its Subsidiaries, and to the knowledge of
the Borrower, director, officer, employee, agent and Affiliate of Borrower and
each such Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all material respects and applicable Sanctions.


        SECTION 7.24 Investment Company Act. No Credit Party is an "investment
company", or a company "controlled" by an "investment company", within the
meaning of the Investment Company Act of 1940, as amended. No Credit Party is
subject to regulation under the Federal Power Act, the Interstate Commerce Act,
the Public Utility Holding Company Act of 2005 or any federal or state statute
or regulation limiting its ability to incur the Secured Obligations.


        SECTION 7.25 Insurance. The insurance coverage of the Credit Parties and
their Subsidiaries is outlined as to carrier, policy number, expiration date,
type and amount on Schedule 7.25 to the Disclosure Letter as of the Closing Date
and such insurance coverage complies with the requirements set forth in Section
8.5(b).


        SECTION 7.26 No Burdensome Restrictions. None of the Credit Parties or
their Subsidiaries is a party to any agreement or instrument or subject to any
other obligation or any charter or corporate restriction or any provision of any
applicable law, rule or regulation which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.


        SECTION 7.27 Margin Stock. No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of "purchasing" or "carrying" any "margin stock" (as each
such term is defined or used, directly or indirectly, in Regulation U of the
FRB). Following the application of the proceeds of each Extension of Credit, not
more than twenty-five percent (25%) of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a Consolidated basis)
will be "margin stock".


ARTICLE VIII


NEGATIVE COVENANTS


Until all of the Obligations (other than contingent indemnification and
reimbursement obligations not then due and other than Secured Cash Management
Obligations and Secured Hedge Obligations) have been paid and satisfied in full
in cash, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Commitments terminated, each Credit Party will, and will
cause each of its Subsidiaries to:
        SECTION 8.1 Financial Statements. The Borrower shall furnish to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):


        (a) Annual Financial Statements. As soon as available and in any event
no later than the earlier of (i) to the extent applicable, the date the Borrower
is required by the SEC to deliver its Form 10-K for each Fiscal Year of the
Borrower, after giving effect to any applicable extensions, and (ii) ninety (90)
days after the end of each Fiscal Year of the Borrower, a copy of the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and the related Consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such year, which shall be audited by Ernst & Young LLP or a firm of independent
certified public accountants of nationally


84

--------------------------------------------------------------------------------



recognized standing, setting forth in each case in comparative form the figures
for the previous year, reported on without a "going concern" or like
qualification or exception, or qualification indicating that the scope of the
audit was inadequate to permit such independent certified public accountants to
certify such financial statements without such qualification.


        (b) Quarterly Financial Statements. As soon as available and in any
event no later than the earlier of (i) to the extent applicable, the date the
Borrower is required by the SEC to deliver its Form 10-Q for any fiscal quarter
of the Borrower, after giving effect to any applicable extensions, and (ii)
forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each Fiscal Year of the Borrower, a copy of the Consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such period and
related Consolidated statements of income and of cash flows for the Borrower and
its Subsidiaries for such quarterly period and for the portion of the Fiscal
Year ending with such period, in each case setting forth in comparative form
Consolidated figures for the corresponding period or periods of the preceding
Fiscal Year (subject to normal recurring year end audit adjustments and the
absence of footnotes); and


        (c) Annual Operating Budget and Cash Flow. As soon as available, but in
any event within forty (45) days after the end of each Fiscal Year of the
Borrower, a copy of the annual operating budget or plan including cash flow
projections of the Borrower and its Subsidiaries for the next four fiscal
quarter period prepared on a quarterly basis, in form and detail consistent with
those historically prepared by the Borrower, together with a summary of the
material assumptions made in the preparation of such annual budget or plan.
All such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring year
end audit adjustments and the absence of footnotes) and to be prepared in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in GAAP.
Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which the Administrative Agent receives such reports from the
Borrower through electronic mail and shall be deemed to be delivered on the date
such documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System; provided that, upon the Lender’s request, the
Borrower shall provide paper copies of any documents required hereby to the
Lender.
        SECTION 8.2 Certificates; Other Reports. Furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):


        (a) Officer’s Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 8.1(a) and 8.1(b) above, a
certificate of a Responsible Officer substantially in the form of Exhibit 8.2(a)
stating that (i) such financial statements present fairly, in all material
respects, the financial condition and results of operations of the Credit
Parties and their Subsidiaries, on a Consolidated basis, as of and for the
periods indicated in conformity with GAAP applied on a consistent basis, except
in the case of unaudited financial statements to the absence of footnotes and
subject to year-end audit adjustments and (ii) such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and such certificate shall include the calculations in
reasonable detail required to indicate compliance with Section 8.9 as of the
last day of such period.


        (b) SEC Filings; Etc. Promptly after the same are filed, copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the


85

--------------------------------------------------------------------------------



SEC under Section 13 or 15(d) of the Exchange Act, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto (it being understood that documents
required to be delivered pursuant to this clause (b) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which the Administrative Agent receives such reports from the
Borrower through electronic mail and shall be deemed to be delivered on the date
such documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System).


        (c) Management Letters; Etc. Promptly upon receipt thereof, a copy or
summary of any other report, or "management letter" or similar report submitted
by independent accountants to any Credit Party or any of their Subsidiaries in
connection with any annual, interim or special audit of the books of such
Person.


        (d) Foreign Cash. Concurrently with the delivery of the financial
statements referred to in Sections 8.1(a) above, a certificate of a Responsible
Officer of the Borrower certifying as to the percentage of cash and Cash
Equivalents held by Foreign Subsidiaries of the Borrower as of the end of the
most recent fiscal year that would be subject to any material taxes if
repatriated to the Borrower or its Domestic Subsidiaries.


        (e) General Information. Promptly, such additional financial and other
information as the Administrative Agent or the Lenders may from time to time
reasonably request.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, "Borrower Materials") by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be "public-side" Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a "Public Lender"). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked "PUBLIC" which, at a minimum, means that the word "PUBLIC" shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC," the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 12.10); (y) all Borrower Materials marked
"PUBLIC" are permitted to be made available through a portion of the Platform
designated "Public Investor;" and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked "PUBLIC"
as being suitable only for posting on a portion of the Platform not designated
"Public Investor." Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials "PUBLIC".
        SECTION 8.3 Payment of Taxes and Other Obligations. Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, subject, where applicable, to specified grace periods, (a) all of
its taxes (Federal, state, local and any other taxes) and (b) all of its other
obligations and liabilities of whatever nature in accordance with industry
practice and (c) any additional costs that are imposed as a result of any
failure to so pay, discharge or otherwise satisfy such taxes, obligations and
liabilities, except in each case (i) when the amount or validity of any such
taxes, obligations and liabilities is currently being contested in good faith by
appropriate proceedings and reserves, if applicable, in conformity with GAAP
with respect thereto have been provided on the books of the Credit


86

--------------------------------------------------------------------------------



Parties or (ii) in the case of an obligation other than Federal income or other
material taxes, to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


        SECTION 8.4 Conduct of Business and Maintenance of Existence. Except as
expressly permitted under Section 9.4, continue to engage in business of the
same general type as now conducted by it on the Closing Date, and businesses
reasonably related thereto or that are a reasonable extension thereof, and
preserve, renew and keep in full force and effect its corporate or other
formative existence and good standing, take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business and to comply with all contractual obligations and
Applicable Law, in each case except as expressly permitted under Section 9.4 or
as could not reasonably be expected to have a Material Adverse Effect.


        SECTION 8.5 Maintenance of Property; Insurance.


        (a) Keep all material property useful and necessary in its business in
good working order and condition (ordinary wear and tear and obsolescence
excepted).


        (b) Maintain with financially sound and reputable insurance companies
liability, casualty, property and business interruption insurance in at least
such amounts and against at least such risks as are usually insured against in
the same or similar geographic area by companies engaged in the same or a
similar business; and furnish to the Administrative Agent, upon the reasonable
request of the Administrative Agent, information as to the insurance so carried.
All such U.S.-issued policies of property and general liability insurance shall,
to the extent reasonably available, (i) provide that no cancellation or material
modification thereof shall be effective until at least 30 days after receipt by
the Administrative Agent of written notice thereof (except as a result of
non-payment of premium in which case only 10 days’ prior written notice shall be
required), (ii) in the case of U.S.-issued policies of general liability
insurance, to the extent reasonably available, add the Administrative Agent as
an additional insured thereunder and (iii) in the case of each U.S.-issued
property insurance policy, add the Administrative Agent as lender’s loss payee
or mortgagee, as applicable.


        SECTION 8.6 Maintenance of Books and Records. Keep proper books, records
and accounts in which entries are made that are true and correct in all material
respects and are sufficient to prepare financial statements in conformity with
GAAP.


        SECTION 8.7 Notices. Give notice in writing to the Administrative Agent
of:


        (a) promptly, but in any event within ten (10) Business Days after any
Responsible Officer of a Credit Party knows thereof, the occurrence of any
Default or Event of Default;
        (b) promptly, any default or event of default under any contractual
obligation of any Credit Party or any of its Subsidiaries which involves a
monetary claim in excess of $25,000,000;
        (c) the commencement of all proceedings and investigations by or before
any Governmental Authority and all actions and proceedings in any court or
before any arbitrator against or involving any Credit Party or any Subsidiary
thereof or any of their respective properties, assets or businesses in each case
that could reasonably be expected to result in a Material Adverse Effect;
        (d) as soon as possible and in any event within thirty (30) days after
any Credit Party knows or has reason to know thereof: (i) a failure to make any
required contribution to a Single Employer Plan or Multiemployer Plan, the
creation of any Lien in favor of the PBGC (other than a Permitted Lien) or a
Plan or any withdrawal from, or the termination, reorganization or insolvency
of, any Multiemployer Plan,


87

--------------------------------------------------------------------------------



(ii) the institution of proceedings or the taking of any other action by the
PBGC or any Credit Party, any ERISA Affiliate or any Multiemployer Plan, with
respect to the withdrawal from, or the termination, reorganization or insolvency
of, any Single Employer Plan or Multiemployer Plan or (iii) the occurrence of an
ERISA Event;


        (e) promptly, any notice of any violation received by any Credit Party
from any Governmental Authority including, without limitation, any notice of
violation of Environmental Laws where such violation could reasonably be
expected to have a Material Adverse Effect; and
        (f) promptly, any other development or event which could reasonably be
expected to have a Material Adverse Effect.


Each notice pursuant to this Section shall be accompanied by a statement of an
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.
        SECTION 8.8 Environmental Laws.


        (a) Except as could not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect, comply with, and require
compliance in all material respects by all tenants and subtenants of such Credit
Party or Subsidiary, if any, with, all applicable Environmental Laws and obtain
and comply with and maintain, and ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws; and
        (b) Except as could not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect, conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings.


        SECTION 8.9 Financial Covenants. Comply with the following financial
covenants:


        (a) Total Leverage Ratio. The Total Leverage Ratio, calculated as of the
last day of each fiscal quarter, shall be less than or equal to 2.75 to 1.00.
        (b) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio,
calculated as of the last day of each fiscal quarter, shall be greater than or
equal to 1.25 to 1.00.


        SECTION 8.10 Additional Guarantors and Collateral.
        (a) The Credit Parties will cause each of their Material Domestic
Subsidiaries that are not Excluded Subsidiaries, whether newly formed, after
acquired or otherwise existing to promptly (and in any event within (i) thirty
(30) days after such Subsidiary is formed or acquired if such Subsidiary is a
Material Domestic Subsidiary (pursuant to the definition thereof) upon its
formation or acquisition or (ii) forty-five (45) days after financial statements
are delivered pursuant to Section 8.1(a) which demonstrate that a Domestic
Subsidiary has become a Material Domestic Subsidiary pursuant to the definition
thereof (or, in the case of (a) or (b), such longer period of time as agreed to
by the Administrative Agent in its reasonable discretion)) (1) become a
Guarantor hereunder by way of execution of a Joinder Agreement, (2) grant a
security interest in all Collateral (subject to the exceptions specified in the
Collateral Agreement) owned


88

--------------------------------------------------------------------------------



by such Subsidiary by delivering to the Administrative Agent a duly executed
Joinder Agreement and a supplement to each applicable Security Document or such
other document as the Administrative Agent shall reasonably request and deem
appropriate for such purpose and comply with the terms of each applicable
Security Document, (3) deliver to the Administrative Agent, with respect to each
new Guarantor to the extent applicable, substantially the same documentation
required pursuant to Sections 6.1 and such other documents or agreements as the
Administrative Agent may reasonably request, (4) if the Equity Interests of such
Subsidiary are certificated, deliver to the Administrative Agent such original
certificated Equity Interests or other certificates and stock or other transfer
powers evidencing the Equity Interests of such Person, (5) deliver to the
Administrative Agent such updated Schedules to the Security Documents as
requested by the Administrative Agent with respect to such Subsidiary, and
(6) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.
        (b) The Credit Parties will, promptly after any Person becomes (x) a
First Tier Foreign Subsidiary that is a Material Foreign Subsidiary or (y) a CFC
Holdco that is a Material Domestic Subsidiary or Material Foreign Subsidiary, as
applicable, promptly (and, in any event, within forty five (45) days, as such
time period may be extended by the Administrative Agent in its sole discretion),
cause (i) the applicable Credit Party to deliver to the Administrative Agent
Security Documents pledging sixty‑five percent (65%) of the total outstanding
voting Equity Interests (and one hundred percent (100%) of the non-voting Equity
Interests) of any such new First Tier Foreign Subsidiary that is a CFC or any
such new CFC Holdco and 100% of the Equity Interests of any new First Tier
Foreign Subsidiary that is not a CFC or a CFC Holdco and a consent thereto
executed by such new First Tier Foreign Subsidiary (including, if applicable,
original certificated Equity Interests (or the equivalent thereof pursuant to
the Applicable Laws and practices of any relevant foreign jurisdiction)
evidencing the Equity Interests of such new First Tier Foreign Subsidiary or CFC
Holdco, as applicable, together with an appropriate undated stock or other
transfer power for each certificate duly executed in blank by the registered
owner thereof), (ii) such Person to deliver to the Administrative Agent such
opinions, documents and certificates of the type referred to in Section 6.1 as
may be reasonably requested by the Administrative Agent, (iii) such Person to
deliver to the Administrative Agent such updated Schedules to the Loan Documents
as requested by the Administrative Agent with regard to such Person and
(iv) such Person to deliver to the Administrative Agent such other documents as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.


        SECTION 8.11 Compliance with Laws. Comply with all Applicable Law and
orders (including Environmental Laws), and all applicable restrictions imposed
by all Governmental Authorities, applicable to it if noncompliance with any such
Applicable Law, order or restriction could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


        SECTION 8.12 Further Assurances and Post-Closing Covenants.


        (a) Additional Information. Subject to the limitations and exclusions
set forth in the Security Documents, the Credit Parties shall provide such
information regarding the operations, business affairs and financial condition
of the Credit Parties and their Subsidiaries as the Administrative Agent may
reasonably request, and execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Credit Parties. Subject to the limitations and exclusions set
forth in the Security Documents, the Borrower also agrees to provide to the
Administrative Agent, from time to time upon the reasonable
89

--------------------------------------------------------------------------------



request by the Administrative Agent, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.
        (b) Visits and Inspections. Each of the Credit Parties shall permit
representatives and independent contractors of the Administrative Agent (who may
be accompanied by any Lender) up to one time during any twelve month period to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower if an Event
of Default exists and at such reasonable times during normal business hours,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists, the Administrative Agent and the Lenders (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice and without limit to the number of visits.
Notwithstanding the foregoing, this Section 8.12(b) shall not be construed to
limit ordinary course discussions between representatives of the Administrative
Agent, the Lenders and of the Credit Parties.
        (c) Post Closing. Execute and deliver the documents, take the actions
and complete the tasks set forth on Schedule 8.12, in each case within the
applicable corresponding time limits specified on such schedule (or such longer
period as the Administrative Agent shall agree to in its discretion).


        SECTION 8.13 Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions. (a) Maintain in effect and
enforce policies and procedures designed to promote and achieve compliance in
all material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with all applicable Anti-Corruption
Laws, applicable Anti-Money Laundering Laws and applicable Sanctions, (b) notify
the Administrative Agent of the Borrower ceasing to fall within an express
exclusion to the definition of "legal entity customer" under the Beneficial
Ownership Regulation and (c) promptly upon the reasonable request of the
Administrative Agent or any Lender, provide the Administrative Agent or directly
to such Lender, as the case may be, any information or documentation requested
by it for purposes of complying with the Beneficial Ownership Regulation. No
proceeds of any Extension of Credit shall be used, directly or indirectly, by
the Borrower, any of its Subsidiaries or, to the knowledge of the Borrower, any
of its or their respective directors, officers, employees and agents in
violation of Section 7.14.


ARTICLE IX


NEGATIVE COVENANTS


Until all of the Obligations (other than contingent indemnification and
reimbursement obligations not then due and other than Secured Cash Management
Obligations and Secured Hedge Obligations) have been paid and satisfied in full
in cash, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Commitments terminated, the Credit Parties will not, and
will not permit any of their respective Subsidiaries to:
        SECTION 9.1 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:


        (a) Indebtedness arising or existing under this Agreement and the other
Loan Documents;
        (b) Indebtedness of the Credit Parties and their Subsidiaries existing
as of the Closing Date (and, if such Indebtedness has an aggregate principal
amount outstanding in excess of $1,000,000, listed on Schedule 9.1(b) to the
Disclosure Letter) and any renewals, refinancings or extensions thereof in a
principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension, plus


90

--------------------------------------------------------------------------------



accrued and unpaid interest thereon, an amount equal to a reasonable premium or
other reasonable amount paid and fees and expenses reasonably incurred, in
connection with such renewal, refinancing or extension;
        (c) Indebtedness of the Credit Parties and their Subsidiaries incurred
after the Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction, repair
or improvement of property; provided that (i) such Indebtedness when incurred
shall not exceed the purchase price or cost of construction of such personal
property asset; (ii) no such Indebtedness shall be renewed, refinanced or
extended for a principal amount in excess of the principal balance outstanding
thereon at the time of such renewal, refinancing or extension, plus accrued and
unpaid interest thereon, an amount equal to a reasonable premium or other
reasonable amount paid and fees and expenses reasonably incurred, in connection
with such renewal, refinancing or extension; and (iii) at the time such
Indebtedness is incurred, the aggregate principal amount of all such
Indebtedness outstanding shall not exceed the greater of (x) $30,000,000 or (y)
2.5% of Consolidated total assets of the Borrower and its Subsidiaries as of the
most recently ended Reference Period;
        (d) Unsecured intercompany Indebtedness among the Credit Parties and
their Subsidiaries; provided, that such Indebtedness shall constitute a
Permitted Investment pursuant to Section 9.5;
        (e) Indebtedness and obligations (i) owing under Hedge Agreements
entered into in order to manage existing or anticipated interest rate, exchange
rate or commodity price risks and not for speculative purposes and (ii) in
respect of Cash Management Agreements entered into in the ordinary course of
business;
        (f) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of a Credit Party, or is merged with or into a Credit Party, or in
respect of a line of business or business unit acquired in a transaction
permitted hereunder, in an aggregate principal amount not to exceed $50,000,000
at any time outstanding for all such Persons and transactions; provided that any
such Indebtedness was not created in anticipation of or in connection with the
transaction or series of transactions pursuant to which such Person became a
Subsidiary of a Credit Party, and any renewal, refinancing or extension thereof
in a principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension, plus accrued and unpaid interest thereon, an
amount equal to a reasonable premium or other reasonable amount paid and fees
and expenses reasonable incurred in connection with such renewal, refinancing or
extension;
        (g) Indebtedness of Foreign Subsidiaries in an aggregate principal
amount not to exceed $50,000,000 at any time outstanding;
        (h) secured Indebtedness of the Credit Parties and their Subsidiaries
incurred after the Closing Date to provide all or a portion of the cost of
construction of an operating facility, so long as the aggregate principal amount
of all such Indebtedness incurred pursuant to this clause (h) shall not exceed
the greater of (x) $30,000,000 or (y) 2.5% of Consolidated total assets of the
Borrower and its Subsidiaries as of the most recently ended Reference Period;
        (i) Guarantees in respect of Indebtedness of a Credit Party or a
Subsidiary to the extent such Indebtedness is permitted to exist or be incurred
pursuant to this Section;
4.obligations in respect of bankers’ acceptances, performance bonds, surety
bonds, release, appeal and similar bonds, completion guarantees, statutory
obligations or with respect to workers’ compensation claims, payment obligations
in connection with self-insurance or similar obligations provided by the
Borrower or any of its Subsidiaries in the ordinary course of business, and
obligations owed to (including in respect of letters of credit for the benefit
of) any Person in connection with workers’


91

--------------------------------------------------------------------------------



compensation, health, disability, or other employee benefit or property,
casualty or liability insurance provided by such Person to the Borrower or any
of its Subsidiaries pursuant to reimbursement or indemnification obligations to
such Person, in each case incurred in the ordinary course of business;
5.Indebtedness arising in connection with customary cash management services and
from the honoring by a bank or financial institution of a check, draft or
similar instrument drawn against insufficient funds, in each case in the
ordinary course of business;
6.customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;
7.Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply agreements, in each case incurred in
the ordinary course of business;
8.to the extent constituting Indebtedness, earn-out obligations in connection
with Permitted Acquisitions;
9.Indebtedness which may be deemed to exist in connection with agreements
providing for indemnification, purchase price adjustments and similar
obligations or guarantees securing the performance of the Borrower or any
Subsidiary (both before and after liability associated therewith becomes fixed),
in each case, in connection with the acquisition or disposition of assets
permitted by this Agreement;
10.Indebtedness with respect to letters of credit not issued under this
Agreement, so long as the aggregate liability in respect of all such letters of
credit does not exceed $10,000,000 at any time; and
(o) other unsecured Indebtedness of Credit Parties and their Subsidiaries in an
aggregate principal amount not to exceed $100,000,000 at any time outstanding so
long as (i) the affirmative covenants, negative covenants, financial covenants
and events of default in respect of such Indebtedness are no more restrictive on
the applicable obligor (taken as a whole in the judgment of the Borrower) than
the affirmative covenants, negative covenants, financial covenants and Events of
Default hereof; provided, however, that the interest rate, fees and other
economic terms of such Indebtedness shall not be required to be less restrictive
than the interest rate, fees and other economic terms hereof and (ii) the
scheduled final maturity date of such Indebtedness shall be no earlier than six
months following the later of the Revolving Credit Maturity Date and the Term
Loan Maturity Date.
        SECTION 9.2 Liens. Create, incur, assume or permit to exist any Lien
with respect to any of their respective property or assets of any kind (whether
real or personal, tangible or intangible), whether now owned or hereafter
acquired, except for the following (the "Permitted Liens"):


        (a) Liens created by or otherwise existing under or in connection with
this Agreement or the other Loan Documents (including, without limitation, Liens
in favor of the Swingline Lender and/or the Issuing Lenders, as applicable, on
Cash Collateral granted pursuant to the Loan Documents);
        (b) Liens securing purchase money Indebtedness and Capital Lease
Obligations (and refinancings thereof) to the extent permitted under Section
9.1(c); provided, that (i) any such Lien attaches to such property concurrently
with or within one hundred eighty (180) days after the acquisition thereof and
(ii) such Lien attaches solely to the property so acquired or financed in such
transaction and any additions, accessions, parts, improvements and attachments
thereto and the proceeds thereof;
        (c) Liens securing Indebtedness permitted under Section 9.1(h);
provided, that such Lien extends only to the real property, and any buildings,
structures, parking areas or other improvements thereon


92

--------------------------------------------------------------------------------



and other property of the type customarily described in a mortgage or deed of
trust, of the Credit Parties (i) owned as of the date such Indebtedness is
incurred or (ii) comprising the operating facility constructed with the proceeds
of such Indebtedness;
        (d) Liens for taxes, assessments, charges or other governmental levies
not yet due or as to which the period of grace, if any, related thereto has not
expired, or which are being contested in good faith by appropriate proceedings
and adequate reserves with respect thereto are maintained on the books of any
Credit Party or its Subsidiaries, as the case may be, to the extent required by
GAAP;
        (e) statutory, common law or contractual Liens such as carriers’,
warehousemen’s, mechanics’, materialmen’s, landlords’, repairmen’s or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than thirty (30) days or which are being contested in good faith
by appropriate proceedings; provided that a reserve or other appropriate
provision shall have been made therefore to the extent required by GAAP;
        (f) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security or similar legislation (other
than any Lien imposed by ERISA) and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements, in each case including
pledges or deposits securing liability for reimbursement or indemnity
arrangements and letter of credit or bank guaranty reimbursement arrangements
with respect thereto;
        (g) pledges or deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
        (h) easements, zoning restrictions, rights of way, restrictions, minor
defects, irregularities in title, and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;
        (i) Liens existing on the Closing Date and set forth on Schedule 9.2(i)
to the Disclosure Letter; provided that (i) no such Lien shall at any time be
extended to cover property or assets other than the property or assets subject
thereto on the Closing Date and any additions, accessions, parts, improvements
thereon, attachments thereto and the proceeds thereof and (ii) the principal
amount of the Indebtedness secured by such Lien shall not be extended, renewed,
refunded or refinanced except in accordance with Section 9.1;
        (j) any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in this
definition (other than Liens set forth on Schedule 9.2(i) to the Disclosure
Letter); provided that such extension, renewal or replacement Lien shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus any additions, accessions, parts, improvements and
attachments thereto and the proceeds thereof);
        (k) (i) Liens arising in the ordinary course of business by virtue of
any contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary and (ii)
Liens of a collection bank arising under Section 4-210 of the Uniform Commercial
Code on items in the course of collection;
        (l) any zoning, building or similar laws or rights reserved to or vested
in any Governmental Authority;
93

--------------------------------------------------------------------------------





        (m) restrictions on transfers of securities imposed by applicable
Securities Laws;
        (n) Liens arising out of judgments or awards not resulting in an Event
of Default;
        (o) any interest or title of a lessor, licensor or sublessor under any
lease, license or sublease entered into by any Credit Party or any Subsidiary
and not interfering in any material respect with the business of any Credit
Party or any Subsidiary and covering only the assets so leased, licensed or
subleased;
        (p) assignments of insurance or condemnation proceeds provided to
landlords (or their mortgagees) pursuant to the terms of any lease and Liens or
rights reserved in any lease for rent or for compliance with the terms of such
lease;
11.Liens on assets of Foreign Subsidiaries securing Indebtedness permitted by
Section 9.1(g);
12.Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
13.Liens on insurance proceeds securing the premium of financed insurance
proceeds;
14.(i) licenses and sublicenses of intellectual property in the ordinary course
of business (including intercompany licensing of intellectual property between
the Borrower and any Subsidiary and between Subsidiaries in connection with
cost-sharing arrangements, distribution, marketing, make-sell or other similar
arrangements) and (ii) any interest of co-sponsors, co-owners or co-developers
of intellectual property;
15.Liens securing reasonable and customary fees for services in favor of banks,
securities intermediaries and other depository institutions;
16.Liens on any cash earnest money deposit made by the Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement that
is not prohibited by this Agreement;
17.deposits as security for contested taxes or contested import or customs
duties;
18.Liens securing any overdraft and related liabilities arising from treasury,
depository or cash management services or automated clearinghouse transfer of
funds;
19.any encumbrance or restriction with respect to the transfer of the Equity
Interests in any joint venture or similar arrangement pursuant to the terms
thereof;
20.Liens on specific items of inventory or other goods and the proceeds thereof
securing obligations in respect of documentary letters of credit or bankers’
acceptances issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business to facilitate the purchase, shipment or
storage of such inventory or other goods;
21.assignments of the right to receive income effected as part of the sale of a
Subsidiary or business unit that is otherwise permitted pursuant to Section 9.4;
        (bb) any Lien existing on any property or asset (and any additions,
accessions, parts, improvements and attachments thereto and the proceeds
thereof) prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset (and any additions, accessions, parts,
improvements and attachments thereto and the proceeds thereof) of any Person
that becomes a Subsidiary


94

--------------------------------------------------------------------------------



after the date hereof prior to the time such Person becomes a Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be
and (ii) such Lien shall not apply to any other property or assets (other than
any additions, accessions, parts, improvements and attachments thereto and the
proceeds thereof) of the Borrower or any Subsidiary;
        (cc) leases and subleases granted to others in the ordinary course of
business that do not interfere in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole;
        (dd) pledges or deposits made by Foreign Subsidiaries to secure letters
of credit, bank guarantees and similar instruments obtained in the ordinary
course of business in an aggregate amount not to exceed $30,000,000 at any time
outstanding;
        (ee) Liens on cash collateral to secure letters of credit permitted
under Section 9.1(p);
        (ff) Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods by any of the Borrower or its
Subsidiaries in the ordinary course of business; and
        (gg) additional Liens securing Indebtedness and other obligations, so
long as at the time such Indebtedness or other obligations are incurred, the
aggregate outstanding principal amount thereof does not exceed the greater of
(x) $30,000,000 or (y) 2.5% of Consolidated total assets of the Borrower and its
Subsidiaries as of the most recently ended Reference Period.


        SECTION 9.3 Nature of Business. Alter the character of its business in
any material respect from that conducted as of the Closing Date and businesses
reasonably related, ancillary or complementary thereto or that constitute a
reasonable extension thereof.


        SECTION 9.4 Consolidation, Merger, Sale or Purchase of Assets, etc.
        (a) dissolve, liquidate or wind up its affairs, or sell, transfer, lease
or otherwise dispose of its property or assets (each a "Disposition"), except
the following, without duplication, shall be expressly permitted:
(i)  (A) the sale, transfer, lease or other disposition of inventory, equipment
and materials in the ordinary course of business and (B) the conversion of cash
into Cash Equivalents and Cash Equivalents into cash;


(ii)  the sale, transfer or other disposition of property or assets to an
unrelated party not in the ordinary course of business where and to the extent
that they are the result of an Insurance and Condemnation Event or any taking
under powers of eminent domain or by condemnation or similar proceedings;


(iii)  the sale, lease, transfer or other disposition of machinery, parts,
equipment or other assets no longer used or useful in the conduct of the
business of the Credit Parties or any of their Subsidiaries, including non-core
assets acquired in a Permitted Acquisition;


(iv)  the sale, lease or transfer of property or assets from one Credit Party to
another Credit Party or dissolution of any Credit Party (other than the
Borrower) to the extent any and all assets of such Credit Party are distributed
to another Credit Party;
95

--------------------------------------------------------------------------------







(v)  the termination of any Cash Management Agreements or Hedge Agreements;


(vi)  transactions permitted by Section 9.4(b) and transactions permitted by
Section 9.10;


(vii)  licenses of technology and intellectual property rights (including
patents, trademarks and copyrights) in the ordinary course of business
(including, intercompany licensing of intellectual property between the Borrower
and any Subsidiary and between Subsidiaries in connection with cost-sharing
arrangements, distribution, marketing, make-sell or other similar arrangements);


(viii)  any Subsidiary that is not a Credit Party may liquidate or dissolve if
(A) the Borrower determines in good faith that such liquidation or dissolution
is in the best interests of the Borrower, (B) such liquidation or dissolution is
not materially disadvantageous to the Lenders and (C) all assets of such
liquidated or dissolved Subsidiary, after payment of all creditors of such
Subsidiary, shall be conveyed to the Borrower or a Subsidiary;


(ix)  (A) any Subsidiary that is not a Credit Party may sell, transfer, lease or
otherwise dispose of its assets to any Credit Party or another Subsidiary that
is not a Credit Party and (B) any Credit Party may sell, transfer, lease or
otherwise dispose of its assets to a Subsidiary that is not a Credit Party in
the ordinary course of business and at fair market value (as reasonably
determined by the Borrower) or so long as at the time of such sale, transfer,
lease or other disposition, the aggregate amount thereof during any Fiscal Year
does not exceed the greater of (x) $30,000,000 and (y) 2.5% of Consolidated
total assets of the Borrower and its Subsidiaries as of the most recently ended
Reference Period;


(x) to the extent constituting a transfer or disposition, (A) the making of any
Investment permitted pursuant to Section 9.5 and (B) the creation, incurrence or
assumption of any Lien permitted under Section 9.2 shall be permitted;


(xi)  the use, transfer or disposition of cash or Cash Equivalents in a manner
that is not prohibited by the terms of this Agreement;


(xii)  the Borrower and its applicable Subsidiaries may transfer to any Domestic
Subsidiary any property acquired pursuant to a Permitted Acquisition to
facilitate internal reorganizations or tax planning strategies;


(xiii)  the settlement, waiver, release or surrender of claims or litigation
rights of any kind;


(xiv)  the transfer of improvements or alterations made by the Credit Parties
and their Subsidiaries in connection with the lease of any real or personal
property by the Credit Parties and their Subsidiaries;


(xv)  the write-off, discount, sale or other disposition of defaulted or
past-due receivables and similar obligations in the ordinary course of business
and not undertaken as part of an accounts receivable financing transaction;
96

--------------------------------------------------------------------------------







(xvi) the lapse of registered intellectual property of the Borrower and its
Subsidiaries to the extent not economically desirable in the conduct of their
business;


(xvii) Dispositions in respect of fixed assets (which, for the avoidance of
doubt, shall not include any intellectual property) to the extent that (i) such
fixed assets are exchanged for credit against the purchase price of similar
replacement fixed assets or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement fixed assets;


(xviii) Dispositions in sale leaseback transactions in connection with
Indebtedness permitted pursuant to Section 9.1(c); and


(xix) Dispositions of property or assets not to exceed 10% of Consolidated
Assets (measured as of the end of the immediately preceding fiscal quarter) in
the aggregate during the term of this Agreement; provided, however, that any
Dispositions pursuant to this clause (xix) shall not give rise to any Default as
a result of a subsequent decline in Consolidated Assets; provided, further, that
after giving any effect to any Disposition pursuant to this clause (xix), (A)
the Credit Parties shall be in compliance on a Pro Forma Basis with the
financial covenants set forth in Section 8.9 hereof, recalculated for the most
recently ended Reference Period and (B) no Default or Event of Default shall
exist or shall result therefrom;


        (b) (i) purchase, lease or otherwise acquire (in a single transaction or
a series of related transactions) all, or substantially all of the property or
assets of any Person or any line of business or enterprise, other than Permitted
Acquisitions and other Investments or acquisitions permitted pursuant to Section
9.5 or (ii) consummate a merger or consolidation, except for (A) Investments or
acquisitions permitted pursuant to Section 9.5 so long as if any Credit Party is
subject to such merger or consolidation, a Credit Party is the surviving entity,
(B) (y) the merger or consolidation of a Subsidiary that is not a Credit Party
with and into a Credit Party; provided that such Credit Party will be the
surviving entity and (z) the merger or consolidation of a Credit Party with and
into another Credit Party; provided that if the Borrower is a party thereto, the
Borrower will be the surviving corporation, and (C) the merger or consolidation
of a Subsidiary that is not a Credit Party with and into another Subsidiary that
is not a Credit Party.


        SECTION 9.5 Advances, Investments and Loans. Make any Investment except
for the following (the "Permitted Investments"):


        (a) cash and investments constituting Cash Equivalents at the time made;
        (b) Investments existing or contractually committed to as of the Closing
Date as set forth on Schedule 9.5(b) to the Disclosure Letter and Investments by
the Borrower and its Subsidiaries existing on the Closing Date in the Equity
Interests of its Subsidiaries;
        (c) (i) receivables owing to the Credit Parties or any of their
Subsidiaries or any receivables, prepayments, deposits and advances to suppliers
or vendors, in each case if created, acquired or made in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms
and (ii) intercompany charges of expenses and intercompany payables, in each
case if created, acquired or made in the ordinary course of business;
        (d) Investments in and loans to any Credit Party;
97

--------------------------------------------------------------------------------





        (e) loans and advances to officers, directors and employees in an
aggregate amount not to exceed $5,000,000 at any time outstanding; provided that
such loans and advances shall comply with all Applicable Law (including
Sarbanes-Oxley);
        (f) Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with or judgments against,
customers and suppliers arising in the ordinary course of business;
        (g) Permitted Acquisitions, including the formation of a Subsidiary in
connection with a specific and identified Permitted Acquisition and the
capitalization of such Subsidiary whether by capital contribution or
intercompany loan;
        (h) (i) Investments by any Credit Party in Subsidiaries that are not
Credit Parties in an aggregate amount not to exceed $50,000,000 at any one time
outstanding and (ii) Investments by any non-Credit Party in any other non-Credit
Party;
        (i) Cash Management Agreements and Hedge Agreements to the extent
permitted by Section 9.1;
        (j) Investments in joint ventures and other minority interests in an
aggregate amount not to exceed $50,000,000 at any one time outstanding;
        (k) (i) Guarantees constituting Indebtedness permitted by Section 9.1
and (ii) guaranties of leases or other obligations that do not constitute
Indebtedness;
        (l) Investments arising under Hedge Agreements permitted by Section 9.1;
        (m) to the extent constituting Investments, pledges and deposits
permitted pursuant to Section 9.2;
        (n) Investments of any Person that becomes a Subsidiary after the date
hereof, provided that (i) such Investments exist at the time that such Person
becomes a Subsidiary and (ii) such Investments were not made in anticipation of
such Person becoming a Subsidiary;
        (o) security deposits, prepaid expenses and negotiable instruments held
for collection in the ordinary course of business;
        (p) leases of equipment to customers permitted by Section 9.4(a)(i);
        (q) Investments (other than Investments in Credit Parties or
Subsidiaries) arising out of the receipt of non-cash consideration for any
disposition permitted by Section 9.4 and any Investments that consist of or
result from any merger or consolidation permitted by Section 9.4;
(r) an Investment by the Borrower in National Instruments Israel Ltd. in
connection with the Initial Term Loan Acquisition, as described on Section
9.5(r) of the Disclosure Letter; and
(s) additional loan advances and/or Investments of a nature not contemplated by
the foregoing clauses hereof; provided that such loans, advances and/or
Investments made after the Closing Date pursuant to this clause shall not
exceed, at the time made, an aggregate amount equal to the greater of (x)
$30,000,000 and (y) 2.5% of Consolidated total assets of the Borrower and its
Subsidiaries as of the most recently ended Reference Period.
98

--------------------------------------------------------------------------------





        SECTION 9.6 Transactions with Affiliates. Enter into any transaction or
series of transactions, whether or not in the ordinary course of business, with
any officer, director, shareholder or Affiliate of such Person other than on
terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an officer,
director, shareholder or Affiliate, other than (a) transactions solely between
or among the Borrower and its Subsidiaries or between or among Subsidiaries, (b)
any Restricted Payment permitted by Section 9.10, (c) Investments permitted by
Section 9.5, (d) indemnification arrangements and employee agreements,
compensation arrangements (including equity-based compensation and reasonable
and customary fees paid to directors) and severance arrangements with and
reimbursement of expenses of, in each case, current or former officers and
directors, (e) extraordinary retention, bonus or similar arrangements approved
by the Borrower’s board of directors (or a committee thereof), (f) the issuance
of Equity Interests of the Borrower to any Person, (g) advances to officers,
directors and employees of the Borrower and its Subsidiaries permitted by
Section 9.5 and (h) severance arrangements entered into in the ordinary course
of business:


        SECTION 9.7 Ownership of Subsidiaries; Restrictions. The Credit Parties
will not sell, transfer, pledge or otherwise dispose of any Equity Interests in
any of their Subsidiaries, nor will they permit any of their Subsidiaries to
issue, sell, transfer, pledge or otherwise dispose of any of their Equity
Interests, except in a transaction permitted by Section 9.4 or Section 9.5.


        SECTION 9.8 Corporate Changes. (a) Change its Fiscal Year; provided that
any Subsidiary acquired after the Closing Date may change its fiscal year for
GAAP purposes to correspond with the Borrower’s fiscal year, (b) amend, modify
or change its articles of incorporation, certificate of designation (or
corporate charter or other similar organizational document) operating agreement
or bylaws (or other similar document) in any respect materially adverse to the
interests of the Lenders without the Lenders’ prior written consent. No Credit
Party shall (a) (i) change its state of incorporation or organization, without
providing five (5) days prior written notice to the Administrative Agent or (ii)
change its registered legal name, without providing five (5) days prior written
notice to the Administrative Agent, (b) have more than one state of
incorporation, organization or formation or (c) change its accounting method
(except in accordance with GAAP) in any manner adverse to the interests of the
Lenders without the Administrative Agent’s prior written consent.


        SECTION 9.9 Limitation on Restricted Actions. Directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of (a) any such Person (other than the Borrower)
to pay dividends or make any other distributions to any Credit Party on its
Equity Interests or with respect to any other interest or participation in, or
measured by, its profits, (b) any such Person to pay any Indebtedness or other
obligation owed to any Credit Party, (c) any such Person to make loans or
advances to any Credit Party, (d) any such Person to sell, lease or transfer any
of its properties or assets to any Credit Party, or (e) any such Person to act
as a Guarantor pursuant to the Loan Documents or amend or otherwise modify the
Loan Documents, except (in respect of any of the matters referred to in clauses
(a) through (d) above) for such encumbrances or restrictions existing under or
by reason of (i) this Agreement and the other Loan Documents, (ii) applicable
law or rule, regulation, order, license, permit, grant or similar restriction of
any applicable Governmental Authority, (iii) any document or instrument
governing Indebtedness incurred pursuant to Section 9.1(c), Section 9.1(f),
Section 9.1(g) or Section 9.1(h); provided that any such restriction contained
therein relates only to the asset securing such Indebtedness, (iv) any Permitted
Lien or any document or instrument governing any Permitted Lien; provided that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien, (v) customary restrictions and conditions
contained in asset sale agreements, purchase agreements, acquisition agreements
(including by way of merger, acquisition or consolidation) entered into by the
Borrower or any Subsidiary, solely to the extent in effect pending consummation
of such transaction and so long as such restrictions relate only to the assets
subject thereto, (vi) customary provisions in leases, licenses and other
contracts restricting the assignment, subletting or encumbrance thereof, (vii)
restrictions


99

--------------------------------------------------------------------------------



and conditions in any indenture, agreement, document, instrument or other
arrangement relating to the assets or business of any Subsidiary existing prior
to the acquisition of such Subsidiary (and not created in contemplation of such
acquisition), (viii) contractual encumbrances or restrictions in effect as of
the date hereof and set forth on Schedule 9.9 to the Disclosure Letter (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (ix) customary
provisions in joint ventures agreements (and other similar agreements) (provided
that such provisions apply only to such joint venture and to Equity Interests in
such joint venture), (x) customary net worth provisions or similar financial
maintenance provisions contained in real property leases entered into by a
Subsidiary, so long as the Borrower has determined in good faith that such net
worth provisions could not reasonably be expected to impair the ability of the
Borrower and the Subsidiaries to meet their ongoing obligations under the Loan
Documents, (xi) restrictions on cash or other deposits imposed by customers of
the Borrower or any Subsidiary under contracts entered into in the ordinary
course of business, (xii) restrictions under any arrangement with any
Governmental Authority imposed on any Foreign Subsidiary in connection with
governmental grants, financial aid, tax holidays or similar benefits or economic
interests and (xiii) restrictions in connection with the Investment by the
Borrower in National Instruments Israel Ltd. in connection with the Initial Term
Loan Acquisition, as described on Section 9.9 of the Disclosure Letter.
        SECTION 9.10 Restricted Payments. Directly or indirectly, declare,
order, make or set apart any sum for or pay any Restricted Payment, except (a)
to make dividends payable solely in the same class of Equity Interests of such
Person, (b) to make dividends or other distributions payable to the Credit
Parties (directly or indirectly through its Subsidiaries), (c) to make
Restricted Payments to any Credit Party or Subsidiary thereof and to any other
Person that owns an Equity Interest in such Person, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made, (d) to make Restricted Payments so long as
both before and after giving effect to each such Restricted Payment on a Pro
Forma Basis (tested as of the date such Restricted Payment is declared, so long
as such Restricted Payment is paid within sixty (60) days of such declaration)
(i) no Default or Event of Default shall then exist or would result therefrom,
(ii) the Credit Parties shall be in compliance with each of the financial
covenants set forth in Section 8.9 hereof, and the Consolidated Total Leverage
Ratio shall be less than 2.25 to 1.00 and (iii) Liquidity shall be at least
$200,000,000, (e) the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management,
employees or other eligible service providers of the Borrower and its
Subsidiaries, (f) the Borrower may distribute rights pursuant to a stockholder
rights plan or redeem such rights, provided that such redemption is in
accordance with the terms of such stockholder rights plan, (g) the Borrower may
make Restricted Payments in connection with the retention of Equity Interests in
payment of withholding taxes in connection with equity-based compensation plans,
(h) the Borrower or any Subsidiary may receive or accept the return to the
Borrower or any Subsidiary of Equity Interests of the Borrower or any Subsidiary
constituting a portion of the purchase price consideration in settlement of
indemnification claims or as a result of purchase price adjustments (including
earn-outs and similar obligations), (i) to make Restricted Payments on
Subordinated Indebtedness with the proceeds of refinancing Indebtedness in
respect thereof permitted by Section 9.1, (j) to pay quarterly dividends on
Borrower’s common stock; provided, that, (i) to the extent the Consolidated
Total Leverage Ratio on a Pro Forma Basis is less than 2.25 to 1.00, Liquidity
shall be at least $175,000,000 both before and after giving effect to each such
Restricted Payment on a Pro Forma Basis, (ii) to the extent the Consolidated
Total Leverage Ratio on a Pro Forma Basis is equal to or greater than 2.25 to
1.00, (A) Liquidity shall be at least $200,000,000 both before and after giving
effect to each such Restricted Payment on a Pro Forma Basis and (B) such
payments shall not exceed $0.26 per share per quarter and (iii) for purposes of
calculating Consolidated Total Leverage Ratio and Liquidity pursuant to the
foregoing subclauses (i) and (ii) on a Pro Forma Basis, such calculations shall
be determined as of the date such Restricted Payment is declared giving pro
forma effect to the anticipated payment, so long as


100

--------------------------------------------------------------------------------



such Restricted Payment is paid within sixty (60) days of such declaration and
(k) to make other Restricted Payments in an aggregate amount not to exceed
$5,000,000 in any Reference Period.


        SECTION 9.11 Sale Leasebacks. Except as permitted by Section
9.4(a)(xviii), directly or indirectly, become or remain liable as lessee or as
guarantor or other surety with respect to any lease, whether an operating lease
or a Capital Lease, of any property (whether real, personal or mixed), whether
now owned or hereafter acquired, (a) which any Credit Party or any Subsidiary
has sold or transferred or is to sell or transfer to a Person which is not a
Credit Party or a Subsidiary or (b) which any Credit Party or any Subsidiary
intends to use for substantially the same purpose as any other property which
has been sold or is to be sold or transferred by a Credit Party or a Subsidiary
to another Person which is not a Credit Party or a Subsidiary in connection with
such lease.


        SECTION 9.12 No Further Negative Pledges. Enter into, assume or become
subject to any agreement prohibiting or otherwise restricting the creation or
assumption of any Lien upon any of their properties or assets, whether now owned
or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation, except (a) pursuant
to this Agreement and the other Loan Documents, (b) pursuant to any document or
instrument governing Indebtedness incurred pursuant to Section 9.1(c), Section
9.1(f), Section 9.1(g) or Section 9.1(h); provided that any such restriction
contained therein relates only to the asset securing such Indebtedness, (c) in
connection with any Permitted Lien or any document or instrument governing any
Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien; (d) customary
restrictions and conditions contained in asset sale agreements, purchase
agreements, acquisition agreements (including by way of merger, acquisition or
consolidation) entered into by the Borrower or any Subsidiary, solely to the
extent in effect pending consummation of such transaction and so long as such
restrictions relate only to the assets subject thereto, (e) customary provisions
in leases, licenses and other contracts restricting the assignment, subletting
or encumbrance thereof, (f) restrictions and conditions in any indenture,
agreement, document, instrument or other arrangement relating to the assets or
business of any Subsidiary existing prior to the consummation of a Permitted
Acquisition in which such Subsidiary was acquired (and not created in
contemplation of such Permitted Acquisition, (g) contractual encumbrances or
restrictions in effect as of the date hereof and set forth on Schedule 9.12 to
the Disclosure Letter (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (h) customary provisions in joint venture agreements (and other
similar agreements) (provided that such provisions apply only to such joint
venture and to Equity Interests in such joint venture), (i) restrictions on cash
or other deposits imposed by customers of the Borrower or any Subsidiary under
contracts entered into in the ordinary course of business, (j) restrictions
under any arrangement with any Governmental Authority imposed on any Foreign
Subsidiary in connection with governmental grants, financial aid, tax holidays
or similar benefits or economic interests, (k) restrictions imposed by
applicable law or any applicable rule, regulation, order, license, permit, grant
or similar restriction.


ARTICLE X


DEFAULT AND REMEDIES


        SECTION 10.1 Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events (each an "Event of
Default"):


        (a) Payment. (i) The Borrower shall fail to pay any principal on any
Loan or Revolving Note when due (whether at maturity, by reason of acceleration
or otherwise) in accordance with the terms hereof or thereof; or (ii) the
Borrower shall fail to reimburse the Issuing Lender for any L/C Obligations when
due (whether at maturity, by reason of acceleration or otherwise) in accordance
with the terms hereof; or (iii) the Borrower shall fail to pay any interest on
any Loan or any fee or other amount payable hereunder when


101

--------------------------------------------------------------------------------



due (whether at maturity, by reason of acceleration or otherwise) in accordance
with the terms hereof and such failure shall continue unremedied for three (3)
Business Days; or (iv) or any Guarantor shall fail to pay on the Subsidiary
Guaranty Agreement in respect of any of the foregoing or in respect of any other
Guarantees hereunder (after giving effect to the grace period in clause (iii));
or
        (b) Misrepresentation. Any representation or warranty made or deemed
made herein or in any of the other Loan Documents or which is contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement shall prove (i) with respect to
representations and warranties that contain a materiality qualification, to have
been incorrect, false or misleading on or as of the date made or deemed made; or
(ii) with respect to representations and warranties that do not contain a
materiality qualification, to have been incorrect, false or misleading in any
material respect on or as of the date made or deemed made; or
        (c) Covenant Default.
a.Any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Sections 8.1, 8.2, 8.4, 8.7,
8.9, 8.11 and Article IX.
b.Any Credit Party shall fail to comply with any other covenant contained in
this Agreement or the other Loan Document (other than as described in
Sections 10.1(a) or 10.1(c)(i) above) and, with respect to this clause (ii)
only, such breach or failure to comply is not cured within thirty (30) days of
its occurrence; or
        (d) Indebtedness Cross-Default. (i) Any Credit Party or any of its
Subsidiaries shall default in any payment of principal of or interest on any
Indebtedness (other than the Loans, Reimbursement Obligations and the Subsidiary
Guaranty Agreement) in a principal amount outstanding of at least $35,000,000
for the Credit Parties and any of their Subsidiaries in the aggregate beyond any
applicable grace period, if any, provided in the instrument or agreement under
which such Indebtedness was created; or (ii) any Credit Party or any of its
Subsidiaries shall default in the observance or performance of any other
agreement or condition relating to any Indebtedness (other than the Loans,
Reimbursement Obligations and the Subsidiary Guaranty Agreement) in a principal
amount outstanding of at least $35,000,000 in the aggregate for the Credit
Parties and their Subsidiaries or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or to be repurchased, prepaid, deferred or redeemed (automatically or
otherwise); provided that this clause (d) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or
        (e) Bankruptcy Default. (i) A Credit Party or any of its Material
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or a Credit Party or any of its Material
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against a Credit Party or any of its Material
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be


102

--------------------------------------------------------------------------------



commenced against a Credit Party or any of its Material Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
their assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (iv) a Credit Party or any of
its Material Subsidiaries shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) a Credit Party or any of its Material
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing their inability to, pay its debts as they become due; or
        (f) Judgment Default. One or more judgments or decrees shall be entered
against a Credit Party or any of its Subsidiaries involving in the aggregate a
liability (to the extent not covered by insurance) of $35,000,000 or more and
all such judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within earlier of (A) sixty (60)
days from the entry thereof or (B) the expiration of the period during which an
appeal of such judgment or decree is permitted; or
        (g) ERISA Default. The occurrence of any of the following involving,
individually or in the aggregate, liability to the Credit Parties of $35,000,000
or more: (i) Any Person shall engage in any non-exempt "prohibited transaction"
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) any Lien in favor of the PBGC or a Plan (other than a Permitted Lien)
shall arise on the assets of the Credit Parties or any ERISA Affiliate, (iii) an
ERISA Event shall occur, (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA, (v) a Credit Party, any of its Subsidiaries or
any ERISA Affiliate shall, or in the reasonable opinion of the Administrative
Agent is likely to, incur any liability in connection with a withdrawal from, or
the Insolvency or Reorganization of, any Multiemployer Plan or (vi) any other
similar event or condition shall occur or exist with respect to a Plan; and, in
each case in clauses (iv) through (vi) above, such event or condition shall
occur or exist with respect to a Plan; or
        (h) Change in Control. There shall occur a Change of Control; or
        (i) Invalidity of Guaranty. At any time after the execution and delivery
thereof, the Subsidiary Guaranty Agreement, for any reason other than the
satisfaction in full of all Secured Obligations, shall cease to be in full force
and effect (other than in accordance with its terms) or shall be declared to be
null and void, or any Credit Party shall contest the validity, enforceability,
perfection or priority of any Loan Document in writing or deny in writing that
it has any further liability, including with respect to future advances by the
Lenders, under any Loan Document to which it is a party; or
        (j) Invalidity of Loan Documents. Any material provision of any Loan
Document shall fail to be in full force and effect or to give the Administrative
Agent and the Lenders the, rights, powers and privileges, taken as a whole,
purported to be created thereby (except as such documents may be terminated or
no longer in force and effect in accordance with the terms thereof, other than
those indemnities and provisions which by their terms shall survive), or any
Security Document shall for any reason cease to create a valid and perfected
first priority Lien (subject to Permitted Liens) on, or security interest in,
any material portion of the Collateral purported to be covered thereby, in each
case other than in accordance with the express terms hereof or thereof or by
virtue of any action or inaction by the Administrative Agent or any Secured
Party.


        SECTION 10.2 Remedies. Upon the occurrence and during the continuance of
an Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower:
103

--------------------------------------------------------------------------------





        (a) Acceleration; Termination of Credit Facility. Terminate the
Commitments and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including all L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented or
shall be entitled to present the documents required thereunder) and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings or Letters of Credit thereunder; provided, that upon the
occurrence of an Event of Default specified in Section 10.1(e), the Credit
Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
        (b) Letters of Credit. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, demand that the Borrower shall
at such time deposit in a Cash Collateral account opened by the Administrative
Agent an amount equal to the Minimum Collateral Amount of the aggregate then
undrawn and unexpired amount of such Letter of Credit. Amounts held in such Cash
Collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay the other Secured Obligations in accordance with
Section 10.4. After all such Letters of Credit shall have expired or been fully
drawn upon, the Reimbursement Obligation shall have been satisfied and all other
Secured Obligations shall have been paid in full, the balance, if any, in such
Cash Collateral account shall be returned to the Borrower.
        (c) General Remedies. Exercise on behalf of the Secured Parties all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.


        SECTION 10.3 Rights and Remedies Cumulative; Non-Waiver; etc.


        (a) The enumeration of the rights and remedies of the Administrative
Agent and the Lenders set forth in this Agreement is not intended to be
exhaustive and the exercise by the Administrative Agent and the Lenders of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise. No delay or failure
to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default. No course of dealing between the Borrower, the Administrative Agent and
the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.
        (b) Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Credit Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided


104

--------------------------------------------------------------------------------



that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Issuing Lender or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Lender or Swingline Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 12.4 (subject to the terms of Section 5.6), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.2 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 5.6, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
        SECTION 10.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall,
subject to the provisions of Sections 3.12, 5.14 and 5.15, be applied by the
Administrative Agent as follows:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees
(other than Commitment Fees, Initial Term Loan Commitment Fees and Letter of
Credit fees payable to the Lenders), indemnities and other amounts (other than
principal and interest) payable to the Lenders, the Issuing Lenders and the
Swingline Lender under the Loan Documents, including attorney fees, ratably
among the Lenders, the Issuing Lenders and the Swingline Lender in proportion to
the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Commitment Fees, Initial Term Loan Commitment Fees and Letter
of Credit fees payable to the Lenders and interest on the Loans and
Reimbursement Obligations, ratably among the Lenders, the Issuing Lenders and
the Swingline Lender in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations and Secured Hedge
Obligations and Secured Cash Management Obligations then owing and to Cash
Collateralize any L/C Obligations then outstanding, ratably among the holders of
such obligations in proportion to the respective amounts described in this
clause Fourth payable to them; and
Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Applicable Law.
Notwithstanding the foregoing, Secured Cash Management Obligations and Secured
Hedge Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable holders thereof following such acceleration or exercise of remedies
and at least three (3) Business Days prior to the application of the proceeds
thereof. Each holder of Secured Hedge Obligations or Secured Hedge Obligations
not a party to this Agreement that has given the notice


105

--------------------------------------------------------------------------------



contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article XI for itself and its Affiliates as if a "Lender" party
hereto.
        SECTION 10.5 Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Credit Party)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:


        (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lenders and the
Administrative Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial
proceeding; and
        (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.
        SECTION 10.6 Credit Bidding.


        (a) The Administrative Agent, on behalf of itself and the Secured
Parties, shall have the right, exercisable at the direction of the Required
Lenders, to credit bid and purchase for the benefit of the Administrative Agent
and the Secured Parties all or any portion of Collateral at any sale thereof
conducted by the Administrative Agent under the provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted
under the provisions of the United States Bankruptcy Code, including Section 363
thereof, or a sale under a plan of reorganization, or at any other sale or
foreclosure conducted by the Administrative Agent (whether by judicial action or
otherwise) in accordance with Applicable Law. Such credit bid or purchase may be
completed through one or more acquisition vehicles formed by the Administrative
Agent to make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured
Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and assign the applicable Secured Obligations to any such
acquisition vehicle in exchange for Equity Interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party); provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 12.2.


106

--------------------------------------------------------------------------------





        (b) Each Lender hereby agrees, on behalf of itself and each of its
Affiliates that is a Secured Party, that, except as otherwise provided in any
Loan Document or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any of the Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.


ARTICLE XI


THE ADMINISTRATIVE AGENT


        SECTION 11.1 Appointment and Authority.


        (a) Each of the Lenders and each Issuing Lender hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. Except as provided in
Sections 11.6 and 11.9 the provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Lenders, and neither
the Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term "agent" herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
        (b) The Administrative Agent shall also act as the "collateral agent"
under the Loan Documents, and each of the Lenders (including each holder of
Secured Hedge Obligations and Secured Cash Management Obligations) and the
Issuing Lenders hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and such Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties to secure any of the Secured Obligations, together with
such powers and discretion as are reasonably incidental thereto (including to
enter into additional Loan Documents or supplements to existing Loan Documents
on behalf of the Secured Parties). In this connection, the Administrative Agent,
as "collateral agent" and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to this Article XI for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of Articles XI and XII (including Section 12.3,
as though such co-agents, sub-agents and attorneys-in-fact were the "collateral
agent" under the Loan Documents) as if set forth in full herein with respect
thereto.


        SECTION 11.2 Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
107

--------------------------------------------------------------------------------





        SECTION 11.3 Exculpatory Provisions.
        (a) The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder and thereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:
        (i) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
        (ii) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
c.shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
        (b) The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default and indicating that such notice is a "Notice of Default" is given to the
Administrative Agent by the Borrower, a Lender or an Issuing Lender.
        (c) The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith (including any
report provided to it by an Issuing Lender pursuant to Section 3.9), (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or (vi) the utilization of any Issuing
Lender’s L/C Commitment (it being understood and agreed that each Issuing Lender
shall monitor compliance with its own L/C Commitment without any further action
by the Administrative Agent).


        SECTION 11.4 Reliance by the Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or


108

--------------------------------------------------------------------------------



intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


        SECTION 11.5 Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.


        SECTION 11.6 Resignation of Administrative Agent.


        (a) The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank or
financial institution reasonably experienced in serving as administrative agent
on syndicated bank facilities with an office in the United States, or an
Affiliate of any such bank or financial institution with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the "Resignation Effective
Date"), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
        (b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the "Removal Effective Date"), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
        (c) With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (i) the retiring or removed Administrative Agent
shall be discharged from its duties and


109

--------------------------------------------------------------------------------



obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lenders under any of the Loan Documents, the retiring
or removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and
(ii) except for any indemnity payments owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each Issuing Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 12.3
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent or
relating to its duties as Administrative Agent that are carried out following
its retirement or removal.
        (d) Any resignation by, or removal of, Wells Fargo as Administrative
Agent pursuant to this Section shall also constitute its resignation as an
Issuing Lender and Swingline Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Lender, if in its sole discretion it elects to, and
Swingline Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Lender, if in
its sole discretion it elects to, shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.


        SECTION 11.7 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


        SECTION 11.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.


110

--------------------------------------------------------------------------------





        SECTION 11.9 Collateral and Guaranty Matters.


        (a) Each of the Lenders (including in its or any of its Affiliate’s
capacities as a holder of Secured Hedge Obligations and Secured Cash Management
Obligations) irrevocably authorize the Administrative Agent, at its option and
in its discretion:
(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification and reimbursement obligations and (2) Secured Cash Management
Obligations or Secured Hedge Obligations) and the expiration or termination of
all Letters of Credit (other than Letters of Credit which have been Cash
Collateralized or as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Lender shall have been made),
(B) that is sold or otherwise disposed of or to be sold or otherwise disposed of
as part of or in connection with any sale or other disposition to a Person other
than a Credit Party permitted under the Loan Documents, without delivery of any
instrument or performance of any act by any Person, or (C) if approved,
authorized or ratified in writing in accordance with Section 12.2;
        (ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to Section 9.2(b); and
        (iii) to release any Subsidiary Guarantor from its obligations under any
Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents, all without delivery of any
instrument or performance of any act by any Person.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement, pursuant to this Section 11.9. In each case as specified in this
Section 11.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Subsidiary Guaranty Agreement, in each case in accordance
with the terms of the Loan Documents and this Section 11.9. In the case of any
such sale, transfer or disposal of any property constituting Collateral or any
Guarantor in a transaction constituting an Asset Disposition permitted pursuant
to Section 9.5 to a Person other than a Credit Party, the Liens created by any
of the Security Documents on such property, and the guarantee obligations of
such Guarantor, shall be automatically released without need for further action
by any person.
Notwithstanding the foregoing, the parties hereto acknowledge and agree (a) in
circumstances where the Administrative Agent reasonably determines that the cost
or effort of obtaining or perfecting a security interest in any asset that
constitutes Collateral is excessive in relation to the benefit afforded to the
Secured Parties thereby, the Administrative Agent may exclude such Collateral
from the creation and/or perfection requirements set forth in this Agreement and
the other Loan Documents, (b) the Administrative Agent may grant extensions of
time for the creation and/or perfection of Liens in a particular property
(including extensions of time beyond the Closing Date) where it determines that
such creation and/or perfection cannot be accomplished without undue effort
and/or expense by the time or times at which it would otherwise be required by
this Agreement or any other Loan Document and (c) other than to the extent
contemplated and
111

--------------------------------------------------------------------------------



required in accordance with Section 8.13(b) and Section 8.13(e), no Credit Party
shall be required to take actions outside the United States to create and/or
perfect local law security in any Collateral.
        (b) The Administrative Agent shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
        (c) Notwithstanding anything in this Section or any other Loan Document
to the contrary, in no event shall any Cash Collateral provided with respect to
any Extended Letter of Credit be released without the prior written consent of
the applicable Issuing Lender of such Extended Letter of Credit.


        SECTION 11.10 Secured Hedge Obligations and Secured Cash Management
Obligations. No holder of any Secured Hedge Obligations or Secured Cash
Management Obligations that obtains the benefits of Section 10.4 or any
Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Obligations and Secured Hedge
Obligations unless the Administrative Agent has received written notice of such
Secured Cash Management Obligations and Secured Hedge Obligations, together with
such supporting documentation as the Administrative Agent may request, from the
applicable holders thereof.


ARTICLE XII


MISCELLANEOUS


        SECTION 12.1 Notices.


        (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, sent by email or sent
by facsimile as follows:


If to the Borrower:
National Instruments Corporation
11500 N. MoPac Expressway
Austin, TX 78759-3504
Attn: Chris Franco
Tel: +1 512 632 3254
e-mail: chris.franco@ni.com


With a copy (which shall not constitute notice to any Credit Party) to:


112

--------------------------------------------------------------------------------







National Instruments Corporation
11500 N. MoPac Expressway
Austin, TX 78759-3504
Attn: R. Eddie Dixon, Jr., General Counsel
Tel: +1 512 683-6814
e-mail: eddie.dixon@ni.com
If to Wells Fargo, as Administrative Agent:
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2706
Facsimile No.: (844) 879-5899
With copies to:
Wells Fargo Bank, National Association
1800 Hughes Landing Blvd. Suite 325
The Woodlands, TX 77380
MAC T0416-030
Attn: Chad Johnson
Tel: 281-681-4139
e-mail: chad.d.johnson@wellsfargo.com
If to any Lender:
To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile or email shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
        (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II or III if such Lender or such Issuing Lender, as
applicable, has notified the Administrative Agent that is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the "return receipt requested" function,
as available, return e-mail or other written acknowledgement), and


113

--------------------------------------------------------------------------------



(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.
        (c) Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
        (d) Change of Address, Etc. Each of the Borrower, the Administrative
Agent, any Issuing Lender or the Swingline Lender may change its address or
other contact information for notices and other communications hereunder by
notice to the other parties hereto. Any Lender may change its address or
facsimile number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each Issuing Lender and the Swingline
Lender.
        (e) Platform.
        (i) Each Credit Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Borrower Materials available to the Issuing
Lenders and the other Lenders by posting the Borrower Materials on the Platform.
        (ii) The Platform is provided "as is" and "as available." The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Borrower Materials or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the "Agent
Parties") have any liability to any Credit Party, any Lender or any other Person
or entity for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Credit Party’s or
the Administrative Agent’s transmission of communications through the Internet
(including the Platform), except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided that in no
event shall any Agent Party have any liability to any Credit Party, any Lender,
any Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages, losses or expenses (as opposed to actual
damages, losses or expenses).
        (f) Private Side Designation. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the "Private Side Information" or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities Applicable
Laws, to make reference to Borrower Materials that are not made available
through the "Public Side Information" portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.


114

--------------------------------------------------------------------------------





        SECTION 12.2 Amendments, Waivers and Consents. Except as set forth below
or as specifically provided in any Loan Document, any term, covenant, agreement
or condition of this Agreement or any of the other Loan Documents may be amended
or waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:


        (a) amend, modify or waive (i) Section 6.2 or any other provision of
this Agreement if the effect of such amendment, modification or waiver is to
require the Revolving Credit Lenders (pursuant to, in the case of any such
amendment to a provision hereof other than Section 6.2, any substantially
concurrent request by the Borrower for a borrowing of Revolving Credit Loans or
issuance of Letters of Credit) to make Revolving Credit Loans when such
Revolving Credit Lenders would not otherwise be required to do so, (ii) the
amount of the Swingline Commitment or (iii) the amount of the L/C Sublimit, in
each case without the written consent of the Required Revolving Credit Lenders;
        (b) (i) subordinate any of the Obligations owed to the Revolving Credit
Lenders in right of payment or otherwise adversely affect the priority of
payment of any of such Obligations or (ii) subordinate any of the Liens securing
the Obligations owed to the Revolving Credit Lenders, in each case without the
consent of each of the Revolving Credit Lenders;
        (c) increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.2) or increase the amount of Loans
of any Lender, in any case, without the written consent of such Lender;
        (d) waive, extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;
        (e) reduce the principal of, or the rate of interest specified herein
on, any Loan or Reimbursement Obligation, or (subject to clauses (iv) and (vii)
of the proviso set forth in the paragraph below) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly and adversely affected thereby; provided that (i) only
the consent of the Required Lenders shall be necessary to waive any obligation
of the Borrower to pay interest at the rate set forth in Section 5.1(b) during
the continuance of an Event of Default and (ii) only the consent of the Required
Lenders shall be necessary to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;
        (f) change Section 5.6 or Section 10.4 in a manner that would alter the
pro rata sharing of payments or order of application required thereby without
the written consent of each Lender directly and adversely affected thereby;
        (g) change Section 4.4(b)(vi) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
        (h) except as otherwise permitted by this Section 12.2 change any
provision of this Section or reduce the percentages specified in the definitions
of "Required Lenders," "Required Revolving Credit Lenders" or any other
provision hereof specifying the number or percentage of Lenders required to
amend,


115

--------------------------------------------------------------------------------



waive or otherwise modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender directly
and adversely affected thereby;
        (i) impose any greater restriction on the ability of any Lender under
any Class to assign any of its rights or obligations hereunder without the
written consent of the Required Facility Lenders under such Class;
        (j) consent to the assignment or transfer by any Credit Party of such
Credit Party’s rights and obligations under any Loan Document to which it is a
party (except as permitted pursuant to Section 9.4), in each case, without the
written consent of each Lender;
        (k) release (i) all of the Subsidiary Guarantors or (iii) Subsidiary
Guarantors comprising substantially all of the credit support for the Secured
Obligations, in any case, from the Subsidiary Guaranty Agreement (other than as
authorized in Section 11.9), without the written consent of each Lender; or
        (l) release all or substantially all of the Collateral or release any
Security Document which would have the effect of releasing all or substantially
all of the Collateral (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement (including Section 11.9(c)) or any Letter of Credit Documents relating
to any Letter of Credit issued or to be issued by it; (ii) no amendment, waiver
or consent shall, unless in writing and signed by the Swingline Lender in
addition to the Lenders required above, affect the rights or duties of the
Swingline Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document or modify Section 12.24
hereof; (iv) each Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto, (v) each Letter of
Credit Document and each cash collateral agreement or other document entered
into in connection with an Extended Letter of Credit may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto; provided that a copy of such amended Letter of Credit Document, cash
collateral agreement or other document, as the case may be, shall be promptly
delivered to the Administrative Agent upon such amendment or waiver, (vi) the
Administrative Agent and the Borrower shall be permitted to amend any provision
of the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error, ambiguity, defect or inconsistency or omission of a
technical or immaterial nature in any such provision and (vii) the
Administrative Agent and the Borrower may, without the consent of any Lender,
enter into amendments or modifications to this Agreement or any of the other
Loan Documents or to enter into additional Loan Documents as the Administrative
Agent reasonably deems appropriate in order to implement any Benchmark
Replacement or any Benchmark Replacement Conforming Changes or otherwise
effectuate the terms of Section 5.8(c) in accordance with the terms of Section
5.8(c). Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (A) the Commitment of such Lender may not be increased or
extended without the consent of such Lender, and (B) any amendment, waiver, or
consent hereunder which requires the consent of all Lenders or each affected
Lender that by its terms disproportionately and adversely affects any such
Defaulting Lender relative to other affected Lenders shall require the consent
of such Defaulting Lender.
116

--------------------------------------------------------------------------------





Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent of any Lender (but with the consent of the Borrower and the
Administrative Agent), to (x) amend and restate this Agreement and the other
Loan Documents if, upon giving effect to such amendment and restatement, such
Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated, such Lender
shall have no other commitment or other obligation hereunder and shall have been
paid in full all principal, interest and other amounts owing to it or accrued
for its account under this Agreement and the other Loan Documents and (y) enter
into amendments or modifications to this Agreement (including amendments to this
Section 12.2) or any of the other Loan Documents or to enter into additional
Loan Documents as the Administrative Agent reasonably deems appropriate in order
to effectuate the terms of Section 5.13 (including as applicable, (1) to permit
the Incremental Increases to share ratably in the benefits of this Agreement and
the other Loan Documents, (2) to include an Incremental Increase, as applicable,
in any determination of (i) Required Lenders or Required Revolving Credit
Lenders, as applicable or (ii) similar required lender terms applicable
thereto); provided that no amendment or modification shall result in any
increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender and (3) to make amendments to any outstanding tranche of
Term Loans to permit any Incremental Term Commitments and Incremental Term Loans
to be "fungible" (including for purposes of the Code) with such tranche of Term
Loans, including increases in the Applicable Margin or any fees payable to such
outstanding tranche of Term Loans or providing such outstanding tranche of Term
Loans with the benefit of any call protection or covenants that are applicable
to the proposed Incremental Term Commitments or Incremental Term Loans; provided
that any such amendments or modifications to such outstanding tranche of Term
Loans shall not directly adversely affect the Lenders holding such tranche of
Term Loans without their consent.
        SECTION 12.3 Expenses; Indemnity.


        (a) Costs and Expenses. The Borrower and any other Credit Party, jointly
and severally, shall pay (i) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the Credit
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out of pocket expenses incurred by any Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out of pocket expenses incurred
by the Administrative Agent, any Lender or any Issuing Lender (including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
        (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all Losses (as
defined below) incurred by or awarded against any Indemnitee by any Person
(including any Credit Party) other than any Related Party of such Indemnitee,
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or


117

--------------------------------------------------------------------------------



the consummation of the transactions contemplated hereby or thereby (including
the Transactions), (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by any Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including any Environmental Claims),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such Losses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from (A) the bad faith, gross negligence or willful misconduct of such
Indemnitee or its Related Parties, (B) a claim brought by any Credit Party or
any Subsidiary thereof against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Credit Party or such Subsidiary has obtained a final and non-appealable judgment
in its favor on such claim as determined by a court of competent jurisdiction,
(C) result from a dispute solely among Indemnitees (other than any claims
against any Indemnitee in its capacity as the Administrative Agent or an
Arranger or any similar role under the Loan Documents) and not arising out of
any act or omission of the Borrower or any of its Subsidiaries or Affiliates or
(D) resulting from any agreement governing any settlement effected without the
prior written consent of the Borrower or any of its Subsidiaries (such consent
not to be unreasonably withheld or delayed); provided that, with respect to this
clause (D), (x) the Borrower shall be deemed to consent to such settlement if it
does not respond to the Indemnitee’s request within 5 Business Days; (y) the
foregoing indemnity will apply if the Borrower shall have been offered an
opportunity to assume the defense of such matter and shall have declined to do
so and (z) the foregoing indemnity will apply if there is a final judgment for
the plaintiff in such proceeding. This Section 12.3(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim. The Credit Parties agree to not, without
the prior written consent of each Indemnified Party affected thereby, settle any
threatened or pending claim or action that would give rise to the right of any
Indemnified Party to claim indemnification hereunder unless such settlement is
solely for money damages to be paid by the Credit Parties. Each Indemnified
Party agrees to provide the Credit Parties with prompt written notice of any
claim, action, suit or allegation that may give rise to a right to indemnity
under this Section 12.3(b); provided however that the Credit Parties will only
be relieved of their obligations under this Section to the extent their ability
to defend the claim is actually prejudiced by the failure to provide prompt
notice. Each Indemnified Party will render sole control over the defense of any
claim for which it is seeking indemnity under this Section, and will not settle
any such claim without the prior written consent of the Credit Parties. The term
"Losses" as used in this Section 12.3(b) shall mean (i) any amounts awarded by a
court of competent jurisdiction or arbitrator to a third party against the
Indemnified Party based on indemnifiable claims after the Credit Parties have
presented their defenses (or after such Person has elected not to, or failed to,
defend such indemnifiable claims); (ii) any amounts paid to a third party in
settlement of indemnifiable claims to the extent such amounts were agreed to in
writing by the Credit Parties (or agreed to by the Indemnified Party after the
Credit Parties have elected not to, or failed to, defend such indemnifiable
claims); and (iii) reasonable and documented attorney’s fees and other costs
incurred by the Credit Parties associated with defending indemnifiable claims
(or reasonable and documented attorney’s fees and other reasonable and
documented costs incurred by the Indemnified Parties associated with defending
indemnifiable claims if the Credit Parties have elected not to, or failed to,
defend such indemnifiable claims). The Borrower shall


118

--------------------------------------------------------------------------------



not be liable for any indirect, consequential, special or punitive damages
pursuant to this Section unless such damages are included in any third party
claim in connection with any indemnification claim.
        (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to pay any amount required under clause (a) or (b) of this Section
to be paid by it to the Administrative Agent (or any sub-agent thereof), any
Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.
        (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, the Borrower and each other Credit Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent arising from
such Indemnitee’s gross negligence or willful misconduct.
        (e) Payments. All amounts due under this Section shall be payable
promptly after demand therefor.
        (f) Survival. Each party’s obligations under this Section shall survive
the termination of the Loan Documents and payment of the obligations hereunder.
        SECTION 12.4 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Lender, the Swingline Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to setoff and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such


119

--------------------------------------------------------------------------------



Issuing Lender or the Swingline Lender or any of their respective Affiliates,
irrespective of whether or not such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, such Issuing Lender, the Swingline Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender or
any Affiliate thereof shall exercise any such right of setoff, (x) all amounts
so setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 5.15 and, pending such
payment, shall be segregated by such Defaulting Lender or Affiliate of a
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders, the Swingline Lender and the
Lenders, and (y) the Defaulting Lender or its Affiliate shall provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Secured Obligations owing to such Defaulting Lender or any of its Affiliates as
to which such right of setoff was exercised. The rights of each Lender, each
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, such Issuing Lender and the
Swingline Lender agree to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.


        SECTION 12.5 Governing Law; Jurisdiction, Etc.


        (a) Governing Law. This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
        (b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by Applicable Law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.  Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent, any
Lender, any Issuing Lender or the Swingline Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.
        (c) Waiver of Venue. The Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


120

--------------------------------------------------------------------------------





        (d) Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 12.1. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.


        SECTION 12.6 Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). IF AND TO THE EXTENT THAT THE FOREGOING
WAIVER OF THE RIGHT TO A JURY TRIAL IS UNENFORCEABLE FOR ANY REASON IN SUCH
FORUM, EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE ADJUDICATION OF ALL
CLAIMS PURSUANT TO JUDICIAL REFERENCE AS PROVIDED IN CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 638, AND THE JUDICIAL REFEREE SHALL BE EMPOWERED TO HEAR AND
DETERMINE ALL ISSUES IN SUCH REFERENCE, WHETHER FACT OR LAW. EACH PARTY HERETO
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
        SECTION 12.7 Reversal of Payments. To the extent any Credit Party makes
a payment or payments to the Administrative Agent for the ratable benefit of any
of the Secured Parties or to any Secured Party directly or the Administrative
Agent or any Secured Party receives any payment or proceeds of the Collateral or
any Secured Party exercises its right of setoff, which payments or proceeds
(including any proceeds of such setoff) or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent, and each
Lender and each Issuing Lender severally agrees to pay to the Administrative
Agent upon demand its (or its applicable Affiliate’s) applicable ratable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent plus interest thereon at a per annum rate equal to the
Federal Funds Rate from the date of such demand to the date such payment is made
to the Administrative Agent.


        SECTION 12.8 Injunctive Relief. The Borrower recognizes that, in the
event the Borrower fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, any remedy of law may prove to be
inadequate relief to the Lenders. Therefore, the Borrower agrees that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.


        SECTION 12.9 Successors and Assigns; Participations.


        (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (e)
of this Section (and any other attempted assignment or transfer by any party


121

--------------------------------------------------------------------------------



hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
        (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that, in each case with respect to any
Credit Facility, any such assignment shall be subject to the following
conditions:
        (i) Minimum Amounts.
i.in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Credit Facility) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
ii.in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $2,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent ten (10) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
tenth (10th) Business Day;
        (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;
        (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
        (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof;


122

--------------------------------------------------------------------------------





        (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility or any unfunded Term Loan Commitments if
such assignment is to a Person that is not a Lender with a Revolving Credit
Commitment or a Term Loan Commitment, as applicable, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (ii) the Term Loans to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
iii.the consents of the Issuing Lenders and the Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Credit Facility.
d.Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
e.No Assignment to Certain Persons. No such assignment shall be made to (A) the
Borrower or any of its Subsidiaries or Affiliates, (B) a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person) or (C) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (v).
f.Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease
123

--------------------------------------------------------------------------------



to be a party hereto) but shall continue to be entitled to the benefits of
Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section (other than a
purported assignment to a natural Person or the Borrower or any of the
Borrower’s Subsidiaries or Affiliates, which shall be null and void).
        (c) Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at one of its offices
in Charlotte, North Carolina, a register for the recordation of the names and
addresses of the Lenders, the Commitments of, and principal amounts of (and
stated interest on) the Loans owing to, each Lender pursuant to the terms hereof
from time to time, and each L/C Participant’s interest in each Letter of Credit
issued hereunder (the "Register"). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
        (d) Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower, the Administrative Agent, any Issuing Lender or the
Swingline Lender, sell participations to any Person (other than a natural
Person, (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person, or the Borrower or any of
the Borrower’s Subsidiaries or Affiliates) (each, a "Participant") in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, each Issuing Lender, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 12.3(c) with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c), (d)
or (e) that directly and adversely affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 5.9, 5.10
and 5.11 (subject to the requirements and limitations therein, including the
requirements under Section 5.11(g) (it being understood that the documentation
required under Section 5.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 5.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 5.10 or 5.11, with
respect to any participation, than its participating Lender would have been
entitled to receive. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a


124

--------------------------------------------------------------------------------



Lender; provided that such Participant agrees to be subject to Section 5.6 and
Section 12.4 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the "Participant Register"); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) and Proposed Section 1.163-5 of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
        (e) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
        (f) Cashless Settlement. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.


        SECTION 12.10 Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent, the Lenders and each Issuing Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective Related Parties in connection with the Credit Facility,
this Agreement, the transactions contemplated hereby or in connection with
marketing of services by such Affiliate or Related Party to the Borrower or any
of its Subsidiaries (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by, or required to be disclosed to, any regulatory
or similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) or in accordance with the Administrative
Agent’s, such Issuing Lender’s or any Lender’s regulatory compliance policy if
the Administrative Agent, such Issuing Lender or such Lender, as applicable,
deems such disclosure to be necessary for the mitigation of claims by those
authorities against the Administrative Agent, such Issuing Lender or such
Lender, as applicable, or any of its Related Parties (in which case, the
Administrative Agent, such Issuing Lender or such Lender, as applicable, shall
use commercially reasonable efforts to, except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, promptly notify the
Borrower, in advance, to the extent practicable and otherwise permitted by
Applicable Law), (c) as to the extent required by Applicable Laws or regulations
or in any legal, judicial, administrative proceeding or other compulsory process
(in which case, the Administrative Agent, such Issuing Lender or such Lender, as
applicable, shall use commercially reasonable efforts to promptly notify the
Borrower, in advance, to the extent practicable


125

--------------------------------------------------------------------------------



and otherwise permitted by Applicable Law), (d) to any other party hereto, (e)
in connection with the exercise of any remedies under this Agreement, under any
other Loan Document or under any Secured Hedge Agreement or Secured Cash
Management Agreement, or any action or proceeding relating to this Agreement,
any other Loan Document or any Secured Hedge Agreement or Secured Cash
Management Agreement, or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement and, in each case, their respective financing sources, (ii) any actual
or prospective party (or its Related Parties) Secured Hedge Agreement under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (iii) an investor or prospective investor
in an Approved Fund that also agrees that Information shall be used solely for
the purpose of evaluating an investment in such Approved Fund, (iv) a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in an
Approved Fund in connection with the administration, servicing and reporting on
the assets serving as collateral for an Approved Fund, or (v) a nationally
recognized rating agency that requires access to information regarding the
Borrower and its Subsidiaries, the Loans and the Loan Documents in connection
with ratings issued with respect to an Approved Fund, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility, (h) with the consent of the Borrower, (i)
deal terms and other information customarily reported to Thomson Reuters, other
bank market data collectors and similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of the Loan Documents, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Lender or any of their respective Affiliates from a third party that
is not, to such Person’s knowledge, subject to confidentiality obligations to
the Borrower, (k) to the extent that such information is independently developed
by such Person without use of Information required to be kept confidential
pursuant to this Section 12.10, (l) to the extent required by an insurance
company in connection with providing insurance coverage or providing
reimbursement pursuant to this Agreement or (m) for purposes of establishing a
"due diligence" defense. For purposes of this Section, "Information" means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


        SECTION 12.1 Performance of Duties. Each of the Credit Party’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.


        SECTION 12.2 All Powers Coupled with Interest. All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied (other than contingent indemnification
and reimbursement obligations not then due), any of the Commitments remain in
effect or the Credit Facility has not been terminated.


126

--------------------------------------------------------------------------------





        SECTION 12.13 Survival.


        (a) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate delivered by any
Credit Party to the Administrative Agent or any Lender in connection with the
Loan Documents, or any of the Loan Documents (including, but not limited to, any
such representation or warranty made in or in connection with any amendment
thereto) shall constitute representations and warranties made under this
Agreement. All representations and warranties made under this Agreement shall be
made or deemed to be made at and as of the Closing Date (except those that are
expressly made as of a specific date), shall survive the Closing Date and shall
not be waived by the execution and delivery of this Agreement, any investigation
made by or on behalf of the Lenders or any borrowing hereunder.
        (b) Notwithstanding any termination of this Agreement, the indemnities
to which the Administrative Agent and the Lenders are entitled under the
provisions of this Article XII and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events arising after such
termination as well as before.


        SECTION 12.14 Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.


        SECTION 12.15 Severability of Provisions. Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).


        SECTION 12.6 Counterparts; Integration; Effectiveness; Electronic
Execution.


        (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, any Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., "pdf" or "tif") format shall be effective as delivery of a manually
executed counterpart of this Agreement.
        (b) Electronic Execution of Assignments. The words "execution,"
"signed," "signature," and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic


127

--------------------------------------------------------------------------------



Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.


        SECTION 12.17 Term of Agreement. This Agreement shall remain in effect
from the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification and reimbursement obligations not then
due and other than Secured Cash Management Obligations and Secured Hedge
Obligations) arising hereunder or under any other Loan Document shall have been
paid and satisfied in full in cash, all Letters of Credit have been terminated
or expired (or been Cash Collateralized) or otherwise satisfied in a manner
acceptable to the applicable Issuing Lender) and the Commitments have been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.


        SECTION 12.18 USA PATRIOT Act; Anti-Money Laundering Laws. The
Administrative Agent and each Lender hereby notifies the Borrower that pursuant
to the requirements of the PATRIOT Act or any other Anti-Money Laundering Laws,
each of them is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the PATRIOT Act or such Anti-Money
Laundering Laws.


        SECTION 12.19 Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.


        SECTION 12.20 No Advisory or Fiduciary Responsibility.


        (a) In connection with all aspects of each transaction contemplated
hereby, each Credit Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Administrative Agent, the
Arrangers or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Arranger or Lender has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and (v)
the Administrative Agent, the Arrangers


128

--------------------------------------------------------------------------------



and the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Credit Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate.
        (b) Each Credit Party acknowledges and agrees that each Lender, the
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of the Borrower, any Affiliate thereof
or any other person or entity that may do business with or own securities of any
of the foregoing, all as if such Lender, Arranger or Affiliate thereof were not
a Lender or Arranger or an Affiliate thereof (or an agent or any other person
with any similar role under the Credit Facilities) and without any duty to
account therefor to any other Lender, the Arrangers, the Borrower or any
Affiliate of the foregoing.  Each Lender, the Arrangers and any Affiliate
thereof may accept fees and other consideration from the Borrower or any
Affiliate thereof for services in connection with this Agreement, the Credit
Facilities or otherwise without having to account for the same to any other
Lender, the Arrangers, the Borrower or any Affiliate of the foregoing.


        SECTION 12.21 Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Closing Date, reflect the respective Revolving Credit Commitment of the
Lenders hereunder.


        SECTION 12.22 Inconsistencies with Other Documents. In the event there
is a conflict or inconsistency between this Agreement and any other Loan
Document, the terms of this Agreement shall control; provided that any provision
of the Security Documents which imposes additional burdens on the Borrower or
any of its Subsidiaries or further restricts the rights of the Borrower or any
of its Subsidiaries or gives the Administrative Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.


        SECTION 12.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any party hereto that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


        (a) the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and
        (b) the effects of any Bail-In Action on any such liability, including,
if applicable:
        (i) a reduction in full or in part or cancellation of any such
liability;


129

--------------------------------------------------------------------------------





        (ii) a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
        (iii) the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.


        SECTION 12.24 Certain ERISA Matters.


        (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:
        (i) such Lender is not using "plan assets" (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit or the Commitments;
        (ii) the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
        (iii) (A) such Lender is an investment fund managed by a "Qualified
Professional Asset Manager" (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
        (iv) such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
        (b) In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for


130

--------------------------------------------------------------------------------



the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that none of the Administrative Agent, any
Arranger and their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).


        SECTION 12.25 Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, "QFC Credit Support" and, each such QFC, a "Supported QFC"),
the parties acknowledge and agree as follows with respect to the resolution
power of the FDIC under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the "U.S. Special Resolution Regimes") in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


        (a) In the event a Covered Entity that is party to a Supported QFC
(each, a "Covered Party") becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
        (b) As used in this Section 12.25, the following terms have the
following meanings:
"BHC Act Affiliate" of a party means an "affiliate" (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
"Covered Entity" means any of the following:
(i)a "covered entity" as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii)a "covered bank" as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii)a "covered FSI" as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


131

--------------------------------------------------------------------------------





"Default Right" has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. § § 252.81, 47.2 or 382.1, as
applicable.
"QFC" has the meaning assigned to the term "qualified financial contract" in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).  
[Signature pages to follow]




        








132


--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
NATIONAL INSTRUMENTS CORPORATION, a Delaware corporation, as Borrower
NATIONAL INSTRUMENTS CORPORATION, a Delaware corporation, as Borrower
By:/s/ Karen M. RappName: Karen M. RappTitle: Executive Vice President, Chief
Financial Officer and Treasurer







[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------



AGENTS AND LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender


By:/s/ Chad D. JohnsonName: Chad D. JohnsonTitle: Senior Vice President



[Signature Page to Credit Agreement]







--------------------------------------------------------------------------------



BANK OF AMERICA, as Lender


By:/s/ Adam RoseName: Adam RoseTitle: SVP





[Signature Page to Credit Agreement]

